Case 3:21-cv-00538-N Document 26-47 Filed 06/09/21      Page 1 of 146 PageID 15428




   UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF
                             TEXAS, DALLAS DIVISION
In Re: Highland Capital Management, L.P         § Case No. 19-34054-SGJ-11
Highland Capital Management Fund Advisors, L.P.
et al                                           §
                          Appellant             §
vs.                                             §
Highland Capital Management, L.P.,
                                                §      3:21-CV-00538-N
                          Appellee           §

  [1943] Order confirming the fifth amended chapter 11 plan, Entered on 2/22/2021 .

                            APPELLANT RECORD
                                VOLUME 47
Case 3:21-cv-00538-N Document 26-47 Filed 06/09/21   Page 2 of 146 PageID 15429
Case 3:21-cv-00538-N Document 26-47 Filed 06/09/21   Page 3 of 146 PageID 15430
Case 3:21-cv-00538-N Document 26-47 Filed 06/09/21   Page 4 of 146 PageID 15431
Case 3:21-cv-00538-N Document 26-47 Filed 06/09/21   Page 5 of 146 PageID 15432
Case 19-34054-sgj11 Doc 1822-130 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
 Case 3:21-cv-00538-N Document 26-47 Filed2 06/09/21 Page 6 of 146 PageID 15433



                           EXHIBIT EEEEEE




                                                                     012506
  Case 19-34054-sgj11 Doc 1822-130 Filed 01/22/21   Entered 01/22/21 21:50:07   Page 2 of
                                            2




               Post-Effective Date Organization

                                       Creditors/Equity                            All Other
                                           Holders                                  Assets

                                               100%


New GP LLC               100%           Claimant Trust

   100%                                       100%          100%
 GP Interest                                LP Interest                           Litigation
                                                                                  Sub-Trust
                                                                                                     Case 3:21-cv-00538-N Document 26-47 Filed 06/09/21




                  Reorg HCMLP



                 Managed Funds
                                                                                                     Page 7 of 146 PageID 15434




                                                                                            012507
Case 19-34054-sgj11 Doc 1822-131 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
 Case 3:21-cv-00538-N Document 26-47 Filed6 06/09/21 Page 8 of 146 PageID 15435



                           EXHIBIT FFFFFF




                                                                     012508
Case 19-34054-sgj11 Doc 1822-131 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
 Case 3:21-cv-00538-N Document 26-47 Filed6 06/09/21 Page 9 of 146 PageID 15436



                          +,*+/$1'&$3,7$/0$1$*(0(17/3
                              '()(55(',1&(17,9(3/$1


  6HFWLRQ 'HILQLWLRQV)RUSXUSRVHVRIWKH3ODQWKHIROORZLQJWHUPVDUHGHILQHGDVVHWIRUWK
  EHORZ

                    D    ³$GPLQLVWUDWRU´PHDQVWKH3UHVLGHQWRIWKH&RPSDQ\SURYLGHGKRZHYHU
  WKDWIRUWKHSHULRGEHJLQQLQJRQ2FWREHU WKHGDWHRIWKH&RPSDQ\¶VEDQNUXSWF\
  SURFHHGLQJV WKH³3URFHHGLQJV´ ILOHGZLWKWKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH'LVWULFWRI
  'HODZDUHDQGVXEVHTXHQWO\WUDQVIHUUHGWRWKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH1RUWKHUQ
  'LVWULFWRI7H[DV WKH³&RXUW´ XQWLOWKHODWHUWRRFFXURI L WKHUHVROXWLRQRIWKH3URFHHGLQJVRU
   LL WKHIXOODQGFRPSOHWHLPSOHPHQWDWLRQRIDQ\SODQDSSURYHGE\WKH&RXUWSXUVXDQWWRVXFK
  3URFHHGLQJVWKHWHUP³$GPLQLVWUDWRU´VKDOOPHDQWKH&KLHI)LQDQFLDO2IILFHURIWKH&RPSDQ\

                   E     ³$IILOLDWH´PHDQVD3HUVRQLQFOXGLQJDMRLQWYHQWXUHHQWLW\WKDWGLUHFWO\
  RULQGLUHFWO\WKURXJKRQHRUPRUHLQWHUPHGLDULHVFRQWUROVRULVFRQWUROOHGE\RULVXQGHU
  FRPPRQFRQWUROZLWKWKH3HUVRQVSHFLILHG$QHQWLW\ZLOOEHGHHPHGDQ$IILOLDWHRIWKH
  &RPSDQ\IRUSXUSRVHVRIWKLVGHILQLWLRQRQO\IRUVXFKSHULRGVDVWKHUHTXLVLWHRZQHUVKLSRU
  FRQWUROUHODWLRQVKLSLVPDLQWDLQHG

                   F     ³$ZDUG´PHDQVDQ\W\SHRIDZDUGJUDQWHGXQGHUWKH3ODQZKLFKPD\EH
  JUDQWHGDV  DFDVKDZDUG  DQDZDUGWKDWLVGHQRPLQDWHGRUSD\DEOHLQYDOXHGLQZKROHRU
  LQSDUWE\UHIHUHQFHWRRURWKHUZLVHEDVHGRQRUUHODWHGWR6KDUHVRU  DQ\FRPELQDWLRQRIWKH
  IRUHJRLQJ8QOHVVDQ$ZDUG$JUHHPHQWSURYLGHVRWKHUZLVHRUWKH3DUWLFLSDQWH[SUHVVO\DJUHHV
  WRGHIHUVHWWOHPHQWDOO$ZDUGVZLOOEHVHWWOHGZLWKLQEXVLQHVVGD\VRIYHVWLQJ RUWKHODSVHRI
  UHVWULFWLRQV 8SRQVHWWOHPHQWRIDQ\$ZDUGE\GHOLYHU\RIWKHXQGHUO\LQJ6KDUHVRUFDVKVXFK
  XQGHUO\LQJ6KDUHVRUFDVKZLOOQRORQJHUEH³$ZDUGV´VXEMHFWWRWKH3ODQRUDQ\$ZDUG
  $JUHHPHQW

                 G   ³$ZDUG$JUHHPHQW´PHDQVDQ\ZULWWHQDJUHHPHQWFRQWUDFWRURWKHU
  LQVWUXPHQWRUGRFXPHQWHYLGHQFLQJDQ$ZDUG

                   H     ³&KDQJHLQ&DSLWDOL]DWLRQ´PHDQVDQ\  PHUJHUDPDOJDPDWLRQ
  FRQVROLGDWLRQUHFODVVLILFDWLRQUHFDSLWDOL]DWLRQVSLQRIIVSLQRXWUHSXUFKDVHRURWKHU
  UHRUJDQL]DWLRQRUFRUSRUDWHWUDQVDFWLRQRUHYHQW  VSHFLDOGLYLGHQG ZKHWKHULQWKHIRUPRI
  FDVKVKDUHVRIFRPPRQVWRFNRURWKHUSURSHUW\ VKDUHVSOLWRUUHYHUVHVKDUHVSOLWRURWKHU
  GLVWULEXWLRQ  FRPELQDWLRQRUH[FKDQJHRI6KDUHVRU  RWKHUFKDQJHLQFRUSRUDWHVWUXFWXUH
  ZKLFKLQDQ\VXFKFDVHRI  WKURXJK  WKH$GPLQLVWUDWRUGHWHUPLQHVLQKLVUHDVRQDEOH
  GLVFUHWLRQLQJRRGIDLWKPDWHULDOO\DIIHFWV6KDUHVVXFKWKDWDQDGMXVWPHQWSXUVXDQWWR6HFWLRQ
  KHUHRILVDSSURSULDWH

                   I    ³&RGH´PHDQVWKH,QWHUQDO5HYHQXH&RGHRIDVDPHQGHGIURPWLPH
  WRWLPHRUDQ\VXFFHVVRUWKHUHWR

                  J    ³&RPSDQ\´PHDQV+LJKODQG&DSLWDO0DQDJHPHQW/3D'HODZDUH
  OLPLWHGSDUWQHUVKLS



  '/,Y

                                                                                          012509
Case 19-34054-sgj11 Doc 1822-131 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
Case 3:21-cv-00538-N Document 26-47 Filed 6 06/09/21 Page 10 of 146 PageID 15437



                  K     ³'LVDELOLW\´PHDQVZLWKUHVSHFWWRDQ\3DUWLFLSDQWWKDWVXFK3DUWLFLSDQW
   L DVGHWHUPLQHGE\WKH$GPLQLVWUDWRULQKLVUHDVRQDEOHGLVFUHWLRQLQJRRGIDLWKLVXQDEOHWR
  HQJDJHLQDQ\VXEVWDQWLDOJDLQIXODFWLYLW\E\UHDVRQRIDQ\PHGLFDOO\GHWHUPLQDEOHSK\VLFDORU
  PHQWDOLPSDLUPHQWZKLFKFDQEHH[SHFWHGWRUHVXOWLQGHDWKRUFDQEHH[SHFWHGWRODVWIRUD
  FRQWLQXRXVSHULRGRIQRWOHVVWKDQPRQWKVRU LL LVE\UHDVRQRIDQ\PHGLFDOO\GHWHUPLQDEOH
  SK\VLFDORUPHQWDOLPSDLUPHQWWKDWFDQEHH[SHFWHGWRUHVXOWLQGHDWKRUFDQEHH[SHFWHGWRODVW
  IRUDFRQWLQXRXVSHULRGRIQRWOHVVWKDQPRQWKVUHFHLYLQJLQWKHFDVHRIWKLVFODXVH LL LQFRPH
  UHSODFHPHQWEHQHILWVIRUDSHULRGRIQRWOHVVWKDQWKUHHPRQWKVXQGHUDQDFFLGHQWDQGKHDOWKSODQ
  FRYHULQJHPSOR\HHVRIWKH&RPSDQ\RUDQ$IILOLDWHWKHUHRI

                  L       ³([FKDQJH$FW´PHDQVWKH6HFXULWLHV([FKDQJH$FWRIDVDPHQGHG
  IURPWLPHWRWLPH

                   M    ³)DLU0DUNHW9DOXH´DVRIDSDUWLFXODUGDWHPHDQVWKHIDLUPDUNHWYDOXHDV
  UHDVRQDEO\GHWHUPLQHGLQJRRGIDLWKE\WKH$GPLQLVWUDWRULQKLVUHDVRQDEOHGLVFUHWLRQLQJRRG
  IDLWKSURYLGHGKRZHYHUWKDWLIGHWHUPLQLQJWKHIDLUPDUNHWYDOXHRI6KDUHVRUDQ\RWKHU
  VHFXULWLHVWKDWDUHDGPLWWHGWRWUDGLQJRQDVHFXULWLHVH[FKDQJHWKHIDLUPDUNHWYDOXHRIVXFK
  6KDUHVRURWKHUVHFXULWLHVRQDQ\GDWHZLOOEHWKHFORVLQJVDOHSULFHUHSRUWHGIRUVXFKVKDUHVRQ
  VXFKH[FKDQJHRQVXFKGDWHRULIQRVDOHZDVUHSRUWHGRQVXFKGDWHRQWKHODVWGD\SUHFHGLQJ
  VXFKGDWHRQZKLFKDVDOHZDVUHSRUWHG

                  N     ³3DUWLFLSDQW´PHDQVDQHPSOR\HHPHPEHUSDUWQHURUPDQDJHURIWKH
  &RPSDQ\RUDQ\$IILOLDWHRIWKH&RPSDQ\ZKRKDVEHHQVHOHFWHGE\WKH$GPLQLVWUDWRUSXUVXDQW
  WRWKH$GPLQLVWUDWRU¶VDXWKRULW\SURYLGHGIRULQ6HFWLRQEHORZWRUHFHLYHJUDQWVRI$ZDUGV
  DQGXSRQKLVRUKHU'LVDELOLW\RUGHDWKKLVRUKHUVXFFHVVRUVKHLUVH[HFXWRUVDQGDGPLQLVWUDWRUV
  DVWKHFDVHPD\EH

                      O   ³3HUVRQ´KDVWKHPHDQLQJJLYHQLQ6HFWLRQ D  RIWKH([FKDQJH$FW

                      P   ³3ODQ´PHDQVWKH+LJKODQG&DSLWDO0DQDJHPHQW/3'HIHUUHG,QFHQWLYH
  3ODQ

                   Q     ³6KDUHV´PHDQVVKDUHVRIFRPPRQVWRFNRIDQ\FRUSRUDWLRQRURWKHUIRUPV
  RIHTXLW\LQWHUHVWVRURWKHUVHFXULWLHVRIDQ\HQWLW\JUDQWHGDVDQDZDUGXQGHUWKH3ODQDV
  DGMXVWHGSXUVXDQWWRWKH3ODQDQGDQ\VXFFHVVRU SXUVXDQWWRDPHUJHUDPDOJDPDWLRQ
  FRQVROLGDWLRQRURWKHUUHRUJDQL]DWLRQ VHFXULW\

  6HFWLRQ $GPLQLVWUDWLRQ

                  D    7KH3ODQZLOOEHDGPLQLVWHUHGE\WKH$GPLQLVWUDWRU7KH3ODQLVLQWHQGHG
  WRFRPSO\DQGZLOOEHDGPLQLVWHUHGLQDPDQQHUWKDWLVLQWHQGHGWRFRPSO\ZLWK6HFWLRQ$
  RIWKH&RGHDQGZLOOEHFRQVWUXHGDQGLQWHUSUHWHGLQDFFRUGDQFHZLWKVXFKLQWHQW7RWKHH[WHQW
  WKDWDQ$ZDUGLVVXDQFHDQGRUSD\PHQWLVVXEMHFWWR6HFWLRQ$RIWKH&RGHLWZLOOEH
  DZDUGHGDQGRULVVXHGRUSDLGLQDPDQQHUWKDWZLOOFRPSO\ZLWK6HFWLRQ$RIWKH&RGH
  LQFOXGLQJDQ\DSSOLFDEOHUHJXODWLRQVRUJXLGDQFHLVVXHGE\WKH6HFUHWDU\RIWKH8QLWHG6WDWHV
  7UHDVXU\'HSDUWPHQWDQGWKH,QWHUQDO5HYHQXH6HUYLFHZLWKUHVSHFWWKHUHWR



                                                                                                
  '/,Y

                                                                                        012510
Case 19-34054-sgj11 Doc 1822-131 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
Case 3:21-cv-00538-N Document 26-47 Filed 6 06/09/21 Page 11 of 146 PageID 15438



                  E     3XUVXDQWWRWKHWHUPVRIWKH3ODQWKH$GPLQLVWUDWRUZLOOKDYHWKHSRZHU
  DQGDXWKRULW\ZLWKRXWOLPLWDWLRQ

                              WRVHOHFW3DUWLFLSDQWV

                              WRGHWHUPLQHZKHWKHUDQGWRZKDWH[WHQW$ZDUGVDUHWREHJUDQWHG
  KHUHXQGHUWR3DUWLFLSDQWV

                              WRGHWHUPLQHWKHW\SHRI$ZDUGWREHJUDQWHGKHUHXQGHU

                                 WRGHWHUPLQHWKHWHUPVDQGFRQGLWLRQVQRWLQFRQVLVWHQWZLWKWKH
  WHUPVRIWKH3ODQRIHDFK$ZDUGJUDQWHGKHUHXQGHULQFOXGLQJEXWQRWOLPLWHGWR L WKH
  UHVWULFWLRQVLIDQ\DSSOLFDEOHWR$ZDUGVDQGWKHFRQGLWLRQVXQGHUZKLFKUHVWULFWLRQVLIDQ\
  DSSOLFDEOHWRVXFK$ZDUGVZLOOODSVH LL WKHSHUIRUPDQFHJRDOVDQGSHULRGVDSSOLFDEOHWR
  $ZDUGV LLL WKHYHVWLQJVFKHGXOHDSSOLFDEOHWRHDFK$ZDUG LY WKHGROODUDPRXQWRUQXPEHURI
  6KDUHVVXEMHFWWRHDFK$ZDUGDQG Y VXEMHFWWR6HFWLRQRIWKH3ODQDQGWKHUHTXLUHPHQWVRI
  6HFWLRQ$RIWKH&RGH WRWKHH[WHQWDSSOLFDEOH DQ\DPHQGPHQWVWRWKHWHUPVDQGFRQGLWLRQV
  RIRXWVWDQGLQJ$ZDUGVLQFOXGLQJEXWQRWOLPLWHGWRDFFHOHUDWLQJWKHYHVWLQJVFKHGXOHRIVXFK
  $ZDUGV

                              WRGHWHUPLQHWKHWHUPVDQGFRQGLWLRQVQRWLQFRQVLVWHQWZLWKWKH
  WHUPVRIWKH3ODQ LQFOXGLQJ6HFWLRQ ZKLFKZLOOJRYHUQDOOZULWWHQLQVWUXPHQWVHYLGHQFLQJ
  $ZDUGVJUDQWHGKHUHXQGHU

                                6XEMHFWWR6HFWLRQWRGHWHUPLQHWKHHIIHFWLIDQ\RIHPSOR\PHQW
  VHYHUDQFHDQGRWKHUDJUHHPHQWVRI3DUWLFLSDQWVRQWKH3DUWLFLSDQW¶V$ZDUGVLQFOXGLQJEXWQRW
  OLPLWHGWR L DFFHOHUDWLRQRIYHVWLQJDQG LL ULJKWVXSRQWHUPLQDWLRQRURWKHUFKDQJHLQ
  HPSOR\PHQWGXWLHVDQGUHVSRQVLELOLWLHVDQG

                              WRGHWHUPLQHWKHGXUDWLRQDQGSXUSRVHRIOHDYHVRIDEVHQFHZKLFK
  PD\EHJUDQWHGWRD3DUWLFLSDQWZLWKRXWFRQVWLWXWLQJWHUPLQDWLRQRIWKH3DUWLFLSDQW¶VHPSOR\PHQW
  RUVHUYLFHIRUSXUSRVHVRI$ZDUGVJUDQWHGXQGHUWKH3ODQ

                   F    1RRIILFHURUHPSOR\HHRIWKH&RPSDQ\RUDQ\$IILOLDWHWKHUHRIDFWLQJRQ
  EHKDOIRIWKH$GPLQLVWUDWRUZLOOEHSHUVRQDOO\OLDEOHIRUDQ\DFWLRQRPLVVLRQGHWHUPLQDWLRQRU
  LQWHUSUHWDWLRQWDNHQRUPDGHLQJRRGIDLWKZLWKUHVSHFWWRWKH3ODQDQGHDFKDQGDQ\RIILFHURU
  HPSOR\HHRIWKH&RPSDQ\DQGRIDQ\$IILOLDWHWKHUHRIDFWLQJRQWKHEHKDOIRIWKH$GPLQLVWUDWRU
  WRWKHPD[LPXPH[WHQWSHUPLWWHGE\ODZEHIXOO\LQGHPQLILHGDQGSURWHFWHGE\WKH&RPSDQ\LQ
  UHVSHFWRIDQ\VXFKDFWLRQRPLVVLRQGHWHUPLQDWLRQRULQWHUSUHWDWLRQ

  6HFWLRQ 6KDUHV5HVHUYHGIRU,VVXDQFH8QGHUWKH3ODQ6XEMHFWWR6HFWLRQKHUHRIWKH
  &RPSDQ\ZLOOKROGRUPDNHUHDVRQDEOHDUUDQJHPHQWVWRDFTXLUHWKHQXPEHURI6KDUHVJUDQWHGDV
  $ZDUGVRUWKHDPRXQWRIFDVKQHHGHGWRVDWLVI\WKH$ZDUGVXSRQYHVWLQJ

  6HFWLRQ (TXLWDEOH$GMXVWPHQWV,QWKHHYHQWRIDQ\&KDQJHLQ&DSLWDOL]DWLRQDQ
  HTXLWDEOHVXEVWLWXWLRQRUSURSRUWLRQDWHDGMXVWPHQWZLOOEHPDGHLQHDFKFDVHDVPD\EH
  GHWHUPLQHGE\WKH$GPLQLVWUDWRULQKLVUHDVRQDEOHGLVFUHWLRQLQJRRGIDLWKLQ L WKHDJJUHJDWH
  QXPEHURI6KDUHVUHVHUYHGWRVDWLVI\$ZDUGVJUDQWHGXQGHUWKH3ODQDQG LL WKHNLQGDQGQXPEHU

                                                                                                 
  '/,Y

                                                                                        012511
Case 19-34054-sgj11 Doc 1822-131 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
Case 3:21-cv-00538-N Document 26-47 Filed 6 06/09/21 Page 12 of 146 PageID 15439



  RI6KDUHVRUFDVKVXEMHFWWRRXWVWDQGLQJ$ZDUGVJUDQWHGXQGHUWKH3ODQSURYLGHGKRZHYHUWKDW
  DQ\IUDFWLRQDO6KDUHVUHVXOWLQJIURPWKHDGMXVWPHQWZLOOEHHOLPLQDWHGE\URXQGLQJGRZQWRWKH
  QHDUHVWZKROH6KDUH6XFKRWKHUHTXLWDEOHVXEVWLWXWLRQVRUDGMXVWPHQWVZLOOEHPDGHDVPD\EH
  GHWHUPLQHGE\WKH$GPLQLVWUDWRULQKLVUHDVRQDEOHGLVFUHWLRQLQJRRGIDLWK:LWKRXWOLPLWLQJWKH
  JHQHUDOLW\RIWKHIRUHJRLQJLQFRQQHFWLRQZLWKD&KDQJHLQ&DSLWDOL]DWLRQWKH$GPLQLVWUDWRU
  PD\SURYLGHLQKLVUHDVRQDEOHGLVFUHWLRQLQJRRGIDLWKIRUWKHFDQFHOODWLRQRIDQ\RXWVWDQGLQJ
  6KDUHEDVHG$ZDUGRU6KDUHEDVHGSRUWLRQRIDQ$ZDUGDVDSSOLFDEOHJUDQWHGKHUHXQGHULQ
  H[FKDQJHIRUSD\PHQWLQFDVKRURWKHUSURSHUW\KDYLQJDQDJJUHJDWH)DLU0DUNHW9DOXHRIWKH
  6KDUHVFRYHUHGE\VXFK$ZDUG7KH$GPLQLVWUDWRU¶VGHWHUPLQDWLRQVSXUVXDQWWRWKLV6HFWLRQ
  ZLOOEHILQDOELQGLQJDQGFRQFOXVLYH

  6HFWLRQ (OLJLELOLW\7KH3DUWLFLSDQWVXQGHUWKH3ODQZLOOEHVHOHFWHGIURPWLPHWRWLPHE\
  WKH$GPLQLVWUDWRULQKLVUHDVRQDEOHGLVFUHWLRQLQJRRGIDLWKIURPWKRVHLQGLYLGXDOVZKRTXDOLI\

  6HFWLRQ $PHQGPHQWDQG7HUPLQDWLRQ1RDFWLRQKHUHXQGHUPD\ZLWKRXWWKHFRQVHQW
  RID3DUWLFLSDQWLPSDLURUGHOD\WKH3DUWLFLSDQW¶VULJKWVXQGHUDQ\RXWVWDQGLQJ$ZDUG

  6HFWLRQ 8QIXQGHG6WDWXVRI3ODQ7KH3ODQLVLQWHQGHGWRFRQVWLWXWHDQ³XQIXQGHG´SODQ
  IRULQFHQWLYHFRPSHQVDWLRQ:LWKUHVSHFWWRDQ\SD\PHQWVQRW\HWPDGHWRD3DUWLFLSDQWE\WKH
  &RPSDQ\QRWKLQJFRQWDLQHGKHUHLQZLOOJLYHDQ\VXFK3DUWLFLSDQWDQ\ULJKWVWKDWDUHJUHDWHUWKDQ
  WKRVHRIDJHQHUDOFUHGLWRURIWKH&RPSDQ\

  6HFWLRQ :LWKKROGLQJ7D[HV7RWKHH[WHQWWKDWWKH&RPSDQ\LVUHTXLUHGWRZLWKKROG
  IHGHUDOVWDWHORFDORUIRUHLJQWD[HVLQFRQQHFWLRQZLWKDQ\SD\PHQWPDGHRUEHQHILWUHDOL]HGE\
  D3DUWLFLSDQWRURWKHUSHUVRQXQGHUWKLV3ODQLWZLOOEHDFRQGLWLRQWRWKHUHFHLSWRIVXFKSD\PHQW
  RUWKHUHDOL]DWLRQRIVXFKEHQHILWWKDWWKH3DUWLFLSDQWRUVXFKRWKHUSHUVRQPDNHDUUDQJHPHQWV
  VDWLVIDFWRU\WRWKH&RPSDQ\IRUSD\PHQWRIWKHEDODQFHRIVXFKWD[HVUHTXLUHGWREHZLWKKHOG
  7KH&RPSDQ\DQGD3DUWLFLSDQWRUVXFKRWKHUSHUVRQPD\DOVRPDNHVLPLODUDUUDQJHPHQWVZLWK
  UHVSHFWWRWKHSD\PHQWRIDQ\WD[HVZLWKUHVSHFWWRZKLFKZLWKKROGLQJLVQRWUHTXLUHG

  6HFWLRQ 7UDQVIHURI$ZDUGV1RSXUSRUWHGVDOHDVVLJQPHQWPRUWJDJHK\SRWKHFDWLRQ
  WUDQVIHUFKDUJHSOHGJHHQFXPEUDQFHJLIWWUDQVIHULQWUXVW YRWLQJRURWKHU RURWKHUGLVSRVLWLRQ
  RIRUFUHDWLRQRIDVHFXULW\LQWHUHVWLQRUOLHQRQDQ\$ZDUGRUDQ\DJUHHPHQWRUFRPPLWPHQWWR
  GRDQ\RIWKHIRUHJRLQJ HDFKD³7UDQVIHU´ E\DQ\KROGHUWKHUHRILQYLRODWLRQRIWKHSURYLVLRQV
  RIWKH3ODQRUDQ$ZDUG$JUHHPHQWZLOOEHYDOLGSURYLGHGKRZHYHUWKDW7UDQVIHUVPD\EH
  PDGHE\ZLOORUE\WKHODZVRIGHVFHQWDQGGLVWULEXWLRQ$Q\SXUSRUWHG7UDQVIHURIDQ$ZDUGRU
  DQ\HFRQRPLFEHQHILWRULQWHUHVWWKHUHLQLQYLRODWLRQRIWKH3ODQRUDQ$ZDUG$JUHHPHQWZLOOEH
  QXOODQGYRLGab initioDQGZLOOQRWFUHDWHDQ\REOLJDWLRQRUOLDELOLW\RIWKH&RPSDQ\DQGDQ\
  SHUVRQSXUSRUWHGO\DFTXLULQJDQ\$ZDUGRUDQ\HFRQRPLFEHQHILWRULQWHUHVWWKHUHLQWUDQVIHUUHG
  LQYLRODWLRQRIWKH3ODQRUDQ$ZDUG$JUHHPHQWZLOOQRWEHHQWLWOHGWREHUHFRJQL]HGDVDKROGHU
  RIVXFK$ZDUGRUDQ\6KDUHVXQGHUO\LQJVXFK$ZDUG7KLV6HFWLRQZLOOQRWUHVWULFW7UDQVIHURI
  $ZDUGVIROORZLQJVHWWOHPHQWRIVXFK$ZDUGV

  6HFWLRQ &RQWLQXHG(PSOR\PHQW7KHDGRSWLRQRIWKH3ODQZLOOQRWFRQIHUXSRQDQ\
  3DUWLFLSDQWDQ\ULJKWWRFRQWLQXHGHPSOR\PHQWRUVHUYLFHZLWKWKH&RPSDQ\RUDQ\$IILOLDWH
  WKHUHRIDVWKHFDVHPD\EHQRUZLOOLWLQWHUIHUHLQDQ\ZD\ZLWKWKHULJKWRIWKH&RPSDQ\RUDQ\
  $IILOLDWHWKHUHRIWRWHUPLQDWHWKHHPSOR\PHQWRUVHUYLFHRIDQ\RILWV3DUWLFLSDQWVDWDQ\WLPH


                                                                                                   
  '/,Y

                                                                                         012512
Case 19-34054-sgj11 Doc 1822-131 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
Case 3:21-cv-00538-N Document 26-47 Filed 6 06/09/21 Page 13 of 146 PageID 15440



  6HFWLRQ (IIHFWLYH'DWH7KH3ODQZDVDGRSWHGRQ0DUFK WKH³(IIHFWLYH'DWH´ 

  6HFWLRQ 7HUPRI3ODQ1R$ZDUGPD\EHJUDQWHGSXUVXDQWWRWKH3ODQRQRUDIWHUWKH
  WHQWKDQQLYHUVDU\RIWKH(IIHFWLYH'DWHEXW$ZDUGVWKHUHWRIRUHJUDQWHGPD\H[WHQGEH\RQGWKDW
  GDWH

  6HFWLRQ 6HFWLRQ$RIWKH&RGH3D\PHQWVDQGEHQHILWVXQGHUWKH3ODQDUHLQWHQGHGWR
  FRPSO\ZLWK6HFWLRQ$RIWKH&RGHWRWKHH[WHQWVXEMHFWWKHUHWRDQGDFFRUGLQJO\WRWKH
  PD[LPXPH[WHQWSHUPLWWHGWKH3ODQZLOOEHLQWHUSUHWHGDQGEHDGPLQLVWHUHGWREHLQFRPSOLDQFH
  WKHUHZLWK$Q\SD\PHQWVGHVFULEHGLQWKH3ODQWKDWDUHGXHZLWKLQWKH³VKRUWWHUPGHIHUUDO
  SHULRG´DVGHILQHGLQ6HFWLRQ$RIWKH&RGHZLOOQRWEHWUHDWHGDVGHIHUUHGFRPSHQVDWLRQ
  XQOHVVDSSOLFDEOHODZUHTXLUHVRWKHUZLVH1RWZLWKVWDQGLQJDQ\WKLQJWRWKHFRQWUDU\LQWKH3ODQ
  WRWKHH[WHQWUHTXLUHGLQRUGHUWRDYRLGDFFHOHUDWHGWD[DWLRQDQGRUWD[SHQDOWLHVXQGHU6HFWLRQ
  $RIWKH&RGHDPRXQWVWKDWZRXOGRWKHUZLVHEHSD\DEOHDQGEHQHILWVWKDWZRXOGRWKHUZLVH
  EHSURYLGHGSXUVXDQWWRWKH3ODQGXULQJWKHVL[PRQWKSHULRGLPPHGLDWHO\IROORZLQJD
  3DUWLFLSDQW¶VWHUPLQDWLRQRIHPSOR\PHQWRUVHUYLFHZLOOLQVWHDGEHSDLGRQWKHILUVWEXVLQHVVGD\
  DIWHUWKHGDWHWKDWLVVL[PRQWKVIROORZLQJWKH3DUWLFLSDQW¶VVHSDUDWLRQIURPVHUYLFH RUXSRQWKH
  3DUWLFLSDQW¶VGHDWKLIHDUOLHU ,QDGGLWLRQIRUSXUSRVHVRIWKH3ODQHDFKDPRXQWWREHSDLGRU
  EHQHILWWREHSURYLGHGWRD3DUWLFLSDQWSXUVXDQWWRWKH3ODQZKLFKFRQVWLWXWHVGHIHUUHG
  FRPSHQVDWLRQVXEMHFWWR6HFWLRQ$RIWKH&RGHZLOOEHFRQVWUXHGDVDVHSDUDWHLGHQWLILHG
  SD\PHQWIRUSXUSRVHVRI6HFWLRQ$RIWKH&RGHDQGQRWRQHRIDVHULHVRISD\PHQWV

  6HFWLRQ &RPSOLDQFHZLWK/DZDQG$JUHHPHQWV6XEMHFWWRFRPSOLDQFHZLWK6HFWLRQ
  $RIWKH&RGHWKH&RPSDQ\ZLOOQRWEHREOLJDWHGWRWUDQVIHUDQ\6KDUHVRURWKHUVHFXULWLHV
  SXUVXDQWWRWKH3ODQRUDQ\$ZDUG$JUHHPHQWLIWKHWUDQVIHUWKHUHRIZRXOGLQWKHUHDVRQDEOH
  RSLQLRQRIWKH&RPSDQ\UHVXOWLQDYLRODWLRQRIODZRUDEUHDFKRIDPDWHULDODJUHHPHQWRIWKH
  &RPSDQ\RULWV$IILOLDWHV

  6HFWLRQ *RYHUQLQJ/DZ7KH3ODQZLOOEHJRYHUQHGE\DQGFRQVWUXHGLQDFFRUGDQFHZLWK
  WKHODZVRIWKH6WDWHRI7H[DVZLWKRXWJLYLQJHIIHFWWRSULQFLSOHVRIFRQIOLFWVRIODZRIVXFKVWDWH




                                                                                                  
  '/,Y

                                                                                         012513
Case 19-34054-sgj11 Doc 1822-132 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-47 Filed 6 06/09/21 Page 14 of 146 PageID 15441



                          EXHIBIT GGGGGG




                                                                     012514
Case 19-34054-sgj11 Doc 1822-132 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
Case 3:21-cv-00538-N Document 26-47 Filed 6 06/09/21 Page 15 of 146 PageID 15442



                            HIGHLAND CAPITAL MANAGEMENT, L.P.

                               Contingent Bonus Award Agreement

          THIS CONTINGENT BONUS AWARD AGREEMENT (this “Agreement”), dated as
  of __________________, 2020, is by and between HIGHLAND CAPITAL MANAGEMENT,
  L.P. (the “Company”) and ___________ (the “Participant”). All terms used in this Agreement
  with initial capital letters and not otherwise defined in this Agreement that are defined in the
  Highland Capital Management, L.P. Deferred Incentive Plan (the “Plan”) shall have the meanings
  assigned to them in the Plan.

        WHEREAS, the Company adopted the Plan for the purpose of granting certain awards to
  employees, members, partners and managers of the Company who are selected by the
  Administrator; and

         WHEREAS, pursuant to the Plan, and subject to the terms and conditions thereof and the
  terms and conditions hereinafter set forth, this Agreement evidences and memorializes the
  Company’s grant to the Participant, effective as of May 29, 2020 (the “Date of Grant”), of a
  contingent right to receive the following (the “Award”):

         Shares
         (if applicable):       XXX.XXX Shares in INSERT APPLICABLE FUND & TICKER
                                (Share price of $XX.XX on the Date of Grant)

                                XXX.XXX Shares in INSERT APPLICABLE FUND & TICKER
                                (Share price of $XX.XX on the Date of Grant)

                                XXX.XXX Shares in INSERT APPLICABLE FUND & TICKER
                                (Share price of $XX.XX on the Date of Grant)

                                XXX.XXX Shares in INSERT APPLICABLE FUND & TICKER
                                (Share price of $XX.XX on the Date of Grant)

         NOW, THEREFORE, the Company and the Participant agree as follows:

          1.      Earning of Award. If the Award under this Agreement becomes nonforfeitable and
  payable (“Vests” or similar terms) in accordance with Section 3 of this Agreement, the Participant
  will be entitled to settlement of the Vested Award as specified in Section 4 of this Agreement.

          2.       Transferability of Award. Subject to Section 9 of the Plan, the rights of the
  Participant under this Agreement, the Award (prior to settlement) and any interest therein or in
  Shares underlying such Award (if any) shall not be transferable except as provided in Section 3.2
  below. In addition, if the Award Vests and is settled in Shares, in whole or in part, the Securities
  and Exchange Commission may view such Shares as restricted. As a result, the Participant may
  not be able to transfer such Shares under the applicable securities laws unless an exemption from
  registration is available.




                                                                                       012515
Case 19-34054-sgj11 Doc 1822-132 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
Case 3:21-cv-00538-N Document 26-47 Filed 6 06/09/21 Page 16 of 146 PageID 15443



         3.      Vesting of Award.

                 3.1     Normal Vesting. Subject to Sections 3.2 and 3.3 of this Agreement, 100%
         of the Award will Vest on May 31, 2023 (and become entitled to settlement as specified in
         Section 4 of this Agreement) if the Participant remains continuously employed by the
         Company until such date (the “Vesting Date”). For the purposes of this Agreement, the
         Participant’s service does not terminate when the Participant goes on military leave, sick
         leave, FMLA leave or any other bona fide leave of absence, if the leave was approved by
         the Company in writing and if continued crediting of service is required by applicable law
         or by the terms of the leave. However, the Participant’s service terminates when the
         approved leave ends, unless the Participant immediately returns to active work.

                 3.2     Death or Disability. If the Participant’s employment terminates before the
         Vesting Date on account of death or Disability, then the Award will Vest immediately and
         the Shares and/or cash to which the Participant is or would be otherwise entitled under this
         Agreement will be issued to the Participant or, in the event of the Participant’s death, to
         the Participant’s estate, in accordance with Section 4.

                 3.3     Effect of Reorganization. If the Company or the issuer of any Shares
         subject to the Award (if any), as applicable, is a party to a merger or other reorganization,
         the Award will continue in accordance with its terms in the merged or reorganized entity.

                  3.4    Forfeiture Upon Termination of Employment. If the Participant’s
         employment terminates for any reason other than on account of death or Disability before
         the Vesting Date, then the Award will be forfeited automatically and without further notice
         on such date without compensation or any other consideration. The Administrator
         determines when the Participant’s employment terminates for this purpose.
         Notwithstanding the foregoing, the Award will not be forfeited and the Vesting set forth in
         this Section 3 shall continue in the event Employee continues to be employed by an entity
         that is the Company’s affiliate, successor or assign, including, without limitation, Highland
         Capital Management Fund Advisors, L.P., NexPoint Advisors, L.P. and NexPoint
         Securities, Inc., and their respective affiliates, successors and assigns.

           4.      Form and Time of Settlement of Award. Subject to Section 3.4 of this Agreement,
  if the Award shall have become Vested in accordance with Section 3 of this Agreement, settlement
  of the Award shall be made in the form of (a) one Share of the applicable issuer for each Share
  that is subject to the Award (if any), plus a lump sum payment equal to the amount of cash subject
  to the Award (if any), (b) a lump sum cash payment equal to the Fair Market Value of the Shares
  subject to the Award (if any) at the Vesting Date, plus the amount of cash granted under the Award
  (if any) (together, the “Award Value”), or (c) a combination of Shares and cash the total value of
  which equals the Award Value, in each case, within 60 days after the Vesting Date, less applicable
  tax withholding. The form of payment is at the sole option of the Administrator. To the extent
  that the Award is settled in Shares, no payment will be required for such Shares that the Participant
  may receive; provided, however, that the Participant will be responsible for the Participant’s own
  Federal, state, local, or foreign tax liability and any other tax consequences that may arise as a
  result of the transactions contemplated by this Agreement.



                                                  -2-

                                                                                        012516
Case 19-34054-sgj11 Doc 1822-132 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
Case 3:21-cv-00538-N Document 26-47 Filed 6 06/09/21 Page 17 of 146 PageID 15444



          5.      No Rights as a Shareholder. The Participant will have no voting rights with respect
  to any Shares subject to the Award before the Participant Vests in the Award and the Shares, if
  any, have been transferred to the Participant; provided, however, that, before the Participant
  becomes Vested in the Award, the amount of any cash dividends that would otherwise have been
  paid with respect to any Shares that are the subject of the Award if the Participant owned such
  Shares will be notionally treated as if paid with respect to those Shares and a cash award in the
  aggregate nominal amount of all such cash dividends will be included in the Award and will be
  subject to the same Vesting and payment provisions as the original Shares that are the subject of
  the Award.

          6.      Relationship to the Plan. This Agreement is subject to the terms of the Plan. If
  there is any inconsistency between this Agreement and the Plan, the Plan shall govern.

          7.      No Right to Continued Employment. Neither the Award nor this Agreement gives
  the Participant the right to be retained by the Company in any capacity.

         8.      Governing Law; Submission to Jurisdiction; Expenses; Waiver of Jury Trial.

                  The parties hereto hereby agree that this Agreement and any suit, action, claim or
  proceeding seeking to enforce any provision of, or based on any matter arising out of or in
  connection with, this Agreement or the transactions contemplated hereby, whether in contract, tort
  or otherwise (a “Dispute”), shall be (a) governed by and construed in accordance with the laws of
  the State of Texas, without giving effect to the conflict of laws provisions thereof to the extent
  such principles or rules would require or permit the application of the laws of any jurisdiction other
  than those of the State of Texas and (b) submitted exclusively in the United States District Court
  for the Northern District of Texas or, if such court does not have subject matter jurisdiction, in the
  courts of the State of Texas sitting in Dallas County, and any appellate court thereof (the
  “Enforcement Court”). Each of the parties hereby irrevocably and unconditionally consents and
  submits to the exclusive jurisdiction of the Enforcement Court in any such Dispute, agrees to bring
  any Dispute only in the Enforcement Court, and irrevocably waives, to the fullest extent permitted
  by law, any objection that it may now or hereafter have to the laying of the venue of any such
  Dispute in Enforcement Court or that any such Dispute that is brought in the Enforcement Court
  has been brought in an inconvenient form. Service of process, summons, notice or other document
  may be served on any party hereto anywhere in the world for purposes of any suit, action or other
  proceeding brought in any such court. Any party found to have violated this provision by
  commencing a Dispute other than in the Enforcement Court shall be liable for all legal fees and
  expenses incurred by the party seeking to enforce this provision.

             EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
  WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
  IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL ACTION, PROCEEDING, CAUSE
  OF ACTION OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
  AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
  HERETO CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF THE
  OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE OTHER
  PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT
  OF A LEGAL ACTION, (B) IT HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,

                                                  -3-

                                                                                         012517
Case 19-34054-sgj11 Doc 1822-132 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
Case 3:21-cv-00538-N Document 26-47 Filed 6 06/09/21 Page 18 of 146 PageID 15445



  (C) IT MAKES THIS WAIVER KNOWINGLY AND VOLUNTARILY, AND (D) IT HAS
  BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
  THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

        9.      Entire Agreement. This Agreement and the Plan constitute the entire understanding
  between the Participant and the Company regarding the Award.

          10.     Amendments. Any amendment to the Plan shall be deemed to be an amendment to
  this Agreement to the extent that the amendment is applicable hereto; provided, however, that no
  amendment shall adversely affect the rights of the Participant under this Agreement without the
  Participant’s consent (provided, however, that the Participant’s consent shall not be required to an
  amendment that is deemed necessary by the Company to ensure compliance with Section 409A of
  the Code). No amendment, modification, waiver or release of or under this Agreement will be
  effective unless evidenced by an instrument in writing signed by each of the Company and the
  Participant.

         11.     Severability. If any provision of this Agreement or the application of any provision
  hereof to any person or circumstances is held invalid, unenforceable or otherwise illegal, the
  remainder of this Agreement and the application of such provision to any other person or
  circumstances shall not be affected, and the provisions so held to be invalid, unenforceable or
  otherwise illegal shall be reformed to the extent (and only to the extent) necessary to make it
  enforceable, valid and legal.

          12.    Binding Effect. Subject to the provisions of the Plan, this Agreement shall inure to
  the benefit of and be binding upon the Participant and the Company and their respective heirs,
  legal representatives, successors and assigns.

         13.     Compliance with Section 409A of the Code. Payments and benefits under the
  Agreement are intended to comply with Section 409A of the Code to the extent subject thereto,
  and, accordingly, to the maximum extent permitted, the Agreement will be interpreted and be
  administered to be in compliance therewith.

          14.     Electronic Delivery. The Company may, in its sole discretion, deliver any
  documents related to the Award and the Participant’s participation in the Plan, or future awards
  that may be granted under the Plan, by electronic means or to request the Participant’s consent to
  participate in the Plan by electronic means. The Participant hereby consents to receive such
  documents by electronic delivery and, if requested, agrees to participate in the Plan through an on-
  line or electronic system established and maintained by the Company or another third party
  designated by the Company.

        15.   Other Acknowledgements. The Participant agrees to comply with the Employer’s
  Compliance Manual and Personal Trading Policy when selling Shares.

                                      [Signature Page Follows]




                                                 -4-

                                                                                       012518
Case 19-34054-sgj11 Doc 1822-132 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
Case 3:21-cv-00538-N Document 26-47 Filed 6 06/09/21 Page 19 of 146 PageID 15446



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the date first
  set forth above.

                                            PARTICIPANT

                                            By: ______________________________________

                                            Printed Name: _____________________________

                                            Date: ____________________________________



                                            HIGHLAND CAPITAL MANAGEMENT, L.P.



                                            By: ______________________________________

                                            Printed Name: _____________________________

                                            Title: ____________________________________




                                            -5-

                                                                              012519
Case 19-34054-sgj11 Doc 1822-133 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-47 Filed 9 06/09/21 Page 20 of 146 PageID 15447



                          EXHIBIT HHHHHH




                                                                     012520
Case 19-34054-sgj11 Doc 1822-133 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
Case 3:21-cv-00538-N Document 26-47 Filed 9 06/09/21 Page 21 of 146 PageID 15448




                                                                     012521
Case 19-34054-sgj11 Doc 1822-133 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
Case 3:21-cv-00538-N Document 26-47 Filed 9 06/09/21 Page 22 of 146 PageID 15449




                                                                     012522
Case 19-34054-sgj11 Doc 1822-133 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
Case 3:21-cv-00538-N Document 26-47 Filed 9 06/09/21 Page 23 of 146 PageID 15450




                                                                     012523
Case 19-34054-sgj11 Doc 1822-133 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
Case 3:21-cv-00538-N Document 26-47 Filed 9 06/09/21 Page 24 of 146 PageID 15451




                                                                     012524
Case 19-34054-sgj11 Doc 1822-133 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
Case 3:21-cv-00538-N Document 26-47 Filed 9 06/09/21 Page 25 of 146 PageID 15452




                                                                     012525
Case 19-34054-sgj11 Doc 1822-133 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
Case 3:21-cv-00538-N Document 26-47 Filed 9 06/09/21 Page 26 of 146 PageID 15453




                                                                     012526
Case 19-34054-sgj11 Doc 1822-133 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
Case 3:21-cv-00538-N Document 26-47 Filed 9 06/09/21 Page 27 of 146 PageID 15454




                                                                     012527
Case 19-34054-sgj11 Doc 1822-133 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
Case 3:21-cv-00538-N Document 26-47 Filed 9 06/09/21 Page 28 of 146 PageID 15455




                                                                     012528
Case 19-34054-sgj11 Doc 1822-134 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-47 Filed 2 06/09/21 Page 29 of 146 PageID 15456



                             EXHIBIT IIIIII




                                                                     012529
Case 19-34054-sgj11 Doc 1822-134 Filed 01/22/21   Entered 01/22/21 21:50:07   Page 2 of
                                          2                                                        Case 3:21-cv-00538-N Document 26-47 Filed 06/09/21
                                                                                                   Page 30 of 146 PageID 15457




                                                                                          012530
Case 19-34054-sgj11 Doc 1822-135 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-47 Filed 2 06/09/21 Page 31 of 146 PageID 15458



                            EXHIBIT JJJJJJ




                                                                     012531
                        Case 19-34054-sgj11 Doc 1822-135 Filed 01/22/21             Entered 01/22/21 21:50:07         Page 2 of
                                                                  2

  Carrier       Underwriter                                               Response
XL          Baldwin             Declination
QBE        Parke               Requestedacall.
Everest     Barry               Requestedacall.
Argo        O'Connor            Declination
AWAC        McCarthy            Pending.
Beazley     Rizzo               Declination
Axis        Polonsky
CNA       Mendleson           Declination
AIG         Corey               Declination
                                Indicated$2.5Mexcess$100KSideARetention/$500KSideBfor$100KͲWouldneedacallto
OldPro     Meade               firmup
Zurich      Link                Pending.
Travelers   Taylor              Declination
Arch        Landers             Declination
Hartford    Battaglia           Declination
                                                                                                                                           Case 3:21-cv-00538-N Document 26-47 Filed 06/09/21
                                                                                                                                           Page 32 of 146 PageID 15459




                                                                                                                                  012532
                          Case 19-34054-sgj11 Doc 1822-136 Filed 01/22/21   Entered 01/22/21 21:50:07   Page 1 of
                                                                   17

Strand Advisors, Inc.
Management Liability
Proposal
January 21, 2020
Prepared by Aon Financial Services Group
                                                                                                                     Case 3:21-cv-00538-N Document 26-47 Filed 06/09/21
                                                                                                                     Page 33 of 146 PageID 15460




Aon Risk Solutions | Financial Services Group
Proprietary & Confidential                                                                        1         012533
                                                         Case 19-34054-sgj11 Doc 1822-136 Filed 01/22/21                             Entered 01/22/21 21:50:07               Page 2 of
                                                                                                  17

Overview of a Directors and Officers Policy


                                                Side-A Difference-in-Conditions (“DIC”)
                                                                                                     Broad Side-A Excess Difference-in-Conditions (“DIC”) policy pays on behalf of the
                                                Examples of potential contract response:
                                                                                                      directors and officers for non-indemnifiable Loss
                                            •      Strand Advisors is unable to indemnify
                                                                                                     The DIC policy will drop-down and act as a primary policy if the underlying D&O
                                                   due to financial insolvency
                                                                                                      program does not pay or is unable to pay on behalf of the directors and officers
                                            •      Underlying Insurers are not able to
                                                   indemnify due to insolvency                       Broader terms and conditions than the traditional Sides A/B/C policy
                                            •      Strand Advisors and/or the Insurers               The DIC policy will also drop-down and pay the defense costs of the directors and
                                                   wrongfully refuse to indemnify                     officers covered under the policy if the primary policy cannot or is unwilling to pay



                                                 COVERAGE PART A (“Side-A”)                 COVERAGE PART B (“Side-B”)                 COVERAGE PART 3 (“Side-C”)
                                            •      Directors & Officers liability for       •       Directors & Officers liability    •     “Entity coverage” for
                                                   Non-Indemnifiable Loss                           for Indemnifiable Loss                  Securities Claims
                                            •      Coverage from “dollar one”               •       Coverage for Strand               •     Entity liability retention
                                                                                                    Advisors indemnification of             applicable to each loss
                                            •      Direct protection for Directors &                Directors & Officers for their
                                                   Officers for Defense Costs and
                                                                                                                                                                                                                      Case 3:21-cv-00538-N Document 26-47 Filed 06/09/21




                                                                                                    defense costs and legal
                                                   liability                                        liability
                                            •      Coverage extended specifically to        •       Coverage extended
                                                   John Dubel, James Seery and Hon                                                                                                                 Key
                                                                                                    specifically to John Dubel,
                                                   Russell Nelms                                    James Seery and Hon




 Side-A Difference in Conditions Coverage
                                            Examples of potential contract response:                Russell Nelms                                                                             Included in quote

                                            •      Shareholder derivative action            •       Retention applicable to each
                                                   (settlements/judgments)                          loss
                                                                                                                                                                                              Not included in quote
                                            •      Strand Advisors' insolvency
                                            •      Duty of loyalty breach                                           Self-Insured Retention: $500K


                                                       Personal Asset Protection                                           Balance Sheet Protection
                                                                                                                                                                                                                      Page 34 of 146 PageID 15461




Aon Risk Solutions | Financial Services Group
Proprietary & Confidential                                                                                                                                               2          012534
                                Case 19-34054-sgj11 Doc 1822-136 Filed 01/22/21                         Entered 01/22/21 21:50:07                     Page 3 of
                                                                         17

      Proposed D&O Program
                                                                          Proposal Highlights
                Policy Period: 12 Months
                                                                          •      Prior acts exclusion effective 1/9/20.
              $15M D&O Side A&B Only                                      •      Coverage extended specifically to John Dubel, James Seery and Hon
                                                                                 Russel Helms for non-indemnifiable and indemnifiable loss.
                                                                          •      Entity coverage (Insuring Agreement C) deleted in its entirety.
                                                                          •      Exclusion added specific to indemnifiable loss for claims bought by or on
                                                                                 behalf of James Dondero and Highland Capital Management LP (including
                                                                                 any fund, feeder or parallel fund advised or sponsored by Highland Capital
        Zurich American Insurance Company
        $5M excess of $10M                                                       Management LP (coverage provided for claims brought by unaffiliated
        Premium: $40,000*                                                        limited partners of any proceeding and without solicitation or participation of
                                                                                 James Dondero). (draft wording on the next slide).



        Axis Insurance Company
        Primary $10M                                                      Marketing Summary
        Premium: $119,897*
                                                                           Carrier        Underwriter                                            Response
                                                                          XL          Baldwin           Declination
                                                                                                                                                                                                     Case 3:21-cv-00538-N Document 26-47 Filed 06/09/21




                                                                          QBE         Parke             Requested a call.
                                                                          Everest     Barry             Requested a call.
                              Self-Insured Retentions:
              Non-Indemnifiable Loss – Nil | Indemnifiable Loss – $500K   Argo        O'Connor          Declination
                                                                          AWAC        McCarthy          Pending.
                                                                          Beazley     Rizzo             Declination
                                                                                                        $10M excess $500K for $119,897 - exclusion for claims brought by or against Dundaro and
              Total Premium: $159,987*                                    Axis        Polonsky          Highland Capital Management LP (only applicable to Side B - Indemnifiable Loss)
                                                                          CNA         Mendleson         Declination
                                                                          AIG         Corey             Declination
                                                                                                        Indicated $2.5M excess $100K Side A Retention / $500K Side B for $100K - Would need a call
                                                                          Old Pro     Meade             to firm up
                                                                          Zurich      Link              Pending.
*Note: Premium amounts do not include surplus lines taxes or fees,
as applicable.                                                            Travelers   Taylor            Declination
                                                                          Arch        Landers           Declination
                                                                          Hartford    Battaglia         Declination
                                                                                                                                                                                                     Page 35 of 146 PageID 15462




      Aon Risk Solutions | Financial Services Group
      Proprietary & Confidential                                                                                                              3               012535
                          Case 19-34054-sgj11 Doc 1822-136 Filed 01/22/21   Entered 01/22/21 21:50:07   Page 4 of
                                                                   17

Draft Axis Exclusion Wording
                                                                                                                     Case 3:21-cv-00538-N Document 26-47 Filed 06/09/21
                                                                                                                     Page 36 of 146 PageID 15463




Aon Risk Solutions | Financial Services Group
Proprietary & Confidential                                                                        4         012536
                            Case 19-34054-sgj11 Doc 1822-136 Filed 01/22/21   Entered 01/22/21 21:50:07   Page 5 of
                                                                     17

  Insured’s Acknowledgement to Bind
We hereby acknowledge receipt and review of the information presented in the Renewal Proposal (“Proposal”) dated 1/21/20.

We hereby instruct Aon Risk Services to bind the insurance program(s) selected by us and understand that our instruction to
bind constitutes an acceptance of the terms and conditions and payments described in this Renewal Proposal.
                                                                                                                              Case 3:21-cv-00538-N Document 26-47 Filed 06/09/21




              Date:
                                                                          On behalf of Strand Advisors, Inc.
                                                                                                                              Page 37 of 146 PageID 15464




  Aon Risk Solutions | Financial Services Group
  Proprietary & Confidential                                                                        5          012537
                         Case 19-34054-sgj11 Doc 1822-136 Filed 01/22/21            Entered 01/22/21 21:50:07           Page 6 of
                                                                  17

Proposal Disclaimer
This insurance document is furnished to you as a matter of information for your convenience. It only summarizes the listed proposed policy(ies) and
is not intended to reflect all the terms and conditions or exclusions of such proposed policy(ies). Moreover, the information contained in this
document reflects proposed coverage as of the effective date(s) of the proposed policy(ies) and does not include subsequent changes. This
document is not an insurance policy and does not amend, alter or extend the coverage afforded by the listed proposed policy(ies). The insurance
afforded by the listed proposed policy(ies) is subject to all the terms, exclusions and conditions of such policy(ies).


The services and placements outlined in this proposal will be provided in accordance with the terms of the notices and policies set forth in the
Commercial Risk Solutions U.S. Business Terms section.
                                                                                                                                                      Case 3:21-cv-00538-N Document 26-47 Filed 06/09/21
                                                                                                                                                      Page 38 of 146 PageID 15465




Aon | Financial Services Group
Proprietary & Confidential                                                                                        6           012538
                         Case 19-34054-sgj11 Doc 1822-136 Filed 01/22/21                             Entered 01/22/21 21:50:07                   Page 7 of
                                                                  17

Commercial Risk Solutions U.S. Business Terms
As Your broker of record, Commercial Risk Solutions U.S. (“Aon”, “We” or “Us” or “Our”) commits to the timely and thorough disclosure of placement strategies, marketing
options and broking results. The services We provide to You, Our client (“Client” or “You” or “Your”) will be subject to these Business Terms which, unless You and We agree in
writing otherwise, are applicable to Our services to You.
Our Services
We deliver Our services based on the information You give Us or which is given to Us expressly on Your behalf. In preparation for placing or renewing Your insurance coverage,
We will consult with You regarding insurance market conditions, the insurers We suggest be approached, Our recommended program options to pursue, and Our marketing
strategy on Your behalf. By the conclusion of the marketing process, We will provide You with written information regarding the coverage details, policy terms and conditions
provided by the markets.
We will assist You in gathering and preparing the underwriting information and completing insurance applications. We rely on You for the accuracy and completeness of any
information You or anyone else provides to Us on Your behalf. We will also rely on You to provide Us promptly with the information needed to deliver the services and to update
any information provided where there has been a material change to that information that may affect the scope of delivery of the services, such as the nature of the risk, the
insured entities, property values and descriptions of persons to be covered. Applications requiring signature will be signed by You.
We will obtain Your instructions to Us to bind specific programs based on the program proposal We provide. We expect You to carefully review all documents We give You,
including binders, policies and endorsements, and to advise Us immediately if You detect any mistakes or believe the contents do not address Your needs or instructions.
Aon will administer Your relationship with insurance companies including, where applicable, issues such as billings in connection with selected programs, data reporting, and
compliance with negotiated requirements.
We will provide services unless and until either of Us notifies the other that Aon is no longer acting as Your broker of record. Subject to applicable state law and contractual
arrangements with insurers, any commissions to which We Were entitled are fully earned.
Surplus Lines and Other Government Taxes
                                                                                                                                                                                    Case 3:21-cv-00538-N Document 26-47 Filed 06/09/21




Insurance may not be available in the admitted marketplace for the terms and conditions specified by the Client. In such event, Aon’s insurance proposal may include one or
more insurers not licensed to transact insurance in the states of exposure and such coverage may be placed as surplus lines coverage pursuant to applicable insurance laws
governing the placement of insurance with non-admitted insurers. Persons and entities insured by surplus lines insurers cannot avail themselves of the protection and recovery
afforded by the state insurance guaranty funds in the event the surplus lines insurer should become insolvent. The states do not audit the finances or review the solvency of
surplus lines insurers.
In some instances, these insurance placements made by Aon or its affiliates on the Client’s behalf may require the payment of state surplus lines, excise or other taxes and/or
fees in addition to the premium itself. Aon will endeavor to identify any such tax and/or fee in advance, but in all instances the payment of these taxes and/or fees will remain
the responsibility of the Client. Aon will invoice the Client for the payment of such taxes and fees where it is Aon’s responsibility to do so.
                                                                                                                                                                                    Page 39 of 146 PageID 15466




Aon | Financial Services Group
Proprietary & Confidential                                                                                                               7              012539
                         Case 19-34054-sgj11 Doc 1822-136 Filed 01/22/21                             Entered 01/22/21 21:50:07                  Page 8 of
                                                                  17

Commercial Risk Solutions U.S. Business Terms
Continued
Client Responsibilities
Aon will deliver the Included Services based upon the information that the Client and its representatives provide. The Client is responsible for the accuracy and completeness of
the information and Aon accepts no responsibility arising from the Client’s failure to provide such information to Aon. Aon must receive promptly the information to deliver the
Included Services as Well as the Client’s prompt updates to any information where there has been a material change which may affect the scope or delivery of the Included
Services, such as a change in the nature of the risk, insured entities, property values and persons or entities to be covered.
To the extent that any portion of Aon’s compensation, by operation of law, agreement or otherwise, becomes adjusted or credited to the Client, it is the Client’s responsibility to
disclose the actual net cost of the brokerage and insurance costs You have incurred to third party(ies) having an interest in such amounts.
Claims Notification to Insurers
Unless Aon has a specific signed agreement with the Client to the contrary, it is the Client’s responsibility to take such steps as are necessary to notify directly those insurers
whose policies may apply to any circumstances, occurrences, claims, suits, demands and losses in accordance with the terms and conditions of Your policies. Aon assumes no
duty or responsibility with respect to such notifications or monitoring the Client’s obligation to place insurers on notice unless undertaken in a separate written agreement. The
Client may send copies of such notices to members of Aon staff for informational purposes only, but the receipt of such notice by Aon shall not create additional duties or
obligations owed by Aon to the Client nor constitute notice to Your insurers.
Contract and Lease Review; General Advice
In instances where Aon provides summaries of contractual requirements or provisions, or any suggested additional or alternative wordings to any contract or lease at the
Client’s request, such language must be reviewed by the Client’s legal advisor before You take action based upon Aon’s statements. Aon does not and cannot provide legal
advice as to whether the Client’s insurance program covers legal obligations contained in the Client’s contracts or leases. All descriptions of the insurance coverages are subject
                                                                                                                                                                                      Case 3:21-cv-00538-N Document 26-47 Filed 06/09/21




to the terms, conditions, exclusions and other provisions of the policies or any applicable regulations, rating rules or plans. Furthermore, it is understood that none of the
services provided by Aon are of a legal nature and Aon shall not give legal opinions or provide legal advice or representations.
Confidentiality
Aon takes client confidentiality seriously. We have established controls to protect Your information. We are willing to enter an agreement as You may require for the protection
of Your confidential data. The Client acknowledges and agrees that the work products provided by Aon are not to be distributed, used or relied upon by third parties without the
written consent of both Aon and the Client, except as may be required by Your legal, accounting and non-insurance financial advisors who agree to be bound by this
confidentiality agreement.
                                                                                                                                                                                      Page 40 of 146 PageID 15467




Aon | Financial Services Group
Proprietary & Confidential                                                                                                               8              012540
                         Case 19-34054-sgj11 Doc 1822-136 Filed 01/22/21                                 Entered 01/22/21 21:50:07                    Page 9 of
                                                                  17

Commercial Risk Solutions U.S. Business Terms
Continued
Intermediaries
Aon encourages its retail brokers to approach markets directly (without an intermediary) wherever possible. However, where Aon believes it is in the Client’s best interest, We
may recommend the use of intermediaries, including but not limited to co-brokers, sub-brokers, managing general agents/managing general underwriters, wholesale brokers, or
reinsurance brokers (collectively, “Intermediary”) to assist in the procurement and servicing of the Client’s insurance. Aon prefers, wherever possible, to use the services of an
Aon-affiliated Intermediary and Aon shall not be responsible for a non-Aon affiliated Intermediary’s actual or alleged acts, errors, or omissions or those of its officers, directors
or employees. Any and all compensation earned by an Intermediary in connection with the programs shall be in addition to the compensation paid to Aon and shall not be
credited against the Fee, if any.
Collection and Use of Client Information
Aon gathers data containing information about the Client and Your insurance placements, as Well as information about the insurance companies that provide coverage to the
Client or compete for the Client’s insurance placements. In addition to the information provided by the Client, Aon may collect information from commercially available sources.
Such information may include name, address, email address and demographic data.
This information may be shared among Aon affiliated businesses, as Well as with third-party service providers acting on Our behalf. In addition to being used to provide services
to Aon’s customers, the information may be used for
business administration, business reporting, statistical analysis, marketing of Aon products or services and providing consulting or other services to insurance companies for
which Aon or its affiliates may receive remuneration. Aon takes appropriate measures to protect the privacy and confidentiality of Our customers as Well as to comply with
applicable laws and regulations. Aon may use or disclose information about Our customers if We are required to do so by law, Aon policy, pursuant to legal process or in
response to a request from law enforcement authorities or other government officials.
                                                                                                                                                                                            Case 3:21-cv-00538-N Document 26-47 Filed 06/09/21




Due to the global nature of services provided by Aon, the personal information the Client provides may be transmitted, used, stored and otherwise processed outside of the
country where the Client submitted that information.
Use of Logos
Unless otherwise instructed by the Client, Aon will use the Client’s logo, pictures, and other publicly available information to effectively market the Client’s Programs or for use
in Aon’s business records.
Jury Waiver
Each party agrees to waive its right to a trial by jury in any lawsuit or other legal proceeding against the other party and/or its parent(s), affiliates, or subsidiaries, in connection
with, arising out of or relating to these Commercial Risk Solutions U.S. Business Terms or any services provided to the Client by Aon or its affiliates. In any such action or legal
proceeding, neither party shall name, as a defendant any individual employee, officer or director of the other party or its parent(s), affiliates or subsidiaries.
                                                                                                                                                                                            Page 41 of 146 PageID 15468




Aon | Financial Services Group
Proprietary & Confidential                                                                                                                    9              012541
                          Case 19-34054-sgj11 Doc 1822-136 Filed 01/22/21                             Entered 01/22/21 21:50:07                   Page 10
                                                                  of 17

Commercial Risk Solutions U.S. Business Terms
Continued
Premium Remittance
Premiums paid by the Client to Aon for remittance to insurers and Client premium refunds paid to Aon by insurance companies for remittance to the Client are deposited into
fiduciary accounts in accordance with applicable insurance laws until they are due to be paid to the insurance company or the Client. Subject to such laws and the applicable
insurance company’s consent, where required, Aon will retain the interest or investment income earned while such funds are on deposit in such accounts.
Insurance Proposals and Summaries
Aon’s insurance documents containing proposals to bind coverage, summaries of coverages, and certificates of insurance placed are furnished to clients as a matter of
information for Our clients’ convenience. These documents summarize proposed and placed policies and are not intended to reflect all the terms, conditions and exclusions of
such policies. Moreover, the information contained in these documents reflects proposed or placed coverage as of the effective dates of the proposed policies or the date of the
summaries and does not include subsequent changes. These documents are not themselves insurance policies and do not amend, alter or extend the coverages afforded by the
proposed or placed policies. The insurance afforded by the proposed or placed policies is subject to all the terms, conditions and exclusions contained in such policies as they are
issued by the insurers.
Insurer Solvency
While Aon only engages insurers who meet certain requirements as established by Us from time to time, We make no representation, guarantee or warranty as to the solvency
or ability of any insurer to pay any amounts for insurance claims or otherwise.
Pricing
Aon does not and cannot guarantee the availability or price of insurance for Your risks and will not be responsible for fluctuation in the premiums charged by insurers. We will
rely on You to review and approve calculation or estimation of premium and Aon is not responsible for any loss occasioned as a result of Our calculation or estimation of
                                                                                                                                                                                       Case 3:21-cv-00538-N Document 26-47 Filed 06/09/21




premium and statutory charges that may apply to Your insurance.
Mutual Limited Waiver of Liability
Neither party to these Commercial Risk Solutions U.S. Business Terms shall be liable to the other for any indirect, incidental, special, consequential, exemplary, punitive or
reliance damages (including, without limitation, lost or anticipated revenues, lost business opportunities or lost sales or profits, whether or not either party has been advised of
the likelihood of such damages) or for any attorney’s fees (whether incurred in a dispute or an action against the other, or as alleged damages that any party incurred in any
insurance coverage dispute, or otherwise) arising out of services provided by Aon or its affiliates.
                                                                                                                                                                                       Page 42 of 146 PageID 15469




Aon | Financial Services Group
Proprietary & Confidential                                                                                                              10              012542
                          Case 19-34054-sgj11 Doc 1822-136 Filed 01/22/21                              Entered 01/22/21 21:50:07                   Page 11
                                                                  of 17

Commercial Risk Solutions U.S. Business Terms
Continued
Standard Terms and Conditions
Aon assumes no responsibility for the adequacy or effectiveness of programs or coverages that We did not implement or place. Any loss control services, summaries and/or
surveys performed by Aon are advisory in nature and are for the sole purpose of assisting the Client in Your development of Your risk control and safety procedures. Such
services and/ or surveys are limited in scope and do not constitute a safety inspection nor verify that the Client is in compliance with federal, state and local laws, statutes,
ordinances, recommendations, regulations, consensus codes or other standards.
Insurance Producer’s Role and Compensation
The role of the insurance producer such as Aon in any particular transaction involves review with insurance purchasers about the benefits and terms and conditions of insurance
contracts and selling insurance. Compensation is paid to the producer based on the insurance contract the producer sells. Depending on the insurer(s) and insurance contract(s)
the purchaser selects, as Well as the arrangement between the producer and the purchaser, compensation will be paid by the insurer(s) selling the insurance contract or by
another third party. Such compensation may vary depending on a number of factors, including the insurance contract(s) and the insurer(s) the purchaser selects.
Unless applicable state law and regulation or contractual agreement between Aon and insurers states otherwise, any commission that Aon is entitled to receive for any
placements is fully earned at inception of the insurance programs described in Our insurance proposals and Aon is entitled to retain such commissions in the event of a midterm
cancellation of coverage or a reduction in coverage resulting in a premium adjustment.
To the extent that any portion of Aon's compensation as reflected on its invoices becomes adjusted or credited to Our client, it is the client’s responsibility to disclose the actual
net cost to the client of the brokerage and insurance costs incurred to third party(ies) having an interest in such amounts.
In placing, renewing, consulting on or servicing Your insurance coverages, Aon and its affiliates ("Aon") may participate in contingent commission arrangements with insurance
companies that provide for additional compensation, if, for example, certain underwriting, profitability, volume or retention goals are achieved. Such goals are typically based on
the total amount of certain insurance coverages placed by Aon with the insurance company or the overall performance of the policies placed with that insurance company rather
                                                                                                                                                                                         Case 3:21-cv-00538-N Document 26-47 Filed 06/09/21




than on an individual policy basis. As a result, Aon may be considered to have an incentive to place Your insurance coverages with a particular insurance company.
You may obtain information about compensation expected to be received by Aon based in whole or in part on the sale of insurance to You, and (if applicable) compensation
expected to be received based in whole or in part on any alternative quotes presented to You by Aon by contacting Your Account Executive or emailing:
Aon.US.Broking@aon.com
                                                                                                                                                                                         Page 43 of 146 PageID 15470




Aon | Financial Services Group
Proprietary & Confidential                                                                                                               11               012543
                          Case 19-34054-sgj11 Doc 1822-136 Filed 01/22/21                             Entered 01/22/21 21:50:07                  Page 12
                                                                  of 17

Commercial Risk Solutions U.S. Business Terms
Continued
Limitation of Liability
Aon’s liability to the Client, in total, for the duration of Our business relationship for any and all damages, not otherwise waived under these Commercial Risk Solutions U.S.
Business Terms, including costs, expenses and attorneys’ fees incurred in any underlying action by the Client that may be or are characterized as “compensatory or other
damages”, whether based on contract, tort (including negligence), or otherwise, in connection with or related to Our services (including a failure to provide a service) or any
other service that We provide shall be limited to a total aggregate amount of US $2.5 million (“Liability Limitation”), to the fullest extent permitted by law.
This Liability Limitation shall apply to the Client and extend to the Client’s parent(s), affiliates, subsidiaries, and their respective directors, officers, employees and agents
(hereinafter, each a “Client Group Member” and together, “Client Group”) wherever located that seek to assert claims against Aon, and its parent(s), affiliates, subsidiaries and
their respective directors, officers, employees and agents (each an “Aon Group Member” and together, “Aon Group”). Nothing in this Liability Limitation section implies that any
Aon Group Member owes or accepts any duty or responsibility to any Client Group Member.
If the Client or any Client Group Member asserts any claims or makes any demands against Commercial Risk Solutions or any Aon Group Member for a total amount in excess of
this Liability Limitation, then the Client agrees to indemnify Aon for any and all liabilities, costs, damages and expenses, including attorneys' fees, incurred by Commercial Risk
Solutions or any Aon Group Member that exceeds this Liability Limitation.
                                                                                                                                                                                      Case 3:21-cv-00538-N Document 26-47 Filed 06/09/21
                                                                                                                                                                                      Page 44 of 146 PageID 15471




Aon | Financial Services Group
Proprietary & Confidential                                                                                                             12              012544
                          Case 19-34054-sgj11 Doc 1822-136 Filed 01/22/21                        Entered 01/22/21 21:50:07              Page 13
                                                                  of 17

General Data Protection Regulation (GDPR)
1.      Data Protection

         For the purpose of this Section:

           a)      “Agreement Personal Data” means any personal data (including sensitive or special categories of personal data including but not limited to data
                   revealing medical conditions, criminal convictions or offences) that is processed under or in connection with the Services performed under this
                   Agreement;

           b)      "Business Day" means a day except Saturdays and Sundays and public holidays in United States;

           c)      “DP Laws” means any applicable data protection laws relating to the protection of individuals with regards to the processing of personal data
                   including (i) EU Data Protection Directive 95/46/EC (“DP Directive”) as implemented by EU member states; (ii) the General Data Protection
                   Regulation (EU) 2016/679 (“GDPR”) from 25 May 2018; (iii) laws implemented by EU member states which contain derogations from, or exemptions
                   or authorisations for the purposes of, the GDPR, or which are otherwise intended to supplement the GDPR, (iv) Directive 2002/58/EC (“ePrivacy
                   Directive”) as implemented by EU member states (including Switzerland) or in the UK (as may be applicable), (v) any legislation that, replaces or
                   converts into domestic law the GDPR and/or the ePrivacy Directive (as may be updated or replaced) or any other law relating to data protection,
                   and/or (vi) any corresponding or equivalent national laws or regulations including any amendment, update, modification or re-enactment of such
                   laws;

           d)      "EEA" means the European Economic Area;
                                                                                                                                                                       Case 3:21-cv-00538-N Document 26-47 Filed 06/09/21




           e)      “Personal Data Breach” means any accidental or unlawful destruction, loss, alteration, unauthorised disclosure of, or access to the Agreement
                   Personal Data;

           f)      "Supervisory Authority" means any local, national or multinational agency, department, official, parliament, public or statutory person or any
                   government or professional body, regulatory or supervisory authority, board or other body responsible for administering DP Laws; and

           g)      the terms “controller”, “processor”, “data subject”, “personal data”, “processing” and “special categories of personal data” shall all have the
                   meanings given to those terms in under either the DP Directive, or the GDPR as applicable (and related terms such as “process” shall have
                   corresponding meanings).
                                                                                                                                                                       Page 45 of 146 PageID 15472




Aon | Financial Services Group
Proprietary & Confidential                                                                                                     13             012545
                          Case 19-34054-sgj11 Doc 1822-136 Filed 01/22/21                     Entered 01/22/21 21:50:07               Page 14
                                                                  of 17

General Data Protection Regulation (GDPR)
Continued
Each of the parties is and will remain a separate and independent controller in respect of the Agreement Personal Data and shall independently determine the
purposes and means of such processing. Each party warrants that it will observe all applicable requirements of DP Laws and these terms in relation to its
processing of the Agreement Personal Data.

You acknowledge and understand that Aon gathers personal data from You for (i) the delivery of the Services; (ii) the management of Our relationship with You,
including the marketing of products or services to You which may be of interest to You, invoicing, the settlement of disputes and associated business
administration; and (iii) the development of Aon Group Members' products and services (for example conducting benchmarking, market research, data analysis),
for the purposes of which Aon shall process aggregated, de-identified data, and shall not publish externally or otherwise disclose any information which derives
from data originating from You which would identify an underlying data subject or You without Your prior consent. You acknowledge and understand that Aon shall
act as a controller of any personal data which is processed pursuant to this Section and shall comply with DP Laws in respect of such processing.

You agree that the Agreement Personal Data provided or made available to Aon by You or on Your behalf can be used by the Aon Group Members (and Our and
their service providers) for the purposes of the Services and in accordance with the terms of this Agreement and You confirm that You have (i) provided or shall
provide a notice to all relevant data subjects (for example Your employees or insureds) which describes the disclosure of Agreement Personal Data to Aon for the
purposes envisaged by the Agreement (further details of which are available on Aon’s Website at http://www.aon.com/about-aon/privacy.jsp; (ii) obtained or
shall obtain all consents from data subjects necessary for Aon to process the Agreement Personal Data for the purposes of performing the Services; (iii) complied
and shall comply with the DP Laws and with guidance from all relevant Supervisory Authorities; and (iv) otherwise complied with and shall comply with all the
relevant regulations and legislation.

Each of the parties will, on request, provide the other with reasonable assistance, information and cooperation, at its own expense, to ensure the other party's
                                                                                                                                                                         Case 3:21-cv-00538-N Document 26-47 Filed 06/09/21




compliance with the respective obligations under DP Laws in relation to the Agreement Personal Data. If a data subject makes a written request to a party to
exercise their rights in relation to the Agreement Personal Data that concerns processing in respect of which the other party is the controller, such party shall (i)
forward the request to the other party promptly and in any event within five (5) Business Days from the date on which it received the request and (ii) upon the other
party’s reasonable written request, provide that other party with reasonable co-operation and assistance in relation to that request to enable the other to respond to
such request and meet applicable deadlines under DP Laws.

If either party (the “Data Receiving Party”) receives any complaint, notice or communication from a Supervisory Authority which relates directly or indirectly to the
other party’s (i) processing of the Agreement Personal Data; or (ii) a potential failure to comply with DP Laws, the Data Receiving Party shall, to the extent
permitted by law, promptly forward the complaint, notice or communication to the other Party and provide the other Party with reasonable cooperation and
assistance in relation to the same.
                                                                                                                                                                         Page 46 of 146 PageID 15473




Aon | Financial Services Group
Proprietary & Confidential                                                                                                   14             012546
                          Case 19-34054-sgj11 Doc 1822-136 Filed 01/22/21                       Entered 01/22/21 21:50:07                Page 15
                                                                  of 17

General Data Protection Regulation (GDPR)
Continued
Each party shall implement appropriate technical and organisational security measures in relation to the processing of the Agreement Personal Data by or on
behalf of such party in the performance of this Agreement, which shall ensure a level of security appropriate to the risk including, as appropriate, (a)
pseudonymisation and encryption; (b) the ability to ensure the ongoing confidentiality, integrity, availability and resilience of processing systems and services; (c)
the ability to restore the availability and access to the Agreement Personal Data in a timely manner in the event of a physical or technical incident; and (d) a
process for regularly testing, assessing and evaluating the effectiveness of those measures.

If either party becomes aware of a Personal Data Breach involving Agreement Personal Data, it shall notify the other party without undue delay, and each party
shall co-operate with the other, to the extent reasonably requested, in relation to any notifications to Supervisory Authorities or to data subjects which either party is
required to make under DP Laws.

Due to the global nature of services provided by Aon and the Aon Group Members, Agreement Personal Data may be transmitted, used, stored and otherwise
processed outside of the country in which it was submitted. The parties acknowledge that Aon may transfer and otherwise process or have transferred or otherwise
processed Agreement Personal Data outside the EEA provided that such transfer is made in compliance with applicable DP Laws.

If We provide any additional services to You that require Us to process Agreement Personal Data as a processor on Your behalf, any additional terms relating to
that processing and ensuring its compliance with DP Laws may be set out in a separate agreement.
                                                                                                                                                                             Case 3:21-cv-00538-N Document 26-47 Filed 06/09/21
                                                                                                                                                                             Page 47 of 146 PageID 15474




Aon | Financial Services Group
Proprietary & Confidential                                                                                                      15             012547
                          Case 19-34054-sgj11 Doc 1822-136 Filed 01/22/21                       Entered 01/22/21 21:50:07                Page 16
                                                                  of 17

Compensation for the Value We Deliver

  Aon is an insurance broker and, when serving as your retail insurance broker, in addition to or in lieu of compensation you may pay, Aon may earn
  compensation which relates in whole or in part to your insurance placement.
  For policy level commissions, Aon endeavors to receive compensation using standard commission rates by line of business that we seek to achieve with
  insurers in advance of individual policy placements. We believe this creates a fairer marketplace among insurers and allows our insurers to focus on the
  client’s needs and risk history, not on commission rate negotiation. In turn, because insurers will be evaluated on their capabilities, clients will be able to more
  easily compare quotes.
  Aon’s standard commission rates differ by line of business and, when placed in the U.S, market, are up to the following commission rates: Aviation, 17.5%;
  Casualty, 18.5%; Cyber, 17.5%; Energy, 20%; Entertainment, 20%; Environmental, 18%; Marine 20%; Med Mal/ Healthcare, 17.5%; Professional/
  E&O,17.5%; Property, 18%; Product Recall, 20%; Financial Lines, 18%; Healthcare, 20%; Surety, 35%; Terrorism, 25%; Trade Credit, 17.5%; and Workers
  Compensation, 15%. Where an Aon broker is placing a policy in the London or Bermuda market, Aon endeavors to earn 20% on those lines of business.
  Where Aon has created a facility with proprietary terms and conditions negotiated, the Aon standard commission rates range from 20% - 22.5%. Some lines of
  business are not conducive to standardization because they are subject to state filing regulations, state specific rates and/or industry-specific rates. The
  standard commission rates we achieve do not include program business (e.g.: franchises, sponsored groups) or large deductible programs.
  In addition, Aon provides certain administrative and other related placement services to markets. Compensation of up to 7.5% for these services may take the
  form of a national additional commission (NAC) or a subscription market brokerage (SMB). Collecting these commissions will not change the premium quoted.
  Compensation paid to Aon may vary based upon a number of factors, including the insurance contract and the insurer you select, the volume of business
  and/or profitability of business we place with each insurer. Therefore, Aon may be considered to have an incentive to place insurance coverages with a
  particular insurance company
  If you interested in receiving Aon’s standard commission grid and/or a Commission Disclosure Report identifying the individual commission rates on your
  placements or compensation expected to be received based in whole or in part on any alternative quotes, ask your Account Executive or write us at
                                                                                                                                                                         Case 3:21-cv-00538-N Document 26-47 Filed 06/09/21




  aon.us.broking@aon.com.
                                                                                                                                                                         Page 48 of 146 PageID 15475




Aon | Financial Services Group
Proprietary & Confidential                                                                                                      16             012548
                           Case 19-34054-sgj11 Doc 1822-136 Filed 01/22/21   Entered 01/22/21 21:50:07   Page 17
                                                                   of 17

Transparency & Disclosure




  Proprietary & Confidential
  This document has been prepared specifically for Strand Advisors, Inc. The analysis and commentary
  included herein are understood to be the intellectual property of Aon Financial Services Group and are to be
  used solely for discussion between Strand Advisors, Inc. and Aon.
  Further distribution, photocopying or any form of third-party transmission of this document, in part
  or in whole, is not permitted without the express written permission of Aon Financial Services Group.
  The services and placements outlined in this proposal will be provided in accordance with the terms of the
  notices and policies set forth in Aon’s Disclosures and Commitments to Clients letter, (see also
  http://www.aon.com/about-aon/corporate-governance/guidelines-policies/ars-disclosures-commitments.jsp).
                                                                                                                     Case 3:21-cv-00538-N Document 26-47 Filed 06/09/21




  ©2020 Aon Financial Services Group
                                                                                                                     Page 49 of 146 PageID 15476




Aon Risk Solutions | Financial Services Group
Proprietary & Confidential                                                                        17        012549
Case 19-34054-sgj11 Doc 1822-137 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-47 Filed68 06/09/21 Page 50 of 146 PageID 15477



                           EXHIBIT LLLLLL




                                                                     012550
   Case
   Case19-34054-sgj11
        19-34054-sgj11Doc
                       Doc1822-137
                           1476 FiledFiled
                                       11/24/20
                                           01/22/21
                                                  Entered
                                                     Entered
                                                          11/24/20
                                                              01/22/21
                                                                   16:54:01
                                                                       21:50:07PagePage
                                                                                      1 of267of
                                                                   Docket #1476 Date Filed: 11/24/2020
   Case 3:21-cv-00538-N Document 26-47 Filed 68 06/09/21 Page 51     of 146 PageID 15478




The following constitutes the ruling of the court and has the force and effect therein described.




Signed November 24, 2020
______________________________________________________________________




                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

                                                                   )
     In re:                                                        )   Chapter 11
                                                                   )
     HIGHLAND CAPITAL MANAGEMENT, L.P., 1                          )   Case No. 19-34054-sgj11
                                                                   )
                                       Debtor.                     )
                                                                   )

                   ORDER (A) APPROVING THE ADEQUACY OF THE DISCLOSURE
                STATEMENT; (B) SCHEDULING A HEARING TO CONFIRM THE FIFTH
              AMENDED PLAN OF REORGANIZATION; (C) ESTABLISHING DEADLINE FOR
                 FILING OBJECTIONS TO CONFIRMATION OF PLAN; (D) APPROVING
                    FORM OF BALLOTS, VOTING DEADLINE AND SOLICITATION
                PROCEDURES; AND (E) APPROVING FORM AND MANNER OF NOTICE
               Upon the motion (the “Motion”) 2 of the above-captioned debtor and debtor-in-possession

     (the “Debtor”) seeking entry of an order:              (a) approving the adequacy of the Disclosure

     Statement for the Fifth Amended Plan of Reorganization of Highland Capital Management, L.P.,

     filed on November 24, 2020 (as amended or modified, the “Disclosure Statement”); (b)

     1
       The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
     address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
     2
       Unless otherwise defined herein, capitalized terms used herein shall have the meanings ascribed thereto in the
     Motion.

     DOCS_SF:103751.2 36027/002                             1
                                                                              ¨1¤}HV4+8                  %L«
                                                                                                     012551
                                                                                  1934054201124000000000005
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1822-137
                        1476 FiledFiled
                                    11/24/20
                                        01/22/21
                                               Entered
                                                  Entered
                                                       11/24/20
                                                           01/22/21
                                                                16:54:01
                                                                    21:50:07
                                                                           Page
                                                                              Page
                                                                                2 of367
                                                                                      of
Case 3:21-cv-00538-N Document 26-47 Filed 68 06/09/21 Page 52 of 146 PageID 15479



  scheduling a hearing to confirm the Fifth Amended Plan of Reorganization of Highland Capital

  Management, L.P. (as amended or modified, the “Plan”); (c) fixing an objection deadline to the
  Plan; (d) approving the forms of ballots, the voting deadline and solicitation procedures; and

  (e) approving the form and manner of notices related thereto; and it appearing that this Court has

  jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and it appearing that this

  proceeding is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and it appearing that venue of

  this proceeding and this Motion is proper in this District pursuant to 28 U.S.C. §§ 1408 and

  1409; and due and proper notice of the Motion having been given; and after due deliberation and

  it appearing that sufficient cause exists for granting the requested relief and that such relief is in

  the best interests of the Debtor’s estate and creditors; it is hereby ORDERED THAT:

            1.        The Motion is GRANTED as set forth herein.

            2.        The Disclosure Statement is hereby APPROVED for solicitation as provided for

  herein.

            3.        A hearing to confirm the Plan (the “Confirmation Hearing”) will commence on

  January 13, 2021, at 9:30 a.m. (prevailing Central Time).

            4.        The Confirmation Hearing may be continued from time to time by announcing

  such continuance in open court or otherwise, all without further notice to parties-in-interest.

            5.        The deadline to file and serve objections to the confirmation of the Plan (the “Plan

  Objection Deadline”) shall be on January 5, 2021, at 5:00 p.m. (prevailing Central Time).

            6.        All objections to the confirmation of the Plan, if any, must: (i) be in writing;

  (ii) conform to the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and the

  Local Bankruptcy Rules for the Northern District of Texas (the “Local Rules”); (iii) be filed with

  the United States Bankruptcy Court for the Northern District of Texas (the “Bankruptcy Court”);

  and (iv) be served upon by the following parties: (a) counsel for the Debtor, Pachulski Stang

  Ziehl & Jones LLP, 10100 Santa Monica Blvd., 13th Floor, Los Angeles, CA 90067, Attn:

  Jeffrey        N.   Pomerantz,     Ira   D.    Kharasch,     and    Gregory     V.    Demo,     Emails:

  jpomerantz@pszjlaw.com, ikharasch@pszjlaw.com, and gdemo@pszjlaw.com; (b) counsel for

  DOCS_SF:103751.2 36027/002                           2

                                                                                           012552
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1822-137
                        1476 FiledFiled
                                    11/24/20
                                        01/22/21
                                               Entered
                                                  Entered
                                                       11/24/20
                                                           01/22/21
                                                                16:54:01
                                                                    21:50:07
                                                                           Page
                                                                              Page
                                                                                3 of467
                                                                                      of
Case 3:21-cv-00538-N Document 26-47 Filed 68 06/09/21 Page 53 of 146 PageID 15480



  the Debtor, Hayward & Associates PLLC, 10501 N. Central Expy, Ste. 106, Dallas, Texas

  75231,         Attn:    Melissa    S.    Hayward       and    Zachery     Z.    Annable,     Emails:

  MHayward@HaywardFirm.com and ZAnnable@HaywardFirm.com; (c) counsel to the official

  committee of unsecured creditors, Sidley Austin LLP, One South Dearborn Street, Chicago,

  Illinois 60603, Attn: Matthew A. Clemente and Alyssa Russell, Emails: mclemente@sidley.com

  and Alyssa.russell@sidley.com; and (d) counsel for the Office of the United States Trustee, U.S.

  Department of Justice, Region 6: Northern District of Texas, Office of The United States

  Trustee, Earle Cabell Federal Building, 1100 Commerce Street, Room 976, Dallas, TX 75242,
  Attn: Lisa L. Lambert, Email: Lisa.L.Lambert@usdoj.gov (collectively, the “Notice Parties”).
           7.        The Debtor shall be allowed to file a brief in support of confirmation of the Plan

  on or before January 11, 2021, at 5:00 p.m. (prevailing Central Time) and a reply to any

  objections to the Plan on or before January 11, 2021, at 5:00 p.m. (prevailing Central Time).

           8.        The Court shall consider only written objections to the Plan that are timely filed

  by the Plan Objection Deadline and served upon the Notice Parties.

           9.        All objections to the Plan must (a) conform to the Bankruptcy Rules, the Local

  Rules and any orders of the Court in this chapter 11 case, (b) state with particularity the legal and

  factual grounds for such objection, (c) provide, where applicable, the specific text that the

  objecting party believes to be appropriate to insert into the Plan, and (d) describe the nature and

  amount of the objector’s claim or interest.

           10.       Objections to the Plan not timely filed and served in accordance with the

  provisions of this Order shall not be heard and shall be overruled.

           11.       The Voting Record Date is November 23, 2020.

           12.       The deadline for casting a Ballot to accept or reject the Plan (the “Voting

  Deadline”) shall be January 5, 2021, at 5:00 p.m. (prevailing Central Time).

           13.       All Ballots accepting or rejecting the Plan must be received by Kurtzman Carson

  Consultants LLC (the “Balloting Agent”) by no later than 5:00 p.m. (prevailing Central Time)

  on the Voting Deadline at the following address, as specified on each Ballot, whether sent by

  DOCS_SF:103751.2 36027/002                         3

                                                                                         012553
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1822-137
                        1476 FiledFiled
                                    11/24/20
                                        01/22/21
                                               Entered
                                                  Entered
                                                       11/24/20
                                                           01/22/21
                                                                16:54:01
                                                                    21:50:07
                                                                           Page
                                                                              Page
                                                                                4 of567
                                                                                      of
Case 3:21-cv-00538-N Document 26-47 Filed 68 06/09/21 Page 54 of 146 PageID 15481



  first class mail, personal delivery, or overnight courier:

                                       HCMLP Ballot Processing Center
                                                    c/o KCC
                                    222 N. Pacific Coast Highway, Suite 300
                                            El Segundo, CA 90245
           14.      Additionally, the Balloting Agent is authorized to accept Ballots via electronic,

  online transmissions solely through a customized online balloting portal on the Debtor’s case

  website maintained by the Balloting Agent. Ballots submitted via online transmission through

  the customized online balloting portal shall be deemed to contain an original signature. Ballots

  submitted by facsimile, email or other means of electronic transmission will not be counted.
           15.      The Debtor or the Court may extend the period during which votes will be

  accepted by the Debtor, in which case the Voting Deadline for such solicitation shall mean the

  last time and date to which such solicitation is extended.

           16.      The forms of Ballots and voting instructions thereto, substantially in the form

  attached hereto as Exhibit A, are hereby approved.
           17.      All votes to accept or reject the Plan must be cast by using the appropriate Ballot.

           18.      The Solicitation Procedures are hereby approved; provided, however, the Debtor

  reserves the right to modify, amend or supplement the Solicitation Procedures subject to Court

  approval.

           19.      No later than four (4) business days after entry of this Order, (or as soon as

  reasonably practicable thereafter), the Debtor shall cause the following solicitation materials (the

  “Solicitation Package”) to be distributed to (i) all known holders of claims and interests in

  Classes 2, 7, 8, 9, 10 and 11 as of the Voting Record Date who are entitled to vote on the Plan,

  (ii) the U.S. Trustee, and (iii) the Securities and Exchange Commission:

                    a.         A CD Rom or a flash drive containing the Plan, the Disclosure Statement
                               and a copy of this Disclosure Statement Order (without exhibits);

                    b.         the appropriate Ballot and voting instructions;
                    c.         the Confirmation Hearing Notice;

                    d.         any supplemental solicitation materials filed with the Court; and
  DOCS_SF:103751.2 36027/002                             4

                                                                                            012554
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1822-137
                        1476 FiledFiled
                                    11/24/20
                                        01/22/21
                                               Entered
                                                  Entered
                                                       11/24/20
                                                           01/22/21
                                                                16:54:01
                                                                    21:50:07
                                                                           Page
                                                                              Page
                                                                                5 of667
                                                                                      of
Case 3:21-cv-00538-N Document 26-47 Filed 68 06/09/21 Page 55 of 146 PageID 15482


                    e.         a pre-addressed return envelope.

           20.      The Debtor shall cause to be served on members of Classes 1, 3, 4, 5 and 6 only

  with (i) the Confirmation Hearing Notice, and (ii) the Notice of Non-Voting Status. Service of

  such documents under the procedures set forth in the Motion and this Order shall constitute

  adequate transmission of materials required under Bankruptcy Rule 3017(d).

           21.      Creditors who have more than one claim within the same Class shall receive only

  one Solicitation Package and one Ballot for each claim.

           22.      Each holder of a claim shall be entitled to vote to accept or reject the Plan in the
  amount of such claim as is held on the Voting Record Date.

           23.      With respect to claims, and solely for purposes of voting on the Plan:

                    a.         If an objection has not been filed to a claim, the amount of such claim for
                               voting purposes shall be the non-contingent, liquidated and undisputed
                               claim amount contained on a timely filed proof of claim or, if no timely
                               filed proof of claim was filed, the non-contingent, liquidated and
                               undisputed amount of such claim listed in the Debtor’s schedules filed
                               with the Court;

                    b.         If a claim for which a proof of claim has been timely filed is wholly
                               contingent, unliquidated or disputed, undetermined or unknown in
                               amount, such claim shall be temporarily allowed in the amount of $1.00
                               for voting purposes only, and not for purposes of allowance or
                               distribution;

                    c.         If a claim is partially liquidated and partially unliquidated, such claim
                               shall be allowed for voting purposes only in the liquidated amount;
                    d.         If an objection to a timely filed claim is filed, such claim shall be
                               disallowed for voting purposes only and not for purposes of allowance or
                               distribution, except to the extent and in the manner as may be set forth in
                               such objection;

                    e.         Proofs of claim filed for $0.00 are not entitled to vote;

                    f.         Notwithstanding anything to the contrary contained herein, any creditor
                               who has filed or purchased one or more duplicate claims within the same
                               Class shall be provided with only one Solicitation Package and one Ballot
                               for voting a single claim in such Class, regardless of whether the Debtor
                               has objected to such duplicate claims;

                    g.         If a claim is the subject of an amended proof of claim, the originally filed
                               proof of claim shall be deemed superseded by the later filed amended
                               proof of claim, regardless of whether or not the Debtor has objected to
                               such claim, and only the amended proof of claim shall be used for the
  DOCS_SF:103751.2 36027/002                             5

                                                                                            012555
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1822-137
                        1476 FiledFiled
                                    11/24/20
                                        01/22/21
                                               Entered
                                                  Entered
                                                       11/24/20
                                                           01/22/21
                                                                16:54:01
                                                                    21:50:07
                                                                           Page
                                                                              Page
                                                                                6 of767
                                                                                      of
Case 3:21-cv-00538-N Document 26-47 Filed 68 06/09/21 Page 56 of 146 PageID 15483


                               purpose of determining voting eligibility in accordance with the provisions
                               herein;

                    h.         For purposes of the numerosity requirement of section 1126(c), separate
                               claims held by a single creditor in a particular Class shall be aggregated as
                               if such creditor held one claim against the Debtor in such Class, and the
                               votes related to such claims shall be treated as a single vote to accept or
                               reject the Plan;

                    i.         If a claim has been disallowed by agreement of the applicable creditor or
                               order of the Court at any time before the Voting Deadline, such claim shall
                               also be disallowed for voting purposes; and

                    j.         If a claim has been estimated or otherwise allowed for voting purposes by
                               order of the Court, such claim shall be temporarily allowed in the amount
                               so estimated or allowed by the Court for voting purposes only, and not for
                               purposes of allowance or distribution.
           24.      Creditors seeking temporary allowance of their claims for voting purposes must

  serve the Notice Parties and file with the Court a motion seeking temporary allowance for voting

  purposes. Any such motion, with evidence in support thereof, must be filed no later than such

  date that will enable a hearing thereon to be held on or prior to the Voting Deadline. It shall be

  the responsibility of each creditor filing such a motion to schedule a hearing thereon to occur at

  or prior to the Voting Deadline.

           25.      The following general voting procedures and standard assumptions are to be used

  in tabulating Ballots:

                    a.         Except to the extent the Debtor otherwise determines, or as permitted by
                               the Court, Ballots received after the Voting Deadline will not be accepted
                               or counted by the Debtor in connection with the confirmation of the Plan;

                    b.         Claims or interests shall not be split for purposes of voting; thus, each
                               creditor and equity security interest holder shall be deemed to have voted
                               the full amount of its claim and interest either to accept or reject the Plan;

                    c.         Any executed Ballot which does not indicate an acceptance or rejection
                               shall not be counted;

                    d.         Any executed Ballot which indicates both an acceptance and rejection of
                               the Plan shall not be counted;

                    e.         Votes cast pursuant to a Ballot that is not signed or does not contain an
                               original signature shall not be counted, unless the Court orders otherwise;

                    f.         Parties holding claims or equity security interests in more than one Class
                               under the Plan may receive more than one Ballot coded for each different
                               Class;
  DOCS_SF:103751.2 36027/002                             6

                                                                                              012556
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1822-137
                        1476 FiledFiled
                                    11/24/20
                                        01/22/21
                                               Entered
                                                  Entered
                                                       11/24/20
                                                           01/22/21
                                                                16:54:01
                                                                    21:50:07
                                                                           Page
                                                                              Page
                                                                                7 of867
                                                                                      of
Case 3:21-cv-00538-N Document 26-47 Filed 68 06/09/21 Page 57 of 146 PageID 15484


                    g.         The method of delivery of Ballots to be sent to the Balloting Agent is at
                               the election and risk of each holder of a claim or equity security interest,
                               but, except as otherwise provided in the Disclosure Statement, such
                               delivery will be deemed made only when the original, executed Ballot is
                               actually received by the Balloting Agent or, if submitted online in
                               accordance with the electronic voting instructions, received by the
                               Balloting Agent through the online portal;

                    h.         Delivery of the original, executed Ballot to the Balloting Agent on or
                               before the Voting Deadline is required, except where the Ballot is
                               submitted through a customized online balloting portal. The Balloting
                               Agent is authorized to accept Ballots either by (a) regular mail facilitated
                               by a return envelope that the Debtor will provide with each Ballot; (b)
                               overnight courier to HCMLP Ballot Processing Center, c/o KCC, 222 N.
                               Pacific Coast Highway, Suite 300, El Segundo, CA 90245; or (c) personal
                               delivery. Additionally, the Balloting Agent is authorized to accept Ballots
                               via electronic, online transmissions through a customized online balloting
                               portal on the Debtor’s case website maintained by the Balloting Agent.
                               Ballots submitted via online transmission through the customized online
                               balloting portal shall be deemed to contain an original signature;

                    i.         Ballots submitted by facsimile, email or other means of electronic
                               transmission, other than the online balloting portal, will not be counted;

                    j.         No Ballot sent to the Debtor or the Debtor’s financial or legal advisors
                               shall be accepted or counted;

                    k.         The Debtor expressly reserves the right to amend at any time and from
                               time to time the terms of the Plan (subject to compliance with section
                               1127 and the terms of the Plan regarding modification). If the Debtor
                               makes material changes in the terms of the Plan, the Debtor will
                               disseminate additional solicitation materials and will extend the
                               solicitation in each case to the extent directed by the Court;

                    l.         If multiple Ballots are received from or on behalf of an individual holder
                               of a claim or equity security interest with respect to the same claims or
                               interests prior to the Voting Deadline, the last properly completed Ballot
                               timely received will be deemed to reflect the voter’s intent and to
                               supersede and revoke any prior Ballot;

                    m.         If a Ballot is signed by a trustee, executor, administrator, guardian,
                               attorney-in-fact, officer of a corporation, or other person acting in a
                               fiduciary or representative capacity, such person should indicate such
                               capacity when signing and, if requested by the Debtor, must submit proper
                               evidence satisfactory to the Debtor to so act in such capacity;

                    n.         The Debtor, in its sole discretion, subject to contrary order of the Court,
                               may waive any defect in any Ballot at any time, either before or after the
                               close of voting, and without notice. Except as otherwise provided herein
                               or otherwise ordered by the Court, the Debtor may, in its sole discretion,
                               reject such defective Ballot as invalid and, therefore, not count it in
                               connection with confirmation of the Plan;


  DOCS_SF:103751.2 36027/002                            7

                                                                                            012557
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1822-137
                        1476 FiledFiled
                                    11/24/20
                                        01/22/21
                                               Entered
                                                  Entered
                                                       11/24/20
                                                           01/22/21
                                                                16:54:01
                                                                    21:50:07
                                                                           Page
                                                                              Page
                                                                                8 of967
                                                                                      of
Case 3:21-cv-00538-N Document 26-47 Filed 68 06/09/21 Page 58 of 146 PageID 15485


                    o.         Unless otherwise ordered by the Court, all questions as to the validity,
                               eligibility (including time of receipt) and revocation or withdrawal of
                               Ballots will be determined by the Debtor in its sole discretion, which
                               determination shall be final and binding;

                    p.         If a designation is requested under section 1126(e), any vote to accept or
                               reject the Plan cast with respect to such claim or equity security interest
                               will not be counted for purposes of determining whether the Plan has been
                               accepted or rejected, unless the Court orders otherwise;

                    q.         Any holder of a claim or equity security interest who has delivered a valid
                               Ballot voting on the Plan may withdraw such vote solely in accordance
                               with Bankruptcy Rule 3018(a);

                    r.         Unless waived or as otherwise ordered by the Court, any defects or
                               irregularities in connection with deliveries of Ballots must be cured by the
                               Voting Deadline, and unless otherwise ordered by the Court, delivery of
                               such Ballots will not be deemed to have been made until such
                               irregularities have been cured or waived. Ballots previously furnished
                               (and as to which any irregularities have not been cured or waived by the
                               Voting Deadline) will not be counted;

                    s.         Neither the Debtor, nor any other person or entity, will be under any duty
                               to provide notification of defects or irregularities with respect to the
                               delivery of Ballots, nor will any of them incur any liability for failure to
                               provide such notification;

                    t.         No fees or commissions or other remuneration will be payable to any
                               broker, dealer or other person for soliciting Ballots to accept the Plan;

                    u.         The Ballot is not a letter of transmittal and may not be used for any
                               purpose other than to vote to accept or reject the Plan; and

                    v.         The Ballot does not constitute, and shall not be deemed to be, a proof of
                               claim or proof of interest or an assertion or admission of a claim or equity
                               security interest.

           26.      The Confirmation Hearing Notice, substantially in the form attached hereto as

  Exhibit B, is hereby approved.
           27.      The Debtor shall serve the Confirmation Hearing Notice by no later than four (4)

  business days following the entry of this Order (or as soon as reasonably practicable

  thereafter), on (i) the U.S. Trustee, (ii) counsel to the official committee of unsecured creditors

  (iii) the Securities and Exchange Commission, (iv) all creditors on the list of creditors and equity

  security holders maintained by the Balloting Agent in this chapter 11 case, and (v) those parties

  who requested notice pursuant to Bankruptcy Rule 2002.


  DOCS_SF:103751.2 36027/002                            8

                                                                                            012558
Case 19-34054-sgj11 Doc 1822-137
                        1476 FiledFiled
                                   11/24/20
                                        01/22/21Entered
                                                    Entered
                                                        11/24/20
                                                            01/22/21
                                                                 16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                9 of 67
                                                                                     10
Case 3:21-cv-00538-N Document 26-47 Filedof 68 06/09/21 Page 59 of 146 PageID 15486



          28.      The Notice of Non-Voting Status, substantially in the form attached hereto as

 Exhibit C, is hereby approved.
          29.      The Assumption Notice, substantially in the form attached hereto as Exhibit D, is

 hereby approved.

          30.      Consistent with section 1126 and Bankruptcy Rule 3017(d), Solicitation Packages

 shall not be distributed to holders of claims in the Non-Voting Classes (i.e., Classes 1, 3, 4, 5 and

 6); provided, however, that members of Classes 1, 3, 4, 5 and 6 shall receive the Confirmation

 Hearing Notice and Notice of Non-Voting Status, which includes instructions on how to obtain

 copies of the Solicitation Package, if so desired.

          31.      To the extent that the Debtor, in its sole discretion, elects to publish the

 Confirmation Hearing Notice, such publication, substantially in the form of Confirmation

 Hearing Notice attached hereto as Exhibit B, is approved, and the Debtor, to the extent that it

 elects to publish the Confirmation Hearing Notice, shall publish the Confirmation Hearing

 Notice in the national edition of the Wall Street Journal or similar paper of national circulation

 on or before December 6, 2020, and may pay the costs of such publication.

          32.      The Debtor is excused from re-mailing Solicitation Packages, the Confirmation

 Hearing Notice, or Notice of Non-Voting Status, as the case may be, to those entities whose

 addresses differ from the addresses in the claims register or the Debtor’s records as of the Voting

 Record Date.

          33.      The Debtor is authorized and empowered to take all actions and execute such

 other documents as may be necessary to implement the relief granted herein.

          34.      This Court shall retain jurisdiction with respect to all matters arising from or

 related to the implementation of this Order.

                                      ### END OF ORDER ###




 DOCS_SF:103751.2 36027/002                           9

                                                                                       012559
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1476
                       1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                10 of11
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 68 06/09/21 Page 60 of 146 PageID 15487



                                                 EXHIBIT A

                               Forms of Ballot for Classes 2, 7, 8, 9, 10 and 11




  DOCS_SF:103751.2 36027/002

                                                                                   012560
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1476
                       1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                11 of12
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 68 06/09/21 Page 61 of 146 PageID 15488



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

                                                               )
  In re:                                                       )   Chapter 11
                                                               )
  HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         )   Case No. 19-34054-sgj11
                                                               )
                                   Debtor.                     )
                                                               )


  NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR ADVICE
   OR TO MAKE ANY REPRESENTATION OTHER THAN WHAT IS CONTAINED IN
     THE MATERIALS MAILED WITH THIS BALLOT OR OTHER MATERIALS
                AUTHORIZED BY THE BANKRUPTCY COURT

      BALLOT FOR ACCEPTING OR REJECTING THE FIFTH AMENDED PLAN OF
          REORGANIZATION OF HIGHLAND CAPITAL MANAGEMENT, L.P.

                               CLASS 2 BALLOT – Frontier Secured Claim

           PLEASE READ AND FOLLOW THE ENCLOSED VOTING INSTRUCTIONS
                   CAREFULLY BEFORE COMPLETING THE BALLOT.

  This Ballot may not be used for any purpose other than for submitting a vote to accept or reject
  the Fifth Amended Plan of Reorganization of Highland Capital Management, L.P. [Docket No.
  1472] (as may be amended or modified, the “Plan”). All capitalized terms used in this ballot (the
  “Ballot”), including in the voting instructions attached to this Ballot (the “Voting Instructions”),
  but not otherwise defined therein shall have the meaning ascribed to them in the Plan.

  On ________, 2020, the United States Bankruptcy Court for the Northern District of Texas (the
  “Bankruptcy Court”) entered an Order [Docket No. __] approving the Disclosure Statement for
  the Fifth Amended Plan of Reorganization of Highland Capital Management, L.P. (as may be
  modified or amended) (the “Disclosure Statement”) as containing adequate information and
  authorized the above-captioned debtor (the “Debtor”) to transmit the Disclosure Statement, Plan
  and this Ballot to holders of claims and equity security interests entitled to vote on the Plan.

  The Plan can be confirmed by the Bankruptcy Court and thereby made binding on an impaired
  class if it is accepted by the holders of at least two-thirds in dollar amount and more than one-
  half in number of claims that actually vote in the class of claims voting on the Plan and more
  than half of the equity security interests that actually vote on the Plan. In the event the requisite
  acceptances are not obtained, the Bankruptcy Court may nevertheless confirm the Plan if the
  1
    The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
  address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.

  DOCS_SF:103751.2 36027/002                            1

                                                                                                012561
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1476
                       1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                12 of13
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 68 06/09/21 Page 62 of 146 PageID 15489



  Bankruptcy Court finds that the Plan accords fair and equitable treatment to the class or classes
  rejecting it and otherwise satisfies the requirements of section 1129(b) of the Bankruptcy Code.

            BALLOTS CAST BY FACSIMILE OR E-MAIL WILL NOT BE COUNTED.

              This Ballot must be received by Kurtzman Carson Consultants LLC (the
                “Balloting Agent”) by 5:00 p.m. prevailing Central Time, on or before
                  January 5, 2021 (the “Voting Deadline”), unless the Debtor or the
             Bankruptcy Court extends the period during which votes will be accepted by
              the Debtor, in which case the term “Voting Deadline” shall mean the last
              time and date to which such date is extended. Please review the enclosed
             voting instructions in connection with casting your ballot or accept or reject
                                               the Plan.


  Item 1. Acceptance or Rejection of the Plan

               The undersigned certifies that as of November 23, 2020 (the “Record Date”), the
  undersigned was the holder of a Class 2 Frontier Secured Claim in the aggregate outstanding
  amount of $___________________. 2

                                                 CHECK ONE BOX

                      I hereby vote the above Claim to ACCEPT the Plan

                      I hereby vote the above Claim to REJECT the Plan

  NOTE: You must vote all of your Class 2 Claim either to accept or reject the Plan, and
  may not split such vote.

  Item 2. Certification
                   By signing this Ballot, the undersigned certifies with respect to the claim(s)
  identified in Item 1, above, that:

                 (i)      such person or entity is the holder of the aggregate amount of the Class 2
  Claim set forth in Item 1 herein or is an authorized signatory, and has full power and authority to
  vote to accept or reject the Plan;

                 (ii)   such person or entity has received and reviewed a copy of the Disclosure
  Statement and the Plan, the Ballot and other solicitation materials and documents related thereto,
  and acknowledges that the solicitation of votes to accept or reject the Plan is being made solely
  pursuant to the statements and conditions set forth therein;




  2
      For voting purposes only. Subject to tabulation rules.

  DOCS_SF:103751.2 36027/002                                   2

                                                                                      012562
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1476
                       1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                13 of14
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 68 06/09/21 Page 63 of 146 PageID 15490



                 (iii) such person or entity has cast the same vote on every Ballot completed by
  such person or Entity with respect to holdings of the Class 2 Claim;

                  (iv)   no other Ballots with respect to the Class 2 Claim identified in Item 1 have
  been cast or, if any other Ballots have been cast with respect to such Class 2 Claim, such earlier
  Ballots are hereby revoked;

                  (v)    all authority conferred or agreed to be conferred pursuant to this Ballot,
  and every obligation of the undersigned shall be binding upon the transferees, successors,
  assigns, heirs, executors, administrators, trustees in bankruptcy and legal representatives of the
  undersigned and shall not be affected by, and shall survive, the death or incapacity of the
  undersigned.

                 If the holder entitled to vote is a corporation, please sign in corporate name by
  authorized officer, or if a partnership, please sign in partnership name by authorized person.

  NAME OF VOTER: ______________________________________________________

  SIGNATURE: ___________________________________________________________

  BY: ____________________________________________________________________
                                   (If appropriate)

  TITLE: _________________________________________________________________
                                   (If appropriate)

  ADDRESS: ______________________________________________________________

  ________________________________________________________________________

  TEL. NO. (          ) ______ - __________        DATE:

  This Ballot shall not constitute or be deemed a proof of claim or equity interest, an assertion of a
  claim or equity interest, or the allowance of a claim or equity interest.

             IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT OR THE
            VOTING PROCEDURES, OR IF YOU NEED A BALLOT OR ADDITIONAL
                 COPIES OF THE PLAN, DISCLOSURE STATEMENT OR OTHER
           ENCLOSED MATERIALS, PLEASE CONTACT THE BALLOTING AGENT,
           KCC, VIA EMAIL AT HIGHLANDINFO@KCCLLC.COM AND REFERENCE
           “HIGHLAND CAPITAL MANAGEMENT, L.P.” IN THE SUBJECT LINE OR
            BY TELEPHONE AT TOLL FREE: (877) 573-3984, OR INTERNATIONAL:
                                     (310) 751-1829.

   IN ORDER FOR YOUR VOTE TO COUNT, PLEASE COMPLETE, SIGN AND DATE
   THE BALLOT AND RETURN IT SO THAT IT IS RECEIVED BY THE BALLOTING
   AGENT ON OR BEFORE THE VOTING DEADLINE TO THE ADDRESS PROVIDED
                               BELOW.

  DOCS_SF:103751.2 36027/002                       3

                                                                                       012563
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1476
                       1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                14 of15
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 68 06/09/21 Page 64 of 146 PageID 15491



                    If by first class mail, personal delivery or overnight mail, to:

                                  HCMLP Ballot Processing Center
                                               c/o KCC
                               222 N. Pacific Coast Highway, Suite 300
                                       El Segundo, CA 90245


   Alternatively, you may submit your Ballot via the Balloting Agent’s online portal. Please visit
   http://www.kccllc.net/hcmlp and click on the “Submit Electronic Ballot” section of the website
                         and follow the instructions to submit your Ballot.

     IMPORTANT NOTE: You will need the following information to retrieve and submit your
                            customized electronic Ballot:

                          Unique Electronic Ballot ID #:____________________
                          Unique Electronic Ballot PIN #: ___________________

   Each Electronic Ballot ID# is to be used solely for voting on those Claims in Item 1 Below of
  your electronic ballot. Please complete and submit an electronic ballot for each Electronic Ballot
    ID# you receive, as applicable. Parties who cast a Ballot using the Balloting Agent’s online
                            portal should NOT also submit a paper Ballot.




  DOCS_SF:103751.2 36027/002                        4

                                                                                       012564
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1476
                       1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                15 of16
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 68 06/09/21 Page 65 of 146 PageID 15492



                                       VOTING INSTRUCTIONS

  The following general voting procedures and standard assumptions be used in tabulating Ballots:

           1.       Except to the extent the Debtor otherwise determines, or as permitted by the Court
                    and Ballots received after the Voting Deadline will not be accepted or counted by
                    the Debtor in connection with the confirmation of the Plan;

           2.       Claims or interests shall not be split for purposes of voting; thus, each creditor
                    and equity security interest holder shall be deemed to have voted the full amount
                    of its claim and interest either to accept or reject the Plan;

           3.       Any executed Ballot which does not indicate an acceptance or rejection shall not
                    be counted;

           4.       Any executed Ballot which indicates both an acceptance and rejection of the Plan
                    shall not be counted;

           5.       Votes cast pursuant to a Ballot that is not signed or does not contain an original
                    signature shall not be counted, unless the Court orders otherwise;

           6.       Parties holding claims or equity security interests in more than one Class under
                    the Plan may receive more than one Ballot coded for each different Class;

           7.       The method of delivery of Ballots to be sent to the Balloting Agent is at the
                    election and risk of each holder of a claim or equity security interest, but, except
                    as otherwise provided in the Disclosure Statement, such delivery will be deemed
                    made only when the original, executed Ballot is actually received by the Balloting
                    Agent or, if submitted online in accordance with the electronic voting
                    instructions, received by the Balloting Agent through the online portal;

           8.       Delivery of the original, executed Ballot to the Balloting Agent on or before the
                    Voting Deadline is required, except where the Ballot is submitted through a
                    customized online balloting portal The Balloting Agent is authorized to accept
                    Ballots either by (a) regular mail facilitated by a return envelope that the Debtor
                    will provide with each Ballot; overnight courier to HCMLP Ballot Processing
                    Center, c/o KCC, 222 N. Pacific Coast Highway, Suite 300, El Segundo, CA
                    90245; or (c) personal delivery. Additionally, the Balloting Agent is authorized to
                    accept Ballots via electronic, online transmissions through a customized online
                    balloting portal on the Debtor’s case website maintained by the Balloting Agent.
                    Ballots submitted via online transmission through the customized online balloting
                    portal shall be deemed to contain an original signature;

           9.       Ballots submitted by facsimile, email or other means of electronic transmission
                    other than the online balloting portal, will not be counted.
           10.      No Ballot sent to the Debtor, or the Debtor’s financial or legal advisors, shall be
                    accepted or counted;

           11.      The Debtor expressly reserves the right to amend at any time and from time to
                    time the terms of the Plan (subject to compliance with § 1127 and the terms of the
                    Plan regarding modification). If the Debtor makes material changes in the terms


  DOCS_SF:103751.2 36027/002                         5

                                                                                         012565
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1476
                       1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                16 of17
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 68 06/09/21 Page 66 of 146 PageID 15493


                    of the Plan the Debtor will disseminate additional solicitation materials and will
                    extend the solicitation, in each case to the extent directed by the Court;

           12.      If multiple Ballots are received from or on behalf of an individual holder of a
                    claim or equity security interest with respect to the same claims or interests prior
                    to the Voting Deadline, the last properly completed Ballot timely received will be
                    deemed to reflect the voter’s intent and to supersede and revoke any prior Ballot;

           13.      If a Ballot is signed by a trustee, executor, administrator, guardian, attorney-in-
                    fact, officer of a corporation, or other person acting in a fiduciary or
                    representative capacity, such person should indicate such capacity when signing
                    and, if requested by the Debtor, must submit proper evidence satisfactory to the
                    Debtor to so act in such capacity;

           14.      The Debtor, in its sole discretion, subject to contrary order of the Court, may
                    waive any defect in any Ballot at any time, either before or after the close of
                    voting, and without notice. Except as otherwise provided herein or otherwise
                    ordered by the Court, the Debtor may, in its sole discretion, reject such defective
                    Ballot as invalid and, therefore, not count it in connection with confirmation of
                    the Plan;

           15.      Unless otherwise ordered by the Court, all questions as to the validity, eligibility
                    (including time of receipt) and revocation or withdrawal of Ballots will be
                    determined by the Debtor, in its sole discretion, which determination shall be final
                    and binding;

           16.      If a designation is requested under § 1126(e), any vote to accept or reject the Plan
                    cast with respect to such claim or equity security interest will not be counted for
                    purposes of determining whether the Plan has been accepted or rejected, unless
                    the Court orders otherwise;

           17.      Any holder of a claim or equity security interest who has delivered a valid Ballot
                    voting on the Plan may withdraw such vote solely in accordance with Bankruptcy
                    Rule 3018(a);

           18.      Unless waived or as otherwise ordered by the Court, any defects or irregularities
                    in connection with deliveries of Ballots must be cured by the Voting Deadline,
                    and unless otherwise ordered by the Court, delivery of such Ballots will not be
                    deemed to have been made until such irregularities have been cured or waived.
                    Ballots previously furnished (and as to which any irregularities have not been
                    cured or waived by the Voting Deadline) will not be counted;

           19.      Neither the Debtor, nor any other person or entity, will be under any duty to
                    provide notification of defects or irregularities with respect to the delivery of
                    Ballots, nor will any of them incur any liability for failure to provide such
                    notification;

           20.      No fees or commissions or other remuneration will be payable to any broker,
                    dealer or other person for soliciting Ballots to accept the Plan;

           21.      The Ballot is not a letter of transmittal and may not be used for any purpose other
                    than to vote to accept or reject the Plan; and


  DOCS_SF:103751.2 36027/002                         6

                                                                                         012566
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1476
                       1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                17 of18
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 68 06/09/21 Page 67 of 146 PageID 15494


           22.      The Ballot does not constitute, and shall not be deemed to be, a proof of claim or
                    proof of interest or an assertion or admission of a claim or equity security interest.




  DOCS_SF:103751.2 36027/002                          7

                                                                                           012567
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1476
                       1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                18 of19
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 68 06/09/21 Page 68 of 146 PageID 15495



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

                                                               )
  In re:                                                       )   Chapter 11
                                                               )
  HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         )   Case No. 19-34054-sgj11
                                                               )
                                   Debtor.                     )
                                                               )


  NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR ADVICE
   OR TO MAKE ANY REPRESENTATION OTHER THAN WHAT IS CONTAINED IN
     THE MATERIALS MAILED WITH THIS BALLOT OR OTHER MATERIALS
                AUTHORIZED BY THE BANKRUPTCY COURT

      BALLOT FOR ACCEPTING OR REJECTING THE FIFTH AMENDED PLAN OF
          REORGANIZATION OF HIGHLAND CAPITAL MANAGEMENT, L.P.

                               CLASS 7 BALLOT – Convenience Claims

           PLEASE READ AND FOLLOW THE ENCLOSED VOTING INSTRUCTIONS
                   CAREFULLY BEFORE COMPLETING THE BALLOT.

  This Ballot may not be used for any purpose other than for submitting a vote to accept or reject
  the Fifth Amended Plan of Reorganization of Highland Capital Management, L.P. [Docket No.
  1472] (as may be amended or modified, the “Plan”). All capitalized terms used in this ballot (the
  “Ballot”), including in the voting instructions attached to this Ballot (the “Voting Instructions”),
  but not otherwise defined therein shall have the meaning ascribed to them in the Plan.

  On ________, 2020, the United States Bankruptcy Court for the Northern District of Texas (the
  “Bankruptcy Court”) entered an Order [Docket No. __] approving the Disclosure Statement for
  the Fifth Amended Plan of Reorganization of Highland Capital Management, L.P. (as may be
  modified or amended) (the “Disclosure Statement”) as containing adequate information and
  authorized the above-captioned debtor (the “Debtor”) to transmit the Disclosure Statement, Plan
  and this Ballot to holders of claims and equity security interests entitled to vote on the Plan.

  The Plan can be confirmed by the Bankruptcy Court and thereby made binding on an impaired
  class if it is accepted by the holders of at least two-thirds in dollar amount and more than one-
  half in number of claims that actually vote in the class of claims voting on the Plan and more
  than half of the equity security interests that actually vote on the Plan. In the event the requisite
  acceptances are not obtained, the Bankruptcy Court may nevertheless confirm the Plan if the
  1
    The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
  address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.

  DOCS_SF:103751.2 36027/002                            1

                                                                                                012568
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1476
                       1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                19 of20
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 68 06/09/21 Page 69 of 146 PageID 15496



  Bankruptcy Court finds that the Plan accords fair and equitable treatment to the class or classes
  rejecting it and otherwise satisfies the requirements of section 1129(b) of the Bankruptcy Code.

            BALLOTS CAST BY FACSIMILE OR E-MAIL WILL NOT BE COUNTED.

              This Ballot must be received by Kurtzman Carson Consultants LLC (the
                “Balloting Agent”) by 5:00 p.m. prevailing Central Time, on or before
                  January 5, 2021 (the “Voting Deadline”), unless the Debtor or the
             Bankruptcy Court extends the period during which votes will be accepted by
              the Debtor, in which case the term “Voting Deadline” shall mean the last
              time and date to which such date is extended. Please review the enclosed
             voting instructions in connection with casting your ballot or accept or reject
                                               the Plan.


  Item 1. Acceptance or Rejection of the Plan

               The undersigned certifies that as of November 23, 2020 (the “Record Date”), the
  undersigned was the holder of a Class 7 Convenience Claim in the aggregate outstanding amount
  of $___________________. 2

                                                 CHECK ONE BOX

                      I hereby vote the above Claim to ACCEPT the Plan

                      I hereby vote the above Claim to REJECT the Plan

  NOTE: You must vote all of your Class 7 Convenience Claim either to accept or reject the
  Plan, and may not split such vote.

  Item 2. GUC Election – Optional and Voluntary Election to Receive the Treatment
  Provided to Class 8 General Unsecured Claims.
  If you check the box below, your Claim will receive the treatment provided to Class 8 General
  Unsecured Claims and you will receive (i) your Pro Rata share of the Claimant Trust Interests or
  (ii) such other less favorable treatment as to which you and the Claimant Trustee shall have
  agreed upon in writing.
  If you check the box below and elect to have your Class 7 Convenience Claim treated as a Class
  8 General Unsecured Claim; (i) your vote on this Ballot to accept or reject the Plan will still be
  tabulated as a vote in Class 7 with respect to the Plan, but your Claim will receive the treatment
  afforded to Class 8 General Unsecured Claims; and (ii) you will be giving up all distributions to
  Class 7 Convenience Class Claims in exchange for the treatment provided to Class 8 General
  Unsecured Claims.
                      I hereby elect to have my Class 7 Convenience Claim identified in Item 1 treated

  2
      For voting purposes only. Subject to tabulation rules.

  DOCS_SF:103751.2 36027/002                                   2

                                                                                        012569
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1476
                       1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                20 of21
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 68 06/09/21 Page 70 of 146 PageID 15497



                    as a Class 8 General Unsecured Claim for all purposes.

  Item 3. Certification
                   By signing this Ballot, the undersigned certifies with respect to the claim(s)
  identified in Item 1, above, that:

                 (i)       such person or entity is the holder of the aggregate amount of the Class 7
  Convenience Claim(s) set forth in Item 1 herein or is an authorized signatory, and has full power
  and authority to vote to accept or reject the Plan;

                 (ii)   such person or entity has received and reviewed a copy of the Disclosure
  Statement and the Plan, the Ballot and other solicitation materials and documents related thereto,
  and acknowledges that the solicitation of votes to accept or reject the Plan is being made solely
  pursuant to the statements and conditions set forth therein;

                 (iii) such person or entity has cast the same vote on every Ballot completed by
  such person or Entity with respect to holdings of Class 7 Convenience Claims;

                (iv)   no other Ballots with respect to the Class 7 Convenience Claims identified
  in Item 1 have been cast or, if any other Ballots have been cast with respect to such Class 7
  Convenience Claims, such earlier Ballots are hereby revoked;

                  (v)    all authority conferred or agreed to be conferred pursuant to this Ballot,
  and every obligation of the undersigned shall be binding upon the transferees, successors,
  assigns, heirs, executors, administrators, trustees in bankruptcy and legal representatives of the
  undersigned and shall not be affected by, and shall survive, the death or incapacity of the
  undersigned.

                 If the holder entitled to vote is a corporation, please sign in corporate name by
  authorized officer, or if a partnership, please sign in partnership name by authorized person.

  NAME OF VOTER: ______________________________________________________

  SIGNATURE: ___________________________________________________________

  BY: ____________________________________________________________________
                                   (If appropriate)

  TITLE: _________________________________________________________________
                                   (If appropriate)

  ADDRESS: ______________________________________________________________

  ________________________________________________________________________

  TEL. NO. (          ) ______ - __________          DATE:

  This Ballot shall not constitute or be deemed a proof of claim or equity interest, an assertion of a

  DOCS_SF:103751.2 36027/002                        3

                                                                                       012570
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1476
                       1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                21 of22
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 68 06/09/21 Page 71 of 146 PageID 15498



  claim or equity interest, or the allowance of a claim or equity interest.

             IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT OR THE
            VOTING PROCEDURES, OR IF YOU NEED A BALLOT OR ADDITIONAL
                 COPIES OF THE PLAN, DISCLOSURE STATEMENT OR OTHER
           ENCLOSED MATERIALS, PLEASE CONTACT THE BALLOTING AGENT,
           KCC, VIA EMAIL AT HIGHLANDINFO@KCCLLC.COM AND REFERENCE
           “HIGHLAND CAPITAL MANAGEMENT, L.P.” IN THE SUBJECT LINE OR
            BY TELEPHONE AT TOLL FREE: (877) 573-3984, OR INTERNATIONAL:
                                     (310) 751-1829.

   IN ORDER FOR YOUR VOTE TO COUNT, PLEASE COMPLETE, SIGN AND DATE
   THE BALLOT AND RETURN IT SO THAT IT IS RECEIVED BY THE BALLOTING
   AGENT ON OR BEFORE THE VOTING DEADLINE TO THE ADDRESS PROVIDED
                               BELOW.

                    If by first class mail, personal delivery or overnight mail, to:

                                  HCMLP Ballot Processing Center
                                               c/o KCC
                               222 N. Pacific Coast Highway, Suite 300
                                       El Segundo, CA 90245


   Alternatively, you may submit your Ballot via the Balloting Agent’s online portal. Please visit
   http://www.kccllc.net/hcmlp and click on the “Submit Electronic Ballot” section of the website
                         and follow the instructions to submit your Ballot.

     IMPORTANT NOTE: You will need the following information to retrieve and submit your
                            customized electronic Ballot:

                          Unique Electronic Ballot ID #:____________________
                          Unique Electronic Ballot PIN #: ___________________

   Each Electronic Ballot ID# is to be used solely for voting on those Claims in Item 1 Below of
  your electronic ballot. Please complete and submit an electronic ballot for each Electronic Ballot
    ID# you receive, as applicable. Parties who cast a Ballot using the Balloting Agent’s online
                            portal should NOT also submit a paper Ballot.




  DOCS_SF:103751.2 36027/002                        4

                                                                                       012571
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1476
                       1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                22 of23
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 68 06/09/21 Page 72 of 146 PageID 15499



                                       VOTING INSTRUCTIONS

  The following general voting procedures and standard assumptions be used in tabulating Ballots:

           1.       Except to the extent the Debtor otherwise determines, or as permitted by the Court
                    and Ballots received after the Voting Deadline will not be accepted or counted by
                    the Debtor in connection with the confirmation of the Plan;

           2.       Claims or interests shall not be split for purposes of voting; thus, each creditor
                    and equity security interest holder shall be deemed to have voted the full amount
                    of its claim and interest either to accept or reject the Plan;

           3.       Any executed Ballot which does not indicate an acceptance or rejection shall not
                    be counted;

           4.       Any executed Ballot which indicates both an acceptance and rejection of the Plan
                    shall not be counted;

           5.       Votes cast pursuant to a Ballot that is not signed or does not contain an original
                    signature shall not be counted, unless the Court orders otherwise;

           6.       Parties holding claims or equity security interests in more than one Class under
                    the Plan may receive more than one Ballot coded for each different Class;

           7.       The method of delivery of Ballots to be sent to the Balloting Agent is at the
                    election and risk of each holder of a claim or equity security interest, but, except
                    as otherwise provided in the Disclosure Statement, such delivery will be deemed
                    made only when the original, executed Ballot is actually received by the Balloting
                    Agent or, if submitted online in accordance with the electronic voting
                    instructions, received by the Balloting Agent through the online portal;

           8.       Delivery of the original, executed Ballot to the Balloting Agent on or before the
                    Voting Deadline is required, except where the Ballot is submitted through a
                    customized online balloting portal The Balloting Agent is authorized to accept
                    Ballots either by (a) regular mail facilitated by a return envelope that the Debtor
                    will provide with each Ballot; overnight courier to HCMLP Ballot Processing
                    Center, c/o KCC, 222 N. Pacific Coast Highway, Suite 300, El Segundo, CA
                    90245; or (c) personal delivery. Additionally, the Balloting Agent is authorized to
                    accept Ballots via electronic, online transmissions through a customized online
                    balloting portal on the Debtor’s case website maintained by the Balloting Agent.
                    Ballots submitted via online transmission through the customized online balloting
                    portal shall be deemed to contain an original signature;

           9.       Ballots submitted by facsimile, email or other means of electronic transmission
                    other than the online balloting portal, will not be counted.
           10.      No Ballot sent to the Debtor, or the Debtor’s financial or legal advisors, shall be
                    accepted or counted;

           11.      The Debtor expressly reserves the right to amend at any time and from time to
                    time the terms of the Plan (subject to compliance with § 1127 and the terms of the
                    Plan regarding modification). If the Debtor makes material changes in the terms


  DOCS_SF:103751.2 36027/002                         5

                                                                                         012572
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1476
                       1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                23 of24
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 68 06/09/21 Page 73 of 146 PageID 15500


                    of the Plan the Debtor will disseminate additional solicitation materials and will
                    extend the solicitation, in each case to the extent directed by the Court;

           12.      If multiple Ballots are received from or on behalf of an individual holder of a
                    claim or equity security interest with respect to the same claims or interests prior
                    to the Voting Deadline, the last properly completed Ballot timely received will be
                    deemed to reflect the voter’s intent and to supersede and revoke any prior Ballot;

           13.      If a Ballot is signed by a trustee, executor, administrator, guardian, attorney-in-
                    fact, officer of a corporation, or other person acting in a fiduciary or
                    representative capacity, such person should indicate such capacity when signing
                    and, if requested by the Debtor, must submit proper evidence satisfactory to the
                    Debtor to so act in such capacity;

           14.      The Debtor, in its sole discretion, subject to contrary order of the Court, may
                    waive any defect in any Ballot at any time, either before or after the close of
                    voting, and without notice. Except as otherwise provided herein or otherwise
                    ordered by the Court, the Debtor may, in its sole discretion, reject such defective
                    Ballot as invalid and, therefore, not count it in connection with confirmation of
                    the Plan;

           15.      Unless otherwise ordered by the Court, all questions as to the validity, eligibility
                    (including time of receipt) and revocation or withdrawal of Ballots will be
                    determined by the Debtor, in its sole discretion, which determination shall be final
                    and binding;

           16.      If a designation is requested under § 1126(e), any vote to accept or reject the Plan
                    cast with respect to such claim or equity security interest will not be counted for
                    purposes of determining whether the Plan has been accepted or rejected, unless
                    the Court orders otherwise;

           17.      Any holder of a claim or equity security interest who has delivered a valid Ballot
                    voting on the Plan may withdraw such vote solely in accordance with Bankruptcy
                    Rule 3018(a);

           18.      Unless waived or as otherwise ordered by the Court, any defects or irregularities
                    in connection with deliveries of Ballots must be cured by the Voting Deadline,
                    and unless otherwise ordered by the Court, delivery of such Ballots will not be
                    deemed to have been made until such irregularities have been cured or waived.
                    Ballots previously furnished (and as to which any irregularities have not been
                    cured or waived by the Voting Deadline) will not be counted;

           19.      Neither the Debtor, nor any other person or entity, will be under any duty to
                    provide notification of defects or irregularities with respect to the delivery of
                    Ballots, nor will any of them incur any liability for failure to provide such
                    notification;

           20.      No fees or commissions or other remuneration will be payable to any broker,
                    dealer or other person for soliciting Ballots to accept the Plan;

           21.      The Ballot is not a letter of transmittal and may not be used for any purpose other
                    than to vote to accept or reject the Plan; and


  DOCS_SF:103751.2 36027/002                         6

                                                                                         012573
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1476
                       1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                24 of25
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 68 06/09/21 Page 74 of 146 PageID 15501


           22.      The Ballot does not constitute, and shall not be deemed to be, a proof of claim or
                    proof of interest or an assertion or admission of a claim or equity security interest.




  DOCS_SF:103751.2 36027/002                          7

                                                                                           012574
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1476
                       1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                25 of26
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 68 06/09/21 Page 75 of 146 PageID 15502



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

                                                               )
  In re:                                                       )   Chapter 11
                                                               )
  HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         )   Case No. 19-34054-sgj11
                                                               )
                                    Debtor.                    )
                                                               )


  NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR ADVICE
   OR TO MAKE ANY REPRESENTATION OTHER THAN WHAT IS CONTAINED IN
     THE MATERIALS MAILED WITH THIS BALLOT OR OTHER MATERIALS
                AUTHORIZED BY THE BANKRUPTCY COURT

      BALLOT FOR ACCEPTING OR REJECTING THE FIFTH AMENDED PLAN OF
          REORGANIZATION OF HIGHLAND CAPITAL MANAGEMENT, L.P.

                               CLASS 8 BALLOT – General Unsecured Claims

           PLEASE READ AND FOLLOW THE ENCLOSED VOTING INSTRUCTIONS
                   CAREFULLY BEFORE COMPLETING THE BALLOT.

  This Ballot may not be used for any purpose other than for submitting a vote to accept or reject
  the Fifth Amended Plan of Reorganization of Highland Capital Management, L.P. [Docket No.
  1472] (as may be amended or modified, the “Plan”). All capitalized terms used in this ballot (the
  “Ballot”), including in the voting instructions attached to this Ballot (the “Voting Instructions”),
  but not otherwise defined therein shall have the meaning ascribed to them in the Plan.

  On ________, 2020, the United States Bankruptcy Court for the Northern District of Texas (the
  “Bankruptcy Court”) entered an Order [Docket No. __] approving the Disclosure Statement for
  the Fifth Amended Plan of Reorganization of Highland Capital Management, L.P. (as may be
  modified or amended) (the “Disclosure Statement”) as containing adequate information and
  authorized the above-captioned debtor (the “Debtor”) to transmit the Disclosure Statement, Plan
  and this Ballot to holders of claims and equity security interests entitled to vote on the Plan.

  The Plan can be confirmed by the Bankruptcy Court and thereby made binding on an impaired
  class if it is accepted by the holders of at least two-thirds in dollar amount and more than one-
  half in number of claims that actually vote in the class of claims voting on the Plan and more
  than half of the equity security interests that actually vote on the Plan. In the event the requisite
  acceptances are not obtained, the Bankruptcy Court may nevertheless confirm the Plan if the
  1
    The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
  address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.

  DOCS_SF:103751.2 36027/002                            1


                                                                                                012575
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1476
                       1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                26 of27
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 68 06/09/21 Page 76 of 146 PageID 15503



  Bankruptcy Court finds that the Plan accords fair and equitable treatment to the class or classes
  rejecting it and otherwise satisfies the requirements of section 1129(b) of the Bankruptcy Code.

            BALLOTS CAST BY FACSIMILE OR E-MAIL WILL NOT BE COUNTED.

              This Ballot must be received by Kurtzman Carson Consultants LLC (the
                “Balloting Agent”) by 5:00 p.m. prevailing Central Time, on or before
                  January 5, 2021 (the “Voting Deadline”), unless the Debtor or the
             Bankruptcy Court extends the period during which votes will be accepted by
              the Debtor, in which case the term “Voting Deadline” shall mean the last
              time and date to which such date is extended. Please review the enclosed
             voting instructions in connection with casting your ballot or accept or reject
                                               the Plan.


  Item 1. Acceptance or Rejection of the Plan

               The undersigned certifies that as of November 23, 2020 (the “Record Date”), the
  undersigned was the holder of a Class 8 General Unsecured Claim in the aggregate outstanding
  amount of $___________________. 2

                                                 CHECK ONE BOX

                      I hereby vote the above Claim to ACCEPT the Plan

                      I hereby vote the above Claim to REJECT the Plan

  NOTE: You must vote all of your Class 8 General Unsecured Claim either to accept or
  reject the Plan, and may not split such vote.

  Convenience Class Election – Optional and Voluntary Election to Receive the Treatment
  Provided Class 7 Convenience Claims.
  If your Claim is liquidated on or before the Confirmation Date, you are eligible to make the
  Convenience Class Election. If you are eligible and you check the box below, your Claim will
  be reduced to $1,000,000 (to the extent your claim is in excess of that amount), and you will
  receive the treatment provided to Class 7 Convenience Claim, which is the lesser of (a) 85% of
  the Allowed amount of your Claim (as reduced) or (b) your pro rata share of the Convenience
  Claims Cash Pool ($13,150,000).
  If you check the box below and elect to have your Class 8 General Unsecured Claim treated as a
  Class 7 Convenience Claim; (i) your vote on this Ballot to accept or reject the Plan will still be
  tabulated as a vote in Class 8 with respect to the Plan, but your Claim (as reduced) will receive
  the treatment afforded to Class 7 Convenience Claims; and (ii) you will be giving up all
  distributions to Class 8 General Unsecured Claims in exchange for the treatment provided to
  Class 7 Convenience Claims
  2
      For voting purposes only. Subject to tabulation rules.

  DOCS_SF:103751.2 36027/002                                   2


                                                                                     012576
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1476
                       1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                27 of28
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 68 06/09/21 Page 77 of 146 PageID 15504




                    I hereby elect to reduce my Claim and to receive the treatment provide to a Class
                    7 Convenience Claim.


  Item 2. Certification
                   By signing this Ballot, the undersigned certifies with respect to the claim(s)
  identified in Item 1, above, that:

                (i)     such person or entity is the holder of the aggregate amount of the Class 8
  General Unsecured Claim(s) set forth in Item 1 herein or is an authorized signatory, and has full
  power and authority to vote to accept or reject the Plan;

                 (ii)   such person or entity has received and reviewed a copy of the Disclosure
  Statement and the Plan, the Ballot and other solicitation materials and documents related thereto,
  and acknowledges that the solicitation of votes to accept or reject the Plan is being made solely
  pursuant to the statements and conditions set forth therein;

                 (iii) such person or entity has cast the same vote on every Ballot completed by
  such person or Entity with respect to holdings of Class 8 General Unsecured Claims;

                  (iv)  no other Ballots with respect to the Class 8 General Unsecured Claims
  identified in Item 1 have been cast or, if any other Ballots have been cast with respect to such
  Class 8 General Unsecured Claims, such earlier Ballots are hereby revoked;

                  (v)    all authority conferred or agreed to be conferred pursuant to this Ballot,
  and every obligation of the undersigned shall be binding upon the transferees, successors,
  assigns, heirs, executors, administrators, trustees in bankruptcy and legal representatives of the
  undersigned and shall not be affected by, and shall survive, the death or incapacity of the
  undersigned.

                 If the holder entitled to vote is a corporation, please sign in corporate name by
  authorized officer, or if a partnership, please sign in partnership name by authorized person.

  NAME OF VOTER: ______________________________________________________

  SIGNATURE: ___________________________________________________________

  BY: ____________________________________________________________________
                                   (If appropriate)

  TITLE: _________________________________________________________________
                                   (If appropriate)




  DOCS_SF:103751.2 36027/002                        3


                                                                                       012577
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1476
                       1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                28 of29
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 68 06/09/21 Page 78 of 146 PageID 15505



  ADDRESS: ______________________________________________________________

  ________________________________________________________________________

  TEL. NO. (          ) ______ - __________          DATE:

  This Ballot shall not constitute or be deemed a proof of claim or equity interest, an assertion of a
  claim or equity interest, or the allowance of a claim or equity interest.

             IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT OR THE
            VOTING PROCEDURES, OR IF YOU NEED A BALLOT OR ADDITIONAL
                 COPIES OF THE PLAN, DISCLOSURE STATEMENT OR OTHER
           ENCLOSED MATERIALS, PLEASE CONTACT THE BALLOTING AGENT,
           KCC, VIA EMAIL AT HIGHLANDINFO@KCCLLC.COM AND REFERENCE
           “HIGHLAND CAPITAL MANAGEMENT, L.P.” IN THE SUBJECT LINE OR
            BY TELEPHONE AT TOLL FREE: (877) 573-3984, OR INTERNATIONAL:
                                     (310) 751-1829.

   IN ORDER FOR YOUR VOTE TO COUNT, PLEASE COMPLETE, SIGN AND DATE
   THE BALLOT AND RETURN IT SO THAT IT IS RECEIVED BY THE BALLOTING
   AGENT ON OR BEFORE THE VOTING DEADLINE TO THE ADDRESS PROVIDED
                               BELOW.


                    If by first class mail, personal delivery or overnight mail, to:

                                  HCMLP Ballot Processing Center
                                               c/o KCC
                               222 N. Pacific Coast Highway, Suite 300
                                       El Segundo, CA 90245


   Alternatively, you may submit your Ballot via the Balloting Agent’s online portal. Please visit
   http://www.kccllc.net/hcmlp and click on the “Submit Electronic Ballot” section of the website
                         and follow the instructions to submit your Ballot.

     IMPORTANT NOTE: You will need the following information to retrieve and submit your
                            customized electronic Ballot:

                          Unique Electronic Ballot ID #:____________________
                          Unique Electronic Ballot PIN #: ___________________

   Each Electronic Ballot ID# is to be used solely for voting on those Claims in Item 1 Below of
  your electronic ballot. Please complete and submit an electronic ballot for each Electronic Ballot
    ID# you receive, as applicable. Parties who cast a Ballot using the Balloting Agent’s online
                            portal should NOT also submit a paper Ballot.


  DOCS_SF:103751.2 36027/002                        4


                                                                                       012578
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1476
                       1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                29 of30
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 68 06/09/21 Page 79 of 146 PageID 15506



                                       VOTING INSTRUCTIONS

  The following general voting procedures and standard assumptions be used in tabulating Ballots:

           1.       Except to the extent the Debtor otherwise determines, or as permitted by the Court
                    and Ballots received after the Voting Deadline will not be accepted or counted by
                    the Debtor in connection with the confirmation of the Plan;

           2.       Claims or interests shall not be split for purposes of voting; thus, each creditor
                    and equity security interest holder shall be deemed to have voted the full amount
                    of its claim and interest either to accept or reject the Plan;

           3.       Any executed Ballot which does not indicate an acceptance or rejection shall not
                    be counted;

           4.       Any executed Ballot which indicates both an acceptance and rejection of the Plan
                    shall not be counted;

           5.       Votes cast pursuant to a Ballot that is not signed or does not contain an original
                    signature shall not be counted, unless the Court orders otherwise;

           6.       Parties holding claims or equity security interests in more than one Class under
                    the Plan may receive more than one Ballot coded for each different Class;

           7.       The method of delivery of Ballots to be sent to the Balloting Agent is at the
                    election and risk of each holder of a claim or equity security interest, but, except
                    as otherwise provided in the Disclosure Statement, such delivery will be deemed
                    made only when the original, executed Ballot is actually received by the Balloting
                    Agent or, if submitted online in accordance with the electronic voting
                    instructions, received by the Balloting Agent through the online portal;

           8.       Delivery of the original, executed Ballot to the Balloting Agent on or before the
                    Voting Deadline is required, except where the Ballot is submitted through a
                    customized online balloting portal The Balloting Agent is authorized to accept
                    Ballots either by (a) regular mail facilitated by a return envelope that the Debtor
                    will provide with each Ballot; overnight courier to HCMLP Ballot Processing
                    Center, c/o KCC, 222 N. Pacific Coast Highway, Suite 300, El Segundo, CA
                    90245; or (c) personal delivery. Additionally, the Balloting Agent is authorized to
                    accept Ballots via electronic, online transmissions through a customized online
                    balloting portal on the Debtor’s case website maintained by the Balloting Agent.
                    Ballots submitted via online transmission through the customized online balloting
                    portal shall be deemed to contain an original signature;

           9.       Ballots submitted by facsimile, email or other means of electronic transmission
                    other than the online balloting portal, will not be counted.
           10.      No Ballot sent to the Debtor, or the Debtor’s financial or legal advisors, shall be
                    accepted or counted;

           11.      The Debtor expressly reserves the right to amend at any time and from time to
                    time the terms of the Plan (subject to compliance with § 1127 and the terms of the
                    Plan regarding modification). If the Debtor makes material changes in the terms


  DOCS_SF:103751.2 36027/002                         5


                                                                                         012579
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1476
                       1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                30 of31
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 68 06/09/21 Page 80 of 146 PageID 15507


                    of the Plan the Debtor will disseminate additional solicitation materials and will
                    extend the solicitation, in each case to the extent directed by the Court;

           12.      If multiple Ballots are received from or on behalf of an individual holder of a
                    claim or equity security interest with respect to the same claims or interests prior
                    to the Voting Deadline, the last properly completed Ballot timely received will be
                    deemed to reflect the voter’s intent and to supersede and revoke any prior Ballot;

           13.      If a Ballot is signed by a trustee, executor, administrator, guardian, attorney-in-
                    fact, officer of a corporation, or other person acting in a fiduciary or
                    representative capacity, such person should indicate such capacity when signing
                    and, if requested by the Debtor, must submit proper evidence satisfactory to the
                    Debtor to so act in such capacity;

           14.      The Debtor, in its sole discretion, subject to contrary order of the Court, may
                    waive any defect in any Ballot at any time, either before or after the close of
                    voting, and without notice. Except as otherwise provided herein or otherwise
                    ordered by the Court, the Debtor may, in its sole discretion, reject such defective
                    Ballot as invalid and, therefore, not count it in connection with confirmation of
                    the Plan;

           15.      Unless otherwise ordered by the Court, all questions as to the validity, eligibility
                    (including time of receipt) and revocation or withdrawal of Ballots will be
                    determined by the Debtor, in its sole discretion, which determination shall be final
                    and binding;

           16.      If a designation is requested under § 1126(e), any vote to accept or reject the Plan
                    cast with respect to such claim or equity security interest will not be counted for
                    purposes of determining whether the Plan has been accepted or rejected, unless
                    the Court orders otherwise;

           17.      Any holder of a claim or equity security interest who has delivered a valid Ballot
                    voting on the Plan may withdraw such vote solely in accordance with Bankruptcy
                    Rule 3018(a);

           18.      Unless waived or as otherwise ordered by the Court, any defects or irregularities
                    in connection with deliveries of Ballots must be cured by the Voting Deadline,
                    and unless otherwise ordered by the Court, delivery of such Ballots will not be
                    deemed to have been made until such irregularities have been cured or waived.
                    Ballots previously furnished (and as to which any irregularities have not been
                    cured or waived by the Voting Deadline) will not be counted;

           19.      Neither the Debtor, nor any other person or entity, will be under any duty to
                    provide notification of defects or irregularities with respect to the delivery of
                    Ballots, nor will any of them incur any liability for failure to provide such
                    notification;

           20.      No fees or commissions or other remuneration will be payable to any broker,
                    dealer or other person for soliciting Ballots to accept the Plan;

           21.      The Ballot is not a letter of transmittal and may not be used for any purpose other
                    than to vote to accept or reject the Plan; and


  DOCS_SF:103751.2 36027/002                         6


                                                                                         012580
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1476
                       1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                31 of32
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 68 06/09/21 Page 81 of 146 PageID 15508


           22.      The Ballot does not constitute, and shall not be deemed to be, a proof of claim or
                    proof of interest or an assertion or admission of a claim or equity security interest.




  DOCS_SF:103751.2 36027/002                          7


                                                                                           012581
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1476
                       1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                32 of33
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 68 06/09/21 Page 82 of 146 PageID 15509



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

                                                               )
  In re:                                                       )   Chapter 11
                                                               )
  HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         )   Case No. 19-34054-sgj11
                                                               )
                                   Debtor.                     )
                                                               )


  NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR ADVICE
   OR TO MAKE ANY REPRESENTATION OTHER THAN WHAT IS CONTAINED IN
     THE MATERIALS MAILED WITH THIS BALLOT OR OTHER MATERIALS
                AUTHORIZED BY THE BANKRUPTCY COURT

      BALLOT FOR ACCEPTING OR REJECTING THE FIFTH AMENDED PLAN OF
          REORGANIZATION OF HIGHLAND CAPITAL MANAGEMENT, L.P.

                               CLASS 9 BALLOT – Subordinated Claims

           PLEASE READ AND FOLLOW THE ENCLOSED VOTING INSTRUCTIONS
                   CAREFULLY BEFORE COMPLETING THE BALLOT.

  This Ballot may not be used for any purpose other than for submitting a vote to accept or reject
  the Fifth Amended Plan of Reorganization of Highland Capital Management, L.P. [Docket No.
  1472] (as may be amended or modified, the “Plan”). All capitalized terms used in this ballot (the
  “Ballot”), including in the voting instructions attached to this Ballot (the “Voting Instructions”),
  but not otherwise defined therein shall have the meaning ascribed to them in the Plan.

  On ________, 2020, the United States Bankruptcy Court for the Northern District of Texas (the
  “Bankruptcy Court”) entered an Order [Docket No. __] approving the Disclosure Statement for
  the Fifth Amended Plan of Reorganization of Highland Capital Management, L.P. (as may be
  modified or amended) (the “Disclosure Statement”) as containing adequate information and
  authorized the above-captioned debtor (the “Debtor”) to transmit the Disclosure Statement, Plan
  and this Ballot to holders of claims and equity security interests entitled to vote on the Plan.

  The Plan can be confirmed by the Bankruptcy Court and thereby made binding on an impaired
  class if it is accepted by the holders of at least two-thirds in dollar amount and more than one-
  half in number of claims that actually vote in the class of claims voting on the Plan and more
  than half of the equity security interests that actually vote on the Plan. In the event the requisite
  acceptances are not obtained, the Bankruptcy Court may nevertheless confirm the Plan if the
  1
    The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
  address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.

  DOCS_SF:103751.2 36027/002                            1

                                                                                                012582
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1476
                       1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                33 of34
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 68 06/09/21 Page 83 of 146 PageID 15510



  Bankruptcy Court finds that the Plan accords fair and equitable treatment to the class or classes
  rejecting it and otherwise satisfies the requirements of section 1129(b) of the Bankruptcy Code.

            BALLOTS CAST BY FACSIMILE OR E-MAIL WILL NOT BE COUNTED.

               This Ballot must be received by Kurtzman Carson Consultants LLC (the
                 “Balloting Agent”) by 5:00 p.m. prevailing Central Time, on or before
                   January 5, 2021 (the “Voting Deadline”), unless the Debtor or the
              Bankruptcy Court extends the period during which votes will be accepted by
               the Debtor, in which case the term “Voting Deadline” shall mean the last
               time and date to which such date is extended. Please review the enclosed
              voting instructions in connection with casting your ballot or accept or reject
                                                the Plan.


  Item 1. Acceptance or Rejection of the Plan

               The undersigned certifies that as of November 23, 2020 (the “Record Date”), the
  undersigned was the holder of a Class 9 Subordinated Claim in the aggregate outstanding amount
  of $___________________. 2

                                                  CHECK ONE BOX

                      I hereby vote the above Claim to ACCEPT the Plan

                      I hereby vote the above Claim to REJECT the Plan

  NOTE: You must vote all of your Class 9 Subordinated Claim either to accept or reject the
  Plan, and may not split such vote.

  Item 2. Certification
                   By signing this Ballot, the undersigned certifies with respect to the claim(s)
  identified in Item 1, above, that:

                 (i)     such person or entity is the holder of the aggregate amount of the Class 9
  Subordinated Claim(s) set forth in Item 1 herein or is an authorized signatory, and has full power
  and authority to vote to accept or reject the Plan;

                 (ii)   such person or entity has received and reviewed a copy of the Disclosure
  Statement and the Plan, the Ballot and other solicitation materials and documents related thereto,
  and acknowledges that the solicitation of votes to accept or reject the Plan is being made solely
  pursuant to the statements and conditions set forth therein;




  2
      For voting purposes only. Subject to tabulation rules.

  DOCS_SF:103751.2 36027/002                                   2

                                                                                      012583
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1476
                       1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                34 of35
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 68 06/09/21 Page 84 of 146 PageID 15511



                 (iii) such person or entity has cast the same vote on every Ballot completed by
  such person or Entity with respect to holdings of Class 9 Subordinated Claims;

                (iv)   no other Ballots with respect to the Class 9 Subordinated Claims identified
  in Item 1 have been cast or, if any other Ballots have been cast with respect to such Class 9
  Subordinated Claims, such earlier Ballots are hereby revoked;

                  (v)    all authority conferred or agreed to be conferred pursuant to this Ballot,
  and every obligation of the undersigned shall be binding upon the transferees, successors,
  assigns, heirs, executors, administrators, trustees in bankruptcy and legal representatives of the
  undersigned and shall not be affected by, and shall survive, the death or incapacity of the
  undersigned.

                 If the holder entitled to vote is a corporation, please sign in corporate name by
  authorized officer, or if a partnership, please sign in partnership name by authorized person.

  NAME OF VOTER: ______________________________________________________

  SIGNATURE: ___________________________________________________________

  BY: ____________________________________________________________________
                                   (If appropriate)

  TITLE: _________________________________________________________________
                                   (If appropriate)

  ADDRESS: ______________________________________________________________

  ________________________________________________________________________

  TEL. NO. (          ) ______ - __________        DATE:

  This Ballot shall not constitute or be deemed a proof of claim or equity interest, an assertion of a
  claim or equity interest, or the allowance of a claim or equity interest.

             IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT OR THE
            VOTING PROCEDURES, OR IF YOU NEED A BALLOT OR ADDITIONAL
                 COPIES OF THE PLAN, DISCLOSURE STATEMENT OR OTHER
           ENCLOSED MATERIALS, PLEASE CONTACT THE BALLOTING AGENT,
           KCC, VIA EMAIL AT HIGHLANDINFO@KCCLLC.COM AND REFERENCE
           “HIGHLAND CAPITAL MANAGEMENT, L.P.” IN THE SUBJECT LINE OR
            BY TELEPHONE AT TOLL FREE: (877) 573-3984, OR INTERNATIONAL:
                                     (310) 751-1829.

   IN ORDER FOR YOUR VOTE TO COUNT, PLEASE COMPLETE, SIGN AND DATE
   THE BALLOT AND RETURN IT SO THAT IT IS RECEIVED BY THE BALLOTING
   AGENT ON OR BEFORE THE VOTING DEADLINE TO THE ADDRESS PROVIDED
                               BELOW.

  DOCS_SF:103751.2 36027/002                       3

                                                                                       012584
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1476
                       1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                35 of36
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 68 06/09/21 Page 85 of 146 PageID 15512




                    If by first class mail, personal delivery or overnight mail, to:

                                  HCMLP Ballot Processing Center
                                               c/o KCC
                               222 N. Pacific Coast Highway, Suite 300
                                       El Segundo, CA 90245


            Alternatively, you may submit your Ballot via the Balloting Agent’s online
             portal. Please visit http://www.kccllc.net/hcmlp and click on the “Submit
           Electronic Ballot” section of the website and follow the instructions to submit
                                             your Ballot.

            IMPORTANT NOTE: You will need the following information to retrieve
                     and submit your customized electronic Ballot:

                         Unique Electronic Ballot ID #:____________________
                         Unique Electronic Ballot PIN #: ___________________

            Each Electronic Ballot ID# is to be used solely for voting on those Claims in
               Item 1 Below of your electronic ballot. Please complete and submit an
             electronic ballot for each Electronic Ballot ID# you receive, as applicable.
             Parties who cast a Ballot using the Balloting Agent’s online portal should
                                   NOT also submit a paper Ballot.




  DOCS_SF:103751.2 36027/002                        4

                                                                                       012585
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1476
                       1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                36 of37
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 68 06/09/21 Page 86 of 146 PageID 15513



                                       VOTING INSTRUCTIONS

  The following general voting procedures and standard assumptions be used in tabulating Ballots:

           1.       Except to the extent the Debtor otherwise determines, or as permitted by the Court
                    and Ballots received after the Voting Deadline will not be accepted or counted by
                    the Debtor in connection with the confirmation of the Plan;

           2.       Claims or interests shall not be split for purposes of voting; thus, each creditor
                    and equity security interest holder shall be deemed to have voted the full amount
                    of its claim and interest either to accept or reject the Plan;

           3.       Any executed Ballot which does not indicate an acceptance or rejection shall not
                    be counted;

           4.       Any executed Ballot which indicates both an acceptance and rejection of the Plan
                    shall not be counted;

           5.       Votes cast pursuant to a Ballot that is not signed or does not contain an original
                    signature shall not be counted, unless the Court orders otherwise;

           6.       Parties holding claims or equity security interests in more than one Class under
                    the Plan may receive more than one Ballot coded for each different Class;

           7.       The method of delivery of Ballots to be sent to the Balloting Agent is at the
                    election and risk of each holder of a claim or equity security interest, but, except
                    as otherwise provided in the Disclosure Statement, such delivery will be deemed
                    made only when the original, executed Ballot is actually received by the Balloting
                    Agent or, if submitted online in accordance with the electronic voting
                    instructions, received by the Balloting Agent through the online portal;

           8.       Delivery of the original, executed Ballot to the Balloting Agent on or before the
                    Voting Deadline is required, except where the Ballot is submitted through a
                    customized online balloting portal The Balloting Agent is authorized to accept
                    Ballots either by (a) regular mail facilitated by a return envelope that the Debtor
                    will provide with each Ballot; overnight courier to HCMLP Ballot Processing
                    Center, c/o KCC, 222 N. Pacific Coast Highway, Suite 300, El Segundo, CA
                    90245; or (c) personal delivery. Additionally, the Balloting Agent is authorized to
                    accept Ballots via electronic, online transmissions through a customized online
                    balloting portal on the Debtor’s case website maintained by the Balloting Agent.
                    Ballots submitted via online transmission through the customized online balloting
                    portal shall be deemed to contain an original signature;

           9.       Ballots submitted by facsimile, email or other means of electronic transmission
                    other than the online balloting portal, will not be counted.
           10.      No Ballot sent to the Debtor, or the Debtor’s financial or legal advisors, shall be
                    accepted or counted;

           11.      The Debtor expressly reserves the right to amend at any time and from time to
                    time the terms of the Plan (subject to compliance with § 1127 and the terms of the
                    Plan regarding modification). If the Debtor makes material changes in the terms


  DOCS_SF:103751.2 36027/002                         5

                                                                                         012586
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1476
                       1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                37 of38
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 68 06/09/21 Page 87 of 146 PageID 15514


                    of the Plan the Debtor will disseminate additional solicitation materials and will
                    extend the solicitation, in each case to the extent directed by the Court;

           12.      If multiple Ballots are received from or on behalf of an individual holder of a
                    claim or equity security interest with respect to the same claims or interests prior
                    to the Voting Deadline, the last properly completed Ballot timely received will be
                    deemed to reflect the voter’s intent and to supersede and revoke any prior Ballot;

           13.      If a Ballot is signed by a trustee, executor, administrator, guardian, attorney-in-
                    fact, officer of a corporation, or other person acting in a fiduciary or
                    representative capacity, such person should indicate such capacity when signing
                    and, if requested by the Debtor, must submit proper evidence satisfactory to the
                    Debtor to so act in such capacity;

           14.      The Debtor, in its sole discretion, subject to contrary order of the Court, may
                    waive any defect in any Ballot at any time, either before or after the close of
                    voting, and without notice. Except as otherwise provided herein or otherwise
                    ordered by the Court, the Debtor may, in its sole discretion, reject such defective
                    Ballot as invalid and, therefore, not count it in connection with confirmation of
                    the Plan;

           15.      Unless otherwise ordered by the Court, all questions as to the validity, eligibility
                    (including time of receipt) and revocation or withdrawal of Ballots will be
                    determined by the Debtor, in its sole discretion, which determination shall be final
                    and binding;

           16.      If a designation is requested under § 1126(e), any vote to accept or reject the Plan
                    cast with respect to such claim or equity security interest will not be counted for
                    purposes of determining whether the Plan has been accepted or rejected, unless
                    the Court orders otherwise;

           17.      Any holder of a claim or equity security interest who has delivered a valid Ballot
                    voting on the Plan may withdraw such vote solely in accordance with Bankruptcy
                    Rule 3018(a);

           18.      Unless waived or as otherwise ordered by the Court, any defects or irregularities
                    in connection with deliveries of Ballots must be cured by the Voting Deadline,
                    and unless otherwise ordered by the Court, delivery of such Ballots will not be
                    deemed to have been made until such irregularities have been cured or waived.
                    Ballots previously furnished (and as to which any irregularities have not been
                    cured or waived by the Voting Deadline) will not be counted;

           19.      Neither the Debtor, nor any other person or entity, will be under any duty to
                    provide notification of defects or irregularities with respect to the delivery of
                    Ballots, nor will any of them incur any liability for failure to provide such
                    notification;

           20.      No fees or commissions or other remuneration will be payable to any broker,
                    dealer or other person for soliciting Ballots to accept the Plan;

           21.      The Ballot is not a letter of transmittal and may not be used for any purpose other
                    than to vote to accept or reject the Plan; and


  DOCS_SF:103751.2 36027/002                         6

                                                                                         012587
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1476
                       1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                38 of39
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 68 06/09/21 Page 88 of 146 PageID 15515


           22.      The Ballot does not constitute, and shall not be deemed to be, a proof of claim or
                    proof of interest or an assertion or admission of a claim or equity security interest.




  DOCS_SF:103751.2 36027/002                          7

                                                                                           012588
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1476
                       1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                39 of40
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 68 06/09/21 Page 89 of 146 PageID 15516



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

                                                               )
  In re:                                                       )   Chapter 11
                                                               )
  HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         )   Case No. 19-34054-sgj11
                                                               )
                                   Debtor.                     )
                                                               )


  NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR ADVICE
   OR TO MAKE ANY REPRESENTATION OTHER THAN WHAT IS CONTAINED IN
     THE MATERIALS MAILED WITH THIS BALLOT OR OTHER MATERIALS
                AUTHORIZED BY THE BANKRUPTCY COURT

      BALLOT FOR ACCEPTING OR REJECTING THE FIFTH AMENDED PLAN OF
          REORGANIZATION OF HIGHLAND CAPITAL MANAGEMENT, L.P.

                    CLASS 10 BALLOT – Class B/C Limited Partnership Interests

           PLEASE READ AND FOLLOW THE ENCLOSED VOTING INSTRUCTIONS
                   CAREFULLY BEFORE COMPLETING THE BALLOT.

  This Ballot may not be used for any purpose other than for submitting a vote to accept or reject
  the Fifth Amended Plan of Reorganization of Highland Capital Management, L.P. [Docket No.
  1472] (as may be amended or modified, the “Plan”). All capitalized terms used in this ballot (the
  “Ballot”), including in the voting instructions attached to this Ballot (the “Voting Instructions”),
  but not otherwise defined therein shall have the meaning ascribed to them in the Plan.

  On ________, 2020, the United States Bankruptcy Court for the Northern District of Texas (the
  “Bankruptcy Court”) entered an Order [Docket No. __] approving the Disclosure Statement for
  the Fifth Amended Plan of Reorganization of Highland Capital Management, L.P. (as may be
  modified or amended)(the “Disclosure Statement”) as containing adequate information and
  authorized the above-captioned debtor (the “Debtor”) to transmit the Disclosure Statement, Plan
  and this Ballot to holders of claims and equity security interests entitled to vote on the Plan.

  The Plan can be confirmed by the Bankruptcy Court and thereby made binding on an impaired
  class if it is accepted by the holders of at least two-thirds in dollar amount and more than one-
  half in number of claims that actually vote in the class of claims voting on the Plan and more
  than half of the equity security interests that actually vote on the Plan. In the event the requisite
  acceptances are not obtained, the Bankruptcy Court may nevertheless confirm the Plan if the
  1
    The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
  address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.

  DOCS_SF:103751.2 36027/002                            1

                                                                                                012589
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1476
                       1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                40 of41
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 68 06/09/21 Page 90 of 146 PageID 15517



  Bankruptcy Court finds that the Plan accords fair and equitable treatment to the class or classes
  rejecting it and otherwise satisfies the requirements of section 1129(b) of the Bankruptcy Code.

            BALLOTS CAST BY FACSIMILE OR E-MAIL WILL NOT BE COUNTED.

               This Ballot must be received by Kurtzman Carson Consultants LLC (the
                 “Balloting Agent”) by 5:00 p.m. prevailing Central Time, on or before
                   January 5, 2021 (the “Voting Deadline”), unless the Debtor or the
              Bankruptcy Court extends the period during which votes will be accepted by
               the Debtor, in which case the term “Voting Deadline” shall mean the last
               time and date to which such date is extended. Please review the enclosed
              voting instructions in connection with casting your ballot or accept or reject
                                                the Plan.


  Item 1. Acceptance or Rejection of the Plan

                 The undersigned certifies that as of November 23, 2020 (the “Record Date”), the
  undersigned was the holder of a Class 10 Class B/C Limited Partnership Interests in the
  aggregate outstanding amount of $_______. 2

                                                  CHECK ONE BOX

                      I hereby vote the above Interest to ACCEPT the Plan

                      I hereby vote the above Interest to REJECT the Plan

  NOTE: You must vote all of your Class 10 Class B/C Limited Partnership Interests either
  to accept or reject the Plan, and may not split such vote.

  Item 2. Certification
               By signing this Ballot, the undersigned certifies with respect to the Class 10 Class
  B/C Limited Partnership Interests identified in Item 1, above, that:

                 (i)    such person or entity is the holder of the aggregate amount of the Class 10
  Class B/C Limited Partnership Interests set forth in Item 1 herein or is an authorized signatory,
  and has full power and authority to vote to accept or reject the Plan;

                 (ii)   such person or entity has received and reviewed a copy of the Disclosure
  Statement and the Plan, the Ballot and other solicitation materials and documents related thereto,
  and acknowledges that the solicitation of votes to accept or reject the Plan is being made solely
  pursuant to the statements and conditions set forth therein;




  2
      For voting purposes only. Subject to tabulation rules.

  DOCS_SF:103751.2 36027/002                                   2

                                                                                      012590
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1476
                       1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                41 of42
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 68 06/09/21 Page 91 of 146 PageID 15518



               (iii) such person or entity has cast the same vote on every Ballot completed by
  such person or Entity with respect to holdings of Class 10 Class B/C Limited Partnership
  Interests;

                 (iv)    no other Ballots with respect to the Class 10 Class B/C Limited
  Partnership Interests identified in Item 1 have been cast or, if any other Ballots have been cast
  with respect to such Class 10 Class B/C Limited Partnership Interests, such earlier Ballots are
  hereby revoked;

                  (v)    all authority conferred or agreed to be conferred pursuant to this Ballot,
  and every obligation of the undersigned shall be binding upon the transferees, successors,
  assigns, heirs, executors, administrators, trustees in bankruptcy and legal representatives of the
  undersigned and shall not be affected by, and shall survive, the death or incapacity of the
  undersigned.

                 If the holder entitled to vote is a corporation, please sign in corporate name by
  authorized officer, or if a partnership, please sign in partnership name by authorized person.

  NAME OF VOTER: ______________________________________________________

  SIGNATURE: ___________________________________________________________

  BY: ____________________________________________________________________
                                   (If appropriate)

  TITLE: _________________________________________________________________
                                   (If appropriate)

  ADDRESS: ______________________________________________________________

  ________________________________________________________________________

  TEL. NO. (          ) ______ - __________        DATE:

  This Ballot shall not constitute or be deemed a proof of claim or equity interest, an assertion of a
  claim or equity interest, or the allowance of a claim or equity interest.

             IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT OR THE
            VOTING PROCEDURES, OR IF YOU NEED A BALLOT OR ADDITIONAL
                 COPIES OF THE PLAN, DISCLOSURE STATEMENT OR OTHER
           ENCLOSED MATERIALS, PLEASE CONTACT THE BALLOTING AGENT,
           KCC, VIA EMAIL AT HIGHLANDINFO@KCCLLC.COM AND REFERENCE
           “HIGHLAND CAPITAL MANAGEMENT, L.P.” IN THE SUBJECT LINE OR
            BY TELEPHONE AT TOLL FREE: (877) 573-3984, OR INTERNATIONAL:
                                     (310) 751-1829.

   IN ORDER FOR YOUR VOTE TO COUNT, PLEASE COMPLETE, SIGN AND DATE
   THE BALLOT AND RETURN IT SO THAT IT IS RECEIVED BY THE BALLOTING

  DOCS_SF:103751.2 36027/002                       3

                                                                                       012591
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1476
                       1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                42 of43
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 68 06/09/21 Page 92 of 146 PageID 15519



   AGENT ON OR BEFORE THE VOTING DEADLINE TO THE ADDRESS PROVIDED
                               BELOW.


                    If by first class mail, personal delivery or overnight mail, to:

                                  HCMLP Ballot Processing Center
                                               c/o KCC
                               222 N. Pacific Coast Highway, Suite 300
                                       El Segundo, CA 90245


            Alternatively, you may submit your Ballot via the Balloting Agent’s online
             portal. Please visit http://www.kccllc.net/hcmlp and click on the “Submit
           Electronic Ballot” section of the website and follow the instructions to submit
                                             your Ballot.

            IMPORTANT NOTE: You will need the following information to retrieve
                     and submit your customized electronic Ballot:

                         Unique Electronic Ballot ID #:____________________
                         Unique Electronic Ballot PIN #: ___________________

           Each Electronic Ballot ID# is to be used solely for voting on those Interests in
              Item 1 Below of your electronic ballot. Please complete and submit an
            electronic ballot for each Electronic Ballot ID# you receive, as applicable.
            Parties who cast a Ballot using the Balloting Agent’s online portal should
                                  NOT also submit a paper Ballot.




  DOCS_SF:103751.2 36027/002                        4

                                                                                       012592
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1476
                       1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                43 of44
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 68 06/09/21 Page 93 of 146 PageID 15520



                                       VOTING INSTRUCTIONS

  The following general voting procedures and standard assumptions be used in tabulating Ballots:

           1.      Except to the extent the Debtor otherwise determines, or as permitted by the Court
                   and Ballots received after the Voting Deadline will not be accepted or counted by
                   the Debtor in connection with the confirmation of the Plan;

           2.      Claims or interests shall not be split for purposes of voting; thus, each creditor and
                   equity security interest holder shall be deemed to have voted the full amount of its
                   claim and interest either to accept or reject the Plan;

           3.      Any executed Ballot which does not indicate an acceptance or rejection shall not
                   be counted;

           4.      Any executed Ballot which indicates both an acceptance and rejection of the Plan
                   shall not be counted;

           5.      Votes cast pursuant to a Ballot that is not signed or does not contain an original
                   signature shall not be counted, unless the Court orders otherwise;

           6.      Parties holding claims or equity security interests in more than one Class under the
                   Plan may receive more than one Ballot coded for each different Class;

           7.      The method of delivery of Ballots to be sent to the Balloting Agent is at the
                   election and risk of each holder of a claim or equity security interest, but, except
                   as otherwise provided in the Disclosure Statement, such delivery will be deemed
                   made only when the original, executed Ballot is actually received by the Balloting
                   Agent or, if submitted online in accordance with the electronic voting instructions,
                   received by the Balloting Agent through the online portal;

           8.      Delivery of the original, executed Ballot to the Balloting Agent on or before the
                   Voting Deadline is required, except where the Ballot is submitted through a
                   customized online balloting portal The Balloting Agent is authorized to accept
                   Ballots either by (a) regular mail facilitated by a return envelope that the Debtor
                   will provide with each Ballot; overnight courier to HCMLP Ballot Processing
                   Center, c/o KCC, 222 N. Pacific Coast Highway, Suite 300, El Segundo, CA
                   90245; or (c) personal delivery. Additionally, the Balloting Agent is authorized to
                   accept Ballots via electronic, online transmissions through a customized online
                   balloting portal on the Debtor’s case website maintained by the Balloting Agent.
                   Ballots submitted via online transmission through the customized online balloting
                   portal shall be deemed to contain an original signature;

           9.      Ballots submitted by facsimile, email or other means of electronic transmission
                   other than the online balloting portal, will not be counted.
           10.     No Ballot sent to the Debtor, or the Debtor’s financial or legal advisors, shall be
                   accepted or counted;

           11.     The Debtor expressly reserves the right to amend at any time and from time to
                   time the terms of the Plan (subject to compliance with § 1127 and the terms of the
                   Plan regarding modification). If the Debtor makes material changes in the terms


  DOCS_SF:103751.2 36027/002                         5

                                                                                          012593
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1476
                       1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                44 of45
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 68 06/09/21 Page 94 of 146 PageID 15521


                   of the Plan the Debtor will disseminate additional solicitation materials and will
                   extend the solicitation, in each case to the extent directed by the Court;

           12.     If multiple Ballots are received from or on behalf of an individual holder of a
                   claim or equity security interest with respect to the same claims or interests prior
                   to the Voting Deadline, the last properly completed Ballot timely received will be
                   deemed to reflect the voter’s intent and to supersede and revoke any prior Ballot;

           13.     If a Ballot is signed by a trustee, executor, administrator, guardian, attorney-in-
                   fact, officer of a corporation, or other person acting in a fiduciary or representative
                   capacity, such person should indicate such capacity when signing and, if requested
                   by the Debtor, must submit proper evidence satisfactory to the Debtor to so act in
                   such capacity;

           14.     The Debtor, in its sole discretion, subject to contrary order of the Court, may
                   waive any defect in any Ballot at any time, either before or after the close of
                   voting, and without notice. Except as otherwise provided herein or otherwise
                   ordered by the Court, the Debtor may, in its sole discretion, reject such defective
                   Ballot as invalid and, therefore, not count it in connection with confirmation of the
                   Plan;

           15.     Unless otherwise ordered by the Court, all questions as to the validity, eligibility
                   (including time of receipt) and revocation or withdrawal of Ballots will be
                   determined by the Debtor, in its sole discretion, which determination shall be final
                   and binding;

           16.     If a designation is requested under § 1126(e), any vote to accept or reject the Plan
                   cast with respect to such claim or equity security interest will not be counted for
                   purposes of determining whether the Plan has been accepted or rejected, unless the
                   Court orders otherwise;

           17.     Any holder of a claim or equity security interest who has delivered a valid Ballot
                   voting on the Plan may withdraw such vote solely in accordance with Bankruptcy
                   Rule 3018(a);

           18.     Unless waived or as otherwise ordered by the Court, any defects or irregularities
                   in connection with deliveries of Ballots must be cured by the Voting Deadline, and
                   unless otherwise ordered by the Court, delivery of such Ballots will not be deemed
                   to have been made until such irregularities have been cured or waived. Ballots
                   previously furnished (and as to which any irregularities have not been cured or
                   waived by the Voting Deadline) will not be counted;

           19.     Neither the Debtor, nor any other person or entity, will be under any duty to
                   provide notification of defects or irregularities with respect to the delivery of
                   Ballots, nor will any of them incur any liability for failure to provide such
                   notification;

           20.     No fees or commissions or other remuneration will be payable to any broker,
                   dealer or other person for soliciting Ballots to accept the Plan;

           21.     The Ballot is not a letter of transmittal and may not be used for any purpose other
                   than to vote to accept or reject the Plan; and


  DOCS_SF:103751.2 36027/002                          6

                                                                                           012594
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1476
                       1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                45 of46
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 68 06/09/21 Page 95 of 146 PageID 15522


           22.     The Ballot does not constitute, and shall not be deemed to be, a proof of claim or
                   proof of interest or an assertion or admission of a claim or equity security interest.




  DOCS_SF:103751.2 36027/002                         7

                                                                                          012595
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1476
                       1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                46 of47
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 68 06/09/21 Page 96 of 146 PageID 15523



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

                                                               )
  In re:                                                       )   Chapter 11
                                                               )
  HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         )   Case No. 19-34054-sgj11
                                                               )
                                   Debtor.                     )
                                                               )


  NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR ADVICE
   OR TO MAKE ANY REPRESENTATION OTHER THAN WHAT IS CONTAINED IN
     THE MATERIALS MAILED WITH THIS BALLOT OR OTHER MATERIALS
                AUTHORIZED BY THE BANKRUPTCY COURT

      BALLOT FOR ACCEPTING OR REJECTING THE FIFTH AMENDED PLAN OF
          REORGANIZATION OF HIGHLAND CAPITAL MANAGEMENT, L.P.

                     CLASS 11 BALLOT – Class A Limited Partnership Interests

           PLEASE READ AND FOLLOW THE ENCLOSED VOTING INSTRUCTIONS
                   CAREFULLY BEFORE COMPLETING THE BALLOT.

  This Ballot may not be used for any purpose other than for submitting a vote to accept or reject
  the Fifth Amended Plan of Reorganization of Highland Capital Management, L.P. [Docket No.
  1472] (as may be amended or modified, the “Plan”). All capitalized terms used in this ballot (the
  “Ballot”), including in the voting instructions attached to this Ballot (the “Voting Instructions”),
  but not otherwise defined therein shall have the meaning ascribed to them in the Plan.

  On ________, 2020, the United States Bankruptcy Court for the Northern District of Texas (the
  “Bankruptcy Court”) entered an Order [Docket No. __] approving the Disclosure Statement for
  the Fifth Amended Plan of Reorganization of Highland Capital Management, L.P. (as may be
  modified or amended)(the “Disclosure Statement”) as containing adequate information and
  authorized the above-captioned debtor (the “Debtor”) to transmit the Disclosure Statement, Plan
  and this Ballot to holders of claims and equity security interests entitled to vote on the Plan.

  The Plan can be confirmed by the Bankruptcy Court and thereby made binding on an impaired
  class if it is accepted by the holders of at least two-thirds in dollar amount and more than one-
  half in number of claims that actually vote in the class of claims voting on the Plan and more
  than half of the equity security interests that actually vote on the Plan. In the event the requisite
  acceptances are not obtained, the Bankruptcy Court may nevertheless confirm the Plan if the
  1
    The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
  address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



  DOCS_SF:103751.2 36027/002                            1
                                                                                                012596
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1476
                       1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                47 of48
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 68 06/09/21 Page 97 of 146 PageID 15524



  Bankruptcy Court finds that the Plan accords fair and equitable treatment to the class or classes
  rejecting it and otherwise satisfies the requirements of section 1129(b) of the Bankruptcy Code.

            BALLOTS CAST BY FACSIMILE OR E-MAIL WILL NOT BE COUNTED.

              This Ballot must be received by Kurtzman Carson Consultants LLC (the
                “Balloting Agent”) by 5:00 p.m. prevailing Central Time, on or before
                  January 5, 2021 (the “Voting Deadline”), unless the Debtor or the
             Bankruptcy Court extends the period during which votes will be accepted by
              the Debtor, in which case the term “Voting Deadline” shall mean the last
              time and date to which such date is extended. Please review the enclosed
             voting instructions in connection with casting your ballot or accept or reject
                                               the Plan.


  Item 1. Acceptance or Rejection of the Plan

                The undersigned certifies that as of November 23, 2020 (the “Record Date”), the
  undersigned was the holder of a Class 11 A Limited Partnership Interests in the aggregate
  outstanding amount of $________. 2

                                                 CHECK ONE BOX

                      I hereby vote the above Interest to ACCEPT the Plan

                      I hereby vote the above Interest to REJECT the Plan

  NOTE: You must vote all of your Class 11 Class A Limited Partnership Interests either to
  accept or reject the Plan, and may not split such vote.

  Item 2. Certification
                By signing this Ballot, the undersigned certifies with respect to the Class 11 Class
  A Limited Partnership Interests identified in Item 1, above, that:

                 (i)    such person or entity is the holder of the aggregate amount of the Class 11
  Class A Limited Partnership Interests set forth in Item 1 herein or is an authorized signatory, and
  has full power and authority to vote to accept or reject the Plan;

                 (ii)   such person or entity has received and reviewed a copy of the Disclosure
  Statement and the Plan, the Ballot and other solicitation materials and documents related thereto,
  and acknowledges that the solicitation of votes to accept or reject the Plan is being made solely
  pursuant to the statements and conditions set forth therein;




  2
      For voting purposes only. Subject to tabulation rules.



  DOCS_SF:103751.2 36027/002                                   2
                                                                                      012597
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1476
                       1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                48 of49
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 68 06/09/21 Page 98 of 146 PageID 15525



                 (iii) such person or entity has cast the same vote on every Ballot completed by
  such person or Entity with respect to holdings of Class 11 Class A Limited Partnership Interests;

                  (iv)     no other Ballots with respect to the Class 11 Class A Limited Partnership
  Interests identified in Item 1 have been cast or, if any other Ballots have been cast with respect to
  such Class 11 Class A Limited Partnership Interests such earlier Ballots are hereby revoked;

                  (v)    all authority conferred or agreed to be conferred pursuant to this Ballot,
  and every obligation of the undersigned shall be binding upon the transferees, successors,
  assigns, heirs, executors, administrators, trustees in bankruptcy and legal representatives of the
  undersigned and shall not be affected by, and shall survive, the death or incapacity of the
  undersigned.

                 If the holder entitled to vote is a corporation, please sign in corporate name by
  authorized officer, or if a partnership, please sign in partnership name by authorized person.

  NAME OF VOTER: ______________________________________________________

  SIGNATURE: ___________________________________________________________

  BY: ____________________________________________________________________
                                   (If appropriate)

  TITLE: _________________________________________________________________
                                   (If appropriate)

  ADDRESS: ______________________________________________________________

  ________________________________________________________________________

  TEL. NO. (          ) ______ - __________         DATE:

  This Ballot shall not constitute or be deemed a proof of claim or equity interest, an assertion of a
  claim or equity interest, or the allowance of a claim or equity interest.

             IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT OR THE
            VOTING PROCEDURES, OR IF YOU NEED A BALLOT OR ADDITIONAL
                 COPIES OF THE PLAN, DISCLOSURE STATEMENT OR OTHER
           ENCLOSED MATERIALS, PLEASE CONTACT THE BALLOTING AGENT,
           KCC, VIA EMAIL AT HIGHLANDINFO@KCCLLC.COM AND REFERENCE
           “HIGHLAND CAPITAL MANAGEMENT, L.P.” IN THE SUBJECT LINE OR
            BY TELEPHONE AT TOLL FREE: (877) 573-3984, OR INTERNATIONAL:
                                     (310) 751-1829.

   IN ORDER FOR YOUR VOTE TO COUNT, PLEASE COMPLETE, SIGN AND DATE
   THE BALLOT AND RETURN IT SO THAT IT IS RECEIVED BY THE BALLOTING
   AGENT ON OR BEFORE THE VOTING DEADLINE TO THE ADDRESS PROVIDED
                               BELOW.


  DOCS_SF:103751.2 36027/002                       3
                                                                                        012598
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                    Doc1476
                       1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                49 of50
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 68 06/09/21 Page 99 of 146 PageID 15526




                    If by first class mail, personal delivery or overnight mail, to:

                                  HCMLP Ballot Processing Center
                                               c/o KCC
                               222 N. Pacific Coast Highway, Suite 300
                                       El Segundo, CA 90245


            Alternatively, you may submit your Ballot via the Balloting Agent’s online
             portal. Please visit http://www.kccllc.net/hcmlp and click on the “Submit
           Electronic Ballot” section of the website and follow the instructions to submit
                                             your Ballot.

            IMPORTANT NOTE: You will need the following information to retrieve
                     and submit your customized electronic Ballot:

                         Unique Electronic Ballot ID #:____________________
                         Unique Electronic Ballot PIN #: ___________________

           Each Electronic Ballot ID# is to be used solely for voting on those Interests in
              Item 1 Below of your electronic ballot. Please complete and submit an
            electronic ballot for each Electronic Ballot ID# you receive, as applicable.
            Parties who cast a Ballot using the Balloting Agent’s online portal should
                                  NOT also submit a paper Ballot.




  DOCS_SF:103751.2 36027/002                        4
                                                                                       012599
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1476
                        1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                50 of51
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 6806/09/21 Page 100 of 146 PageID 15527



                                       VOTING INSTRUCTIONS

  The following general voting procedures and standard assumptions be used in tabulating Ballots:

           1.       Except to the extent the Debtor otherwise determines, or as permitted by the Court
                    and Ballots received after the Voting Deadline will not be accepted or counted by
                    the Debtor in connection with the confirmation of the Plan;

           2.       Claims or interests shall not be split for purposes of voting; thus, each creditor and
                    equity security interest holder shall be deemed to have voted the full amount of its
                    claim and interest either to accept or reject the Plan;

           3.       Any executed Ballot which does not indicate an acceptance or rejection shall not
                    be counted;

           4.       Any executed Ballot which indicates both an acceptance and rejection of the Plan
                    shall not be counted;

           5.       Votes cast pursuant to a Ballot that is not signed or does not contain an original
                    signature shall not be counted, unless the Court orders otherwise;

           6.       Parties holding claims or equity security interests in more than one Class under
                    the Plan may receive more than one Ballot coded for each different Class;

           7.       The method of delivery of Ballots to be sent to the Balloting Agent is at the
                    election and risk of each holder of a claim or equity security interest, but, except
                    as otherwise provided in the Disclosure Statement, such delivery will be deemed
                    made only when the original, executed Ballot is actually received by the Balloting
                    Agent or, if submitted online in accordance with the electronic voting instructions,
                    received by the Balloting Agent through the online portal;

           8.       Delivery of the original, executed Ballot to the Balloting Agent on or before the
                    Voting Deadline is required, except where the Ballot is submitted through a
                    customized online balloting portal The Balloting Agent is authorized to accept
                    Ballots either by (a) regular mail facilitated by a return envelope that the Debtor
                    will provide with each Ballot; overnight courier to HCMLP Ballot Processing
                    Center, c/o KCC, 222 N. Pacific Coast Highway, Suite 300, El Segundo, CA
                    90245; or (c) personal delivery. Additionally, the Balloting Agent is authorized to
                    accept Ballots via electronic, online transmissions through a customized online
                    balloting portal on the Debtor’s case website maintained by the Balloting Agent.
                    Ballots submitted via online transmission through the customized online balloting
                    portal shall be deemed to contain an original signature;

           9.       Ballots submitted by facsimile, email or other means of electronic transmission
                    other than the online balloting portal, will not be counted.
           10.      No Ballot sent to the Debtor, or the Debtor’s financial or legal advisors, shall be
                    accepted or counted;

           11.      The Debtor expressly reserves the right to amend at any time and from time to
                    time the terms of the Plan (subject to compliance with § 1127 and the terms of the
                    Plan regarding modification). If the Debtor makes material changes in the terms



  DOCS_SF:103751.2 36027/002                          5
                                                                                           012600
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1476
                        1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                51 of52
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 6806/09/21 Page 101 of 146 PageID 15528


                    of the Plan the Debtor will disseminate additional solicitation materials and will
                    extend the solicitation, in each case to the extent directed by the Court;

           12.      If multiple Ballots are received from or on behalf of an individual holder of a
                    claim or equity security interest with respect to the same claims or interests prior
                    to the Voting Deadline, the last properly completed Ballot timely received will be
                    deemed to reflect the voter’s intent and to supersede and revoke any prior Ballot;

           13.      If a Ballot is signed by a trustee, executor, administrator, guardian, attorney-in-
                    fact, officer of a corporation, or other person acting in a fiduciary or
                    representative capacity, such person should indicate such capacity when signing
                    and, if requested by the Debtor, must submit proper evidence satisfactory to the
                    Debtor to so act in such capacity;

           14.      The Debtor, in its sole discretion, subject to contrary order of the Court, may
                    waive any defect in any Ballot at any time, either before or after the close of
                    voting, and without notice. Except as otherwise provided herein or otherwise
                    ordered by the Court, the Debtor may, in its sole discretion, reject such defective
                    Ballot as invalid and, therefore, not count it in connection with confirmation of
                    the Plan;

           15.      Unless otherwise ordered by the Court, all questions as to the validity, eligibility
                    (including time of receipt) and revocation or withdrawal of Ballots will be
                    determined by the Debtor, in its sole discretion, which determination shall be final
                    and binding;

           16.      If a designation is requested under § 1126(e), any vote to accept or reject the Plan
                    cast with respect to such claim or equity security interest will not be counted for
                    purposes of determining whether the Plan has been accepted or rejected, unless
                    the Court orders otherwise;

           17.      Any holder of a claim or equity security interest who has delivered a valid Ballot
                    voting on the Plan may withdraw such vote solely in accordance with Bankruptcy
                    Rule 3018(a);

           18.      Unless waived or as otherwise ordered by the Court, any defects or irregularities
                    in connection with deliveries of Ballots must be cured by the Voting Deadline,
                    and unless otherwise ordered by the Court, delivery of such Ballots will not be
                    deemed to have been made until such irregularities have been cured or waived.
                    Ballots previously furnished (and as to which any irregularities have not been
                    cured or waived by the Voting Deadline) will not be counted;

           19.      Neither the Debtor, nor any other person or entity, will be under any duty to
                    provide notification of defects or irregularities with respect to the delivery of
                    Ballots, nor will any of them incur any liability for failure to provide such
                    notification;

           20.      No fees or commissions or other remuneration will be payable to any broker,
                    dealer or other person for soliciting Ballots to accept the Plan;

           21.      The Ballot is not a letter of transmittal and may not be used for any purpose other
                    than to vote to accept or reject the Plan; and




  DOCS_SF:103751.2 36027/002                         6
                                                                                         012601
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1476
                        1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                52 of53
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 6806/09/21 Page 102 of 146 PageID 15529


           22.      The Ballot does not constitute, and shall not be deemed to be, a proof of claim or
                    proof of interest or an assertion or admission of a claim or equity security interest.




  DOCS_SF:103751.2 36027/002                          7
                                                                                           012602
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1476
                        1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                53 of54
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 6806/09/21 Page 103 of 146 PageID 15530



                                      EXHIBIT B
                               Confirmation Hearing Notice




  DOCS_SF:103751.2 36027/002

                                                                         012603
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1476
                        1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                54 of55
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 6806/09/21 Page 104 of 146 PageID 15531



  PACHULSKI STANG ZIEHL & JONES LLP
  Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
  Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
  Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
  10100 Santa Monica Blvd., 13th Floor
  Los Angeles, CA 90067
  Telephone: (310) 277-6910
  Facsimile: (310) 201-0760
  HAYWARD & ASSOCIATES PLLC
  Melissa S. Hayward
  Texas Bar No. 24044908
  MHayward@HaywardFirm.com
  Zachery Z. Annable
  Texas Bar No. 24053075
  ZAnnable@HaywardFirm.com
  10501 N. Central Expy, Ste. 106
  Dallas, Texas 75231
  Tel: (972) 755-7100
  Fax: (972) 755-7110
  Counsel for the Debtor and Debtor-in-Possession
                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION
                                                               )
  In re:                                                       )   Chapter 11
                                                               )
  HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         )   Case No. 19-34054-sgj11
                                                               )
                                   Debtor.                     )
                                                               )

            NOTICE OF: (I) ENTRY OF ORDER APPROVING DISCLOSURE STATEMENT;
           (II) HEARING TO CONFIRM PLAN; AND (III ) RELATED IMPORTANT DATES2

          On [•], 2020, the United States Bankruptcy Court for the Northern District of Texas (the
  “Bankruptcy Court”) entered its Order (a) Approving the Adequacy of the Disclosure Statement;
  (b) Scheduling A Hearing to Confirm the Fifth Amended Plan of Reorganization; (c)
  Establishing Deadline for Filing Objections to Confirmation of Plan; (d) Approving Form of
  Ballots, Voting Deadline and Solicitation Procedures; and (e) Approving Form and Manner of
  Notice (the “Disclosure Statement Order”). The Disclosure Statement Order approved the
  Disclosure Statement for the Ffith Amended Plan of Reorganization of Highland Capital
  Management, L.P. (the “Disclosure Statement”), as containing adequate information required

  1
    The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
  address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
  2
    Capitalized terms have the meanings given to them in the Plan.



  DOCS_SF:103751.2 36027/002                            1
                                                                                                012604
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1476
                        1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                55 of56
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 6806/09/21 Page 105 of 146 PageID 15532


  under section 1125(a) of the Bankruptcy Code, and authorized the Debtor to solicit acceptances
  of the Fifth Amended Plan of Reorganization of Highland Capital Management, L.P. (the
  “Plan”).
          HEARING TO CONFIRM PLAN. A hearing to confirm the Plan (the “Confirmation
  Hearing”) will commence on January 13, 2021, at 9:30 a.m., prevailing Central Time, before
  the Bankruptcy Court. The Confirmation Hearing may be continued from time to time by
  announcing such continuance in open court or otherwise, without further notice to parties in
  interest. The Bankruptcy Court, in its discretion and prior to the Confirmation Hearing, may put
  in place additional procedures governing the Confirmation Hearing.

          PLAN OBJECTION DEADLINE. The Bankruptcy Court has established January 5,
  2021, at 5:00 p.m., prevailing Central Time, as the last date and time for filing and serving
  objections to the confirmation of the Plan (the “Plan Objection Deadline”). All objections must
  state with particularity the legal and factual grounds for such objection.

           In order to be considered by the Bankruptcy Court, objections, if any, must: (i) be in
  writing; (ii) conform to the Federal Rules of Bankruptcy Procedure and the Local Bankruptcy
  Rules for the Northern District of Texas; (iii) be filed with the United States Bankruptcy Court
  for the Northern District of Texas; and (iv) be served upon by the following parties: (a) counsel
  for the Debtor, Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica Blvd., 13th Floor, Los
  Angeles, CA 90067, Attn: Jeffrey N. Pomerantz, Ira D. Kharasch, and Gregory V. Demo,
  Emails: jpomerantz@pszjlaw.com, ikharasch@pszjlaw.com, gdemo@pszjlaw.com; (b) counsel
  for the Debtor, Hayward & Associates PLLC, 10501 N. Central Expy, Ste. 106, Dallas, Texas
  75231,      Attn:    Melissa    S.    Hayward       and    Zachery     Z.    Annable,     Emails:
  ZAnnable@HaywardFirm.com, MHayward@HaywardFirm.com; (c) counsel to the official
  committee of unsecured creditors, Sidley Austin LLP, One South Dearborn Street, Chicago,
  Illinois 60603, Attn: Matthew A. Clemente and Alyssa Russell, Emails: mclemente@sidley.com,
  Alyssa.russell@sidley.com; and (d) counsel for the Office of the United States Trustee, U.S.
  Department of Justice, Region 6: Northern District of Texas, Office of The United States
  Trustee, Earle Cabell Federal Building, 1100 Commerce Street, Room 976, Dallas, TX 75242,
  Attn: Lisa L. Lambert, Emails: Email: Lisa.L.Lambert@usdoj.gov (collectively, the “Notice
  Parties”).

         VOTING RECORD DATE. November 23, 2020, is the record date for purposes of
  determining which parties are entitled to vote on the Plan.

          VOTING DEADLINE. January 5, 2021 (the “Voting Deadline”), is the deadline for
  casting a ballot (“Ballot”) to accept or reject the Plan. All Ballots accepting or rejecting the Plan
  must be received by the Notice and Balloting Agent by 5:00 p.m., prevailing Central Time, on
  the Voting Deadline at the following address, whether by First Class Mail, hand delivery, or
  overnight courier: HCMLP Ballot Processing Center, c/o KCC, 222 N. Pacific Coast Highway,
  Suite 300, El Segundo, CA 90245. If you require a Ballot, or if your Ballot is lost, damaged or
  destroyed, contact the Notice and Balloting Agent to obtain a replacement Ballot.

         RULE 3018 MOTION DEADLINE AND HEARING. It shall be the responsibility of
  each party who files a motion for an order pursuant to Bankruptcy Rule 3018(a) seeking
  temporary allowance of a claim for voting purposes to (a) file such motion with evidence in
  support thereof by no later than January 5, 2021, (b) schedule a hearing on such motion, and (c)
  schedule the hearing on or prior to the Confirmation Hearing.




  DOCS_SF:103751.2 36027/002                       2
                                                                                        012605
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1476
                        1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                56 of57
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 6806/09/21 Page 106 of 146 PageID 15533



  Dated: __________, 2020                   PACHULSKI STANG ZIEHL & JONES LLP

                                            Jeffrey N. Pomerantz (CA Bar No.143717)
                                            Ira D. Kharasch (CA Bar No. 109084)
                                            Gregory V. Demo (NY Bar No. 5371992)
                                            10100 Santa Monica Boulevard, 13th Floor
                                            Los Angeles, CA 90067
                                            Telephone: (310) 277-6910
                                            Facsimile: (310) 201-0760
                                            Email:      jpomerantz@pszjlaw.com
                                                        ikharasch@pszjlaw.com
                                                        gdemo@pszjlaw.com
                                            -and-
                                            HAYWARD & ASSOCIATES PLLC

                                            /s/ Zachery Z. Annable
                                            Melissa S. Hayward
                                            Texas Bar No. 24044908
                                            MHayward@HaywardFirm.com
                                            Zachery Z. Annable
                                            Texas Bar No. 24053075
                                            ZAnnable@HaywardFirm.com
                                            10501 N. Central Expy, Ste. 106
                                            Dallas, Texas 75231
                                            Tel: (972) 755-7100
                                            Fax: (972) 755-7110

                                            Counsel for the Debtor and Debtor-in-Possession




    If you require additional information, you may contact the Debtor's Solicitation Agent,
  KCC, by calling 877-573-3984 (U.S. and Canada) or 310-751-1829 (International), by email at
    HighlandInfo@kccllc.com, or through the case website: http://www.kccllc.net/HCMLP.




  DOCS_SF:103751.2 36027/002                 3
                                                                              012606
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1476
                        1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                57 of58
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 6806/09/21 Page 107 of 146 PageID 15534



                                      EXHIBIT C
                               Notice of Non-Voting Status




  DOCS_SF:103751.2 36027/002

                                                                         012607
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1476
                        1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                58 of59
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 6806/09/21 Page 108 of 146 PageID 15535



  PACHULSKI STANG ZIEHL & JONES LLP
  Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
  Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
  Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
  10100 Santa Monica Blvd., 13th Floor
  Los Angeles, CA 90067
  Telephone: (310) 277-6910
  Facsimile: (310) 201-0760
  HAYWARD & ASSOCIATES PLLC
  Melissa S. Hayward
  Texas Bar No. 24044908
  MHayward@HaywardFirm.com
  Zachery Z. Annable
  Texas Bar No. 24053075
  ZAnnable@HaywardFirm.com
  10501 N. Central Expy, Ste. 106
  Dallas, Texas 75231
  Tel: (972) 755-7100
  Fax: (972) 755-7110
  Counsel for the Debtor and Debtor-in-Possession
                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION
                                                               )
  In re:                                                       )   Chapter 11
                                                               )
  HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         )   Case No. 19-34054-sgj11
                                                               )
                                   Debtor.                     )
                                                               )
                      NOTICE OF NON-VOTING STATUS WITH RESPECT TO
                     UNIMPAIRED CLASSES DEEMED TO ACCEPT THE PLAN 2
  TO: ALL HOLDERS OF CLAIMS IN CLASS 1 (JEFFERIES SECURED CLAIM), CLASS 3
  (OTHER SECURED CLAIMS); CLASS 4 (PRIORITY NON-TAX CLAIMS); CLASS 5
  (RETAINED EMPLOYEE CLAIMS); AND CLASS 6 (PTO CLAIMS)

  On [•], 2020, the United States Bankruptcy Court for the Northern District of Texas (the
  “Bankruptcy Court”) entered its Order (A) Approving the Adequacy of the Disclosure Statement;
  (B) Scheduling a Hearing to Confirm the Fifth Amended Plan of Reorganization; (C)
  Establishing Deadline for Filing Objections to Confirmation of Plan; (D) Approving Form of

  1
    The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
  address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
  2
    Capitalized terms not defined herein shall have the same meaning as ascribed in the Plan.



  DOCS_SF:103751.2 36027/002                            1
                                                                                                012608
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1476
                        1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                59 of60
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 6806/09/21 Page 109 of 146 PageID 15536



  Ballots, Voting Deadline and Solicitation Procedures; and (E) Approving Form and Manner of
  Notice (the “Disclosure Statement Order”). The Disclosure Statement Order approved the
  Disclosure Statement for the Fifth Amended Plan of Reorganization of Highland Capital
  Management, L.P. (the “Disclosure Statement”), as containing adequate information required
  under section 1125(a) of the Bankruptcy Code, and authorized the Debtor to solicit acceptances
  of the Fifth Amended Plan of Reorganization of Highland Capital Management, L.P. (the
  “Plan”).

  In accordance with the terms of the Plan and the Bankruptcy Code, holders of claims in Classes
  1, 3, 4, 5 and 6 are unimpaired under § 1124 of the Bankruptcy Code and, therefore, pursuant to
  § 1126(f) of the Bankruptcy Code, are conclusively presumed to have accepted the Plan and are
  not entitled to vote on the Plan. You have been sent this notice because you have been identified
  as a holder of a claim in Class 1, 3, 4, 5 or 6. This notice and the Confirmation Hearing Notice
  are provided to you for informational purposes only.

  If you have any questions regarding the status of your claim or wish to obtain additional
  information, including a copy of the Plan and Disclosure Statement free of charge, you may
  contact KCC, via email at HighlandInfo@kccllc.com and reference “Highland Capital
  Management, L.P.” in the subject line or by telephone at toll free: (877) 573-3984, or
  international: (310) 751-1829. You may also obtain copies of pleadings filed in the Debtor’s
  case for a fee via PACER at pacer.uscourts.gov.

  Alternatively, you can obtain a copy of these documents by contacting counsel for the Debtor (a)
  by e-mail, at gdemo@pszjlaw.com, (b) by telephone, by contacting Gregory Demo at (212) 561-
  7700, or (c) by mail, at Pachulski Stang Ziehl & Jones LLP, Attn: Gregory Demo, 780 Third
  Avenue, 34th Floor, New York, NY 10017. Please specify whether you would like to receive
  copies of these documents by (i) email transmission (in which case, please include your e-mail
  address), (ii) on a CD-ROM or flash drive delivered by return mail, or (iii) in paper copies
  delivered by return mail.




  DOCS_SF:103751.2 36027/002                     2
                                                                                     012609
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1476
                        1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                60 of61
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 6806/09/21 Page 110 of 146 PageID 15537



  Dated: ______________, 2020            PACHULSKI STANG ZIEHL & JONES LLP
                                         Jeffrey N. Pomerantz (CA Bar No.143717)
                                         Ira D. Kharasch (CA Bar No. 109084)
                                         Gregory V. Demo (NY Bar No. 5371992)
                                         10100 Santa Monica Boulevard, 13th Floor
                                         Los Angeles, CA 90067
                                         Telephone: (310) 277-6910
                                         Facsimile: (310) 201-0760
                                         Email:      jpomerantz@pszjlaw.com
                                                     ikharasch@pszjlaw.com
                                                     gdemo@pszjlaw.com
                                         -and-
                                         HAYWARD & ASSOCIATES PLLC
                                         /s/ Zachery Z. Annable
                                         Melissa S. Hayward
                                         Texas Bar No. 24044908
                                         MHayward@HaywardFirm.com
                                         Zachery Z. Annable
                                         Texas Bar No. 24053075
                                         ZAnnable@HaywardFirm.com
                                         10501 N. Central Expy, Ste. 106
                                         Dallas, Texas 75231
                                         Tel: (972) 755-7100
                                         Fax: (972) 755-7110
                                         Counsel for the Debtor and Debtor-in-Possession




  DOCS_SF:103751.2 36027/002              3
                                                                           012610
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1476
                        1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                61 of62
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 6806/09/21 Page 111 of 146 PageID 15538



                                         EXHIBIT D
           Form of Notice of Assumption of Executory Contracts and Unexpired Leases




  DOCS_SF:103751.2 36027/002

                                                                             012611
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1476
                        1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                62 of63
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 6806/09/21 Page 112 of 146 PageID 15539



  PACHULSKI STANG ZIEHL & JONES LLP
  Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
  Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
  Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
  10100 Santa Monica Blvd., 13th Floor
  Los Angeles, CA 90067
  Telephone: (310) 277-6910
  Facsimile: (310) 201-0760
  HAYWARD & ASSOCIATES PLLC
  Melissa S. Hayward
  Texas Bar No. 24044908
  MHayward@HaywardFirm.com
  Zachery Z. Annable
  Texas Bar No. 24053075
  ZAnnable@HaywardFirm.com
  10501 N. Central Expy, Ste. 106
  Dallas, Texas 75231
  Tel: (972) 755-7100
  Fax: (972) 755-7110
  Counsel for the Debtor and Debtor-in-Possession

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

                                                               )
  In re:                                                       )   Chapter 11
                                                               )
  HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         )   Case No. 19-34054-sgj11
                                                               )
                                   Debtor.                     )
                                                               )

                            NOTICE OF (I) EXECUTORY CONTRACTS
               AND UNEXPIRED LEASES TO BE ASSUMED AND ASSIGNED BY THE
           DEBTOR PURSUANT TO THE FIFTH AMENDED PLAN, (III) CURE AMOUNTS,
            IF ANY, AND (III) RELATED PROCEDURES IN CONNECTION THEREWITH

         PLEASE TAKE NOTICE THAT on __________, 2020, the United States Bankruptcy
  Court for the Northern District of Texas (the “Bankruptcy Court”) entered an order [Docket No.
  __] (the “Disclosure Statement Order”) that, among other things: (a) approved the Disclosure
  Statement for the Fifth Amended Plan of Reorganization of Highland Capital Management, L.P.
  (the “Disclosure Statement”) as containing “adequate information” pursuant to section 1125(a)

  1
    The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
  address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



  DOCS_SF:103751.2 36027/002                            1
                                                                                                012612
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1476
                        1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                63 of64
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 6806/09/21 Page 113 of 146 PageID 15540



  of the title 11 of the United States Bankruptcy Code (the “Bankruptcy Code”); and (b) authorized
  the above-captioned debtor and debtor-in-possession (the “Debtor”) to solicit acceptances of the
  Fifth Amended Plan of Reorganization of Highland Capital Management, L.P. [Docket No.
  1472] (the “Plan”). 2

         PLEASE TAKE FURTHER NOTICE THAT the hearing at which the Court will
  consider Confirmation of the Plan and related voting and objection procedures (the
  “Confirmation Hearing”) will commence on January 13, 2021 at 9:30 a.m. prevailing Central
  Time, before the Honorable Stacey G. C. Jernigan, in the United States Bankruptcy Court for the
  Northern District of Texas (Dallas Division), located at Earle Cabell Federal Building, 1100
  Commerce Street, 14th Floor, Courtroom No. 1, Dallas, TX 75242-1496.

          PLEASE TAKE FURTHER NOTICE THAT you are receiving this notice because the
  Debtor’s records reflect that you are a party to a contract that will be assumed by the Debtor or,
  alternatively, assumed by the Debtor and assigned to and assignee. Therefore, you are advised to
  review carefully the information contained in this notice and the related provisions of the Plan.

          PLEASE TAKE FURTHER NOTICE THAT the Debtor is proposing to assume, or
  alternatively assume and assign, your Executory Contract(s) and Unexpired Lease(s), listed in
  Schedule A attached hereto to which you are a party. 3

         PLEASE TAKE FURTHER NOTICE THAT section 365(b)(1) of the Bankruptcy
  Code requires a chapter 11 debtor to cure, or provide adequate assurance that it will promptly
  cure, any defaults under executory contracts and unexpired leases at the time of
  assumption/assignment. Accordingly, the Debtor has conducted a thorough review of its books
  and records and has determined the amounts required to cure defaults, if any, under the
  Executory Contract(s) and Unexpired Lease(s), which amounts are listed in the table on
  Schedule A attached hereto. Please note that if no amount is stated for a particular Executory
  Contract or Unexpired Lease, the Debtor believes that there is no cure amount outstanding for
  such contract or lease.

         PLEASE TAKE FURTHER NOTICE THAT absent any pending dispute, the
  monetary amounts required to cure any existing defaults arising under the Executory Contract(s)
  and Unexpired Lease(s) identified on Schedule A attached hereto will be satisfied, pursuant to
  section 365(b)(1) of the Bankruptcy Code, by the Debtor in Cash on the Effective Date or as
  soon as reasonably practicable thereafter. In the event of a dispute, however, payment of the cure
  amount would be made following the entry of a final order(s) resolving the dispute and
  approving the assumption. If an objection to the proposed assumption or related cure amount is


  2
    Capitalized terms not defined herein shall have the same meaning as ascribed in the Plan.
  3
    Nothing contained in the Plan or the Debtor’s schedule of assets and liabilities shall constitute an admission by the
  Debtor that any such contract or lease is in fact an Executory Contract or Unexpired Lease capable of assumption, or
  assumption and assignment, that the Debtor or the Reorganized Debtor(s) has any liability thereunder, or that such
  Executory Contract or Unexpired Lease is necessarily a binding and enforceable agreement. Further, the Debtor
  expressly reserves the right to remove any Executory Contract or Unexpired Lease from assumption or assumption
  and assignment by the Debtor and reject such Executory Contract or Unexpired Lease pursuant to the terms of the
  Plan.



  DOCS_SF:103751.2 36027/002                                2
                                                                                                        012613
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1476
                        1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                64 of65
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 6806/09/21 Page 114 of 146 PageID 15541



  sustained by the Court, however, the Debtor may elect to reject such Executory Contract or
  Unexpired Lease in lieu of assuming it.

          PLEASE TAKE FURTHER NOTICE THAT the deadline for filing objections to the
  Plan (including any assumption and/or assignment of an Executory Contract or Unexpired Lease
  as contemplated in the Plan Supplement) is January 5, 2021, at 5:00 p.m., prevailing Central
  Time (the “Confirmation Objection Deadline”). Any objection to the Plan must: (a) be in
  writing; (b) comply with the Federal Rules of Bankruptcy Procedure and the Bankruptcy Local
  Rules for the Northern District of Texas; (c) state, with particularity, the name and address of the
  objecting party, the basis and nature of any objection to the Plan, and, if practicable, a proposed
  modification to the Plan that would resolve such objection; and (d) be filed with the Court on or
  before the Confirmation Objection Deadline.

         PLEASE TAKE FURTHER NOTICE THAT any objections to the Plan in connection
  with the assumption and/or assignment of the Executory Contract(s) and Unexpired Lease(s)
  proposed in connection with the Plan that remain unresolved as of the Confirmation Hearing will
  be heard at the first omnibus hearing following the Confirmation Hearing (or such other date as
  fixed by the Court).

  PLEASE TAKE FURTHER NOTICE THAT ANY COUNTERPARTY TO AN
  EXECUTORY CONTRACT OR UNEXPIRED LEASE THAT FAILS TO OBJECT
  TIMELY TO EITHER THE PROPOSED ASSUMPTION AND/OR ASSIGNMENT OF
  SUCH CONTRACT OR LEASE OR THE CURE AMOUNT WILL BE DEEMED TO
  HAVE ASSENTED TO SUCH ASSUMPTION AND/OR ASSIGNMENT AND CURE
  AMOUNT.

       PLEASE TAKE FURTHER NOTICE THAT ASSUMPTION AND/OR
  ASSIGNMENT OF ANY EXECUTORY CONTRACT OR UNEXPIRED LEASE
  PURSUANT TO THE PLAN OR OTHERWISE SHALL RESULT IN THE FULL
  RELEASE AND SATISFACTION OF ANY CLAIMS OR DEFAULTS, WHETHER
  MONETARY OR NONMONETARY, INCLUDING DEFAULTS OF PROVISIONS
  RESTRICTING THE CHANGE IN CONTROL OR OWNERSHIP INTEREST
  COMPOSITION OR OTHER BANKRUPTCY-RELATED DEFAULTS, ARISING
  UNDER ANY ASSUMED EXECUTORY CONTRACT OR UNEXPIRED LEASE AT
  ANY TIME BEFORE THE DATE OF THE DEBTOR OR REORGANIZED DEBTOR
  ASSUMES OR ASSIGNS SUCH EXECUTORY CONTRACT OR UNEXPIRED LEASE.
  ANY PROOFS OF CLAIM FILED WITH RESPECT TO AN EXECUTORY
  CONTRACT OR UNEXPIRED LEASE THAT HAS BEEN ASSUMED SHALL BE
  DEEMED DISALLOWED AND EXPUNGED, WITHOUT FURTHER NOTICE TO OR
  ACTION, ORDER, OR APPROVAL OF THE BANKRUPTCY COURT.

          PLEASE TAKE FURTHER NOTICE THAT if you would like to obtain a copy of the
  Disclosure Statement Order, Disclosure Statement, the Plan, the Plan Supplement, or related
  documents,      you    may:    (a)   access    the   Debtor’s   restructuring     website   at
  http://www.kccllc.net/hcmlp; (b) write to HCMLP Ballot Processing Center, c/o KCC, 222 N.
  Pacific Coast Highway, Suite 300, El Segundo, CA 90245; (c) call toll free: (877) 573-3984 or
  international: (310) 751-1829 and request to speak with a member of the Solicitation Group; or
  (d) email HighlandInfo@kccllc.com and reference “Highland” in the subject line. You may also


  DOCS_SF:103751.2 36027/002                       3
                                                                                       012614
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1476
                        1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                65 of66
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 6806/09/21 Page 115 of 146 PageID 15542


  obtain copies of any pleadings filed in this case for a fee via PACER at: pacer.uscourts.gov.

         Alternatively, you can obtain a copy of these documents by contacting counsel for the
  Debtor (a) by e-mail, at gdemo@pszjlaw.com, (b) by telephone, by contacting Gregory Demo at
  (212) 561-7700, or (c) by mail, at Pachulski Stang Ziehl & Jones LLP, Attn: Gregory Demo, 780
  Third Avenue, 34th Floor, New York, NY 10017. Please specify whether you would like to
  receive copies of these documents by (i) email transmission (in which case, please include your
  e-mail address), (ii) on a CD-ROM or flash drive delivered by return mail, or (iii) in paper
  copies delivered by return mail.

  THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES
  ONLY. IF YOU HAVE QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER
  THE PLAN OR ABOUT ANYTHING STATED HEREIN OR IF YOU WOULD LIKE
  TO OBTAIN ADDITIONAL INFORMATION, CONTACT THE SOLICITATION
  AGENT.


  Dated: __________, 2020                        PACHULSKI STANG ZIEHL & JONES LLP
                                                 Jeffrey N. Pomerantz (CA Bar No.143717)
                                                 Ira D. Kharasch (CA Bar No. 109084)
                                                 Gregory V. Demo (NY Bar No. 5371992)
                                                 10100 Santa Monica Boulevard, 13th Floor
                                                 Los Angeles, CA 90067
                                                 Telephone: (310) 277-6910
                                                 Facsimile: (310) 201-0760
                                                 Email:      jpomerantz@pszjlaw.com
                                                             ikharasch@pszjlaw.com
                                                             gdemo@pszjlaw.com
                                                 -and-
                                                 HAYWARD & ASSOCIATES PLLC

                                                 /s/ Zachery Z. Annable
                                                 Melissa S. Hayward
                                                 Texas Bar No. 24044908
                                                 MHayward@HaywardFirm.com
                                                 Zachery Z. Annable
                                                 Texas Bar No. 24053075
                                                 ZAnnable@HaywardFirm.com
                                                 10501 N. Central Expy, Ste. 106
                                                 Dallas, Texas 75231
                                                 Tel: (972) 755-7100
                                                 Fax: (972) 755-7110
                                                 Counsel for the Debtor and Debtor-in-Possession




  DOCS_SF:103751.2 36027/002                      4
                                                                                      012615
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1476
                        1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                66 of67
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 6806/09/21 Page 116 of 146 PageID 15543


                                          Schedule A

                Schedule of Assumed Contracts and Leases and Proposed Cure Cost




  DOCS_SF:103751.2 36027/002

                                                                             012616
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1476
                        1822-137
                            Filed Filed
                                  11/24/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       11/24/20
                                                            01/22/21
                                                                16:54:01
                                                                     21:50:07
                                                                           PagePage
                                                                                67 of68
                                                                                     67
Case 3:21-cv-00538-N Document 26-47 Filedof 6806/09/21 Page 117 of 146 PageID 15544



   Debtor        Counterparty   Description of Assumed   Cure Cost   Proposed Assignee of
                                 Contracts or Leases                  Contract or Lease




  DOCS_SF:103751.2 36027/002                   1
                                                                             012617
Case 19-34054-sgj11 Doc 1822-138 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-47 Filed13 06/09/21 Page 118 of 146 PageID 15545



                        EXHIBIT MMMMMM




                                                                     012618
   Case
    Case19-34054-sgj11
         19-34054-sgj11Doc
                        Doc1822-138
                            854 FiledFiled
                                      07/16/20
                                           01/22/21
                                                 Entered
                                                     Entered
                                                         07/16/20
                                                             01/22/21
                                                                  14:00:44
                                                                      21:50:07PagePage
                                                                                    1 of 12
                                                                                          2 of
                                                                  Docket #0854 Date Filed: 07/16/2020
   Case 3:21-cv-00538-N Document 26-47 Filed 13 06/09/21 Page 119    of 146 PageID 15546




The following constitutes the ruling of the court and has the force and effect therein described.




 Signed July 16, 2020
______________________________________________________________________




                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION
                                       §
          In re:                       §
                                       §                                  Case No. 19-34054
          HIGHLAND CAPITAL MANAGEMENT, §                                  Chapter 11
          L.P.,                        §
                                       §                                   Re: Docket No. 774
          Debtor.                      §


                       ORDER APPROVING DEBTOR’S MOTION UNDER
                       BANKRUPTCY CODE SECTIONS 105(a) AND 363(b)
                    AUTHORIZING RETENTION OF JAMES P. SEERY, JR., AS
              CHIEF EXECUTIVE OFFICER, CHIEF RESTRUCTURING OFFICER, AND
               FOREIGN REPRESENTATIVE NUNC PRO TUNC TO MARCH 15, 2020

               Upon the Debtor’s Motion under Bankruptcy Code Sections 105(a) and 363(b) for

     Authorization to Retain James P. Seery, Jr., as Chief Executive Officer, Chief Restructuring

     Officer and Foreign Representative Nunc Pro Tunc To March 15, 2020 (the “Motion”), 1 and the



     1
         All terms not otherwise defined herein shall be given the meanings ascribed to them in the Motion.


     DOCS_SF:103156.19 36027/002                                                  ¨1¤}HV4'0                  's«
                                                                                                          012619
                                                                                      1934054200716000000000007
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1822-138
                         854 FiledFiled
                                   07/16/20
                                        01/22/21
                                              Entered
                                                  Entered
                                                      07/16/20
                                                          01/22/21
                                                               14:00:44
                                                                   21:50:07
                                                                         PagePage
                                                                              2 of 12
                                                                                   3 of
Case 3:21-cv-00538-N Document 26-47 Filed 13 06/09/21 Page 120 of 146 PageID 15547


  Court finding that: (i) this Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

  and 1334; (ii) venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409; (iii) this is a core

  proceeding pursuant to 28 U.S.C. § 157(b)(2); (iv) due and sufficient notice of the Motion has

  been given; (v) entry into the Agreement was an exercise of the Debtor’s sound business

  judgment; and (vi) it appearing that the relief requested in the Motion is necessary and in the best

  interests of the Debtor’s estate and creditors; and good and sufficient cause appearing therefor, it

  is hereby

           ORDERED, ADJUDGED, and DECREED that:

           1.       The Motion is GRANTED.

           2.       Pursuant to sections 363(b) and 105(a) of the Bankruptcy Code, the Agreement

  attached hereto as Exhibit 1 and all terms and conditions thereof are approved, nunc pro tunc to

  March 15, 2020.

           3.       The Debtor is hereby authorized to enter into and perform under the Agreement.

           4.       The Debtor is authorized to indemnify Mr. Seery pursuant to the terms of the

  Agreement. Mr. Seery is also entitled to any indemnification or other similar provisions under

  the Debtor’s existing or future insurance policies, including any policy tails obtained (or which

  may be obtained in the future), by the Debtor. The Debtor and Strand are authorized to enter into

  any agreements necessary to execute or implement the transactions described in this paragraph.

  For avoidance of doubt and notwithstanding anything to the contrary in this Order, Mr. Seery

  shall be entitled to any state law indemnity protections to which he may be entitled under

  applicable law.




                                                    2
  DOCS_SF:103156.19 36027/002

                                                                                       012620
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1822-138
                         854 FiledFiled
                                   07/16/20
                                        01/22/21
                                              Entered
                                                  Entered
                                                      07/16/20
                                                          01/22/21
                                                               14:00:44
                                                                   21:50:07
                                                                         PagePage
                                                                              3 of 12
                                                                                   4 of
Case 3:21-cv-00538-N Document 26-47 Filed 13 06/09/21 Page 121 of 146 PageID 15548


           5.       No entity may commence or pursue a claim or cause of action of any kind against

  Mr. Seery relating in any way to his role as the chief executive officer and chief restructuring

  officer of the Debtor without the Bankruptcy Court (i) first determining after notice that such

  claim or cause of action represents a colorable claim of willful misconduct or gross negligence

  against Mr. Seery, and (ii) specifically authorizing such entity to bring such claim. The

  Bankruptcy Court shall have sole jurisdiction to adjudicate any such claim for which approval of

  the Court to commence or pursue has been granted.

           6.       Notwithstanding anything in the Motion, the Agreement or the Order to the

  contrary, the Agreement shall be deemed terminated upon the effective date of a confirmed plan

  of reorganization unless such plan provides otherwise.

           7.       Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

  shall be immediately effective and enforceable upon its entry.

           8.       This Court shall retain jurisdiction over any and all matters arising from or related

  to the interpretation and/or implementation of this Order.

           9.       The Foreign Representative Order is hereby amended to substitute James P.

  Seery, Jr., as the chief executive officer, in place of Bradley S. Sharp, as the Debtor’s Foreign

  Representative, Bermuda Foreign Representative and Cayman Foreign Representative. All other

  provisions of the Foreign Representative Order shall remain in full force and effect.

                                         ###END OF ORDER###




                                                      3
  DOCS_SF:103156.19 36027/002

                                                                                          012621
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1822-138
                         854 FiledFiled
                                   07/16/20
                                        01/22/21
                                              Entered
                                                  Entered
                                                      07/16/20
                                                          01/22/21
                                                               14:00:44
                                                                   21:50:07
                                                                         PagePage
                                                                              4 of 12
                                                                                   5 of
Case 3:21-cv-00538-N Document 26-47 Filed 13 06/09/21 Page 122 of 146 PageID 15549



                                      EXHIBIT 1

                                Engagement Agreement




                                                                         012622
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1822-138
                         854 FiledFiled
                                   07/16/20
                                        01/22/21
                                              Entered
                                                  Entered
                                                      07/16/20
                                                          01/22/21
                                                               14:00:44
                                                                   21:50:07
                                                                         PagePage
                                                                              5 of 12
                                                                                   6 of
Case 3:21-cv-00538-N Document 26-47 Filed 13 06/09/21 Page 123 of 146 PageID 15550




                                                                        012623
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1822-138
                         854 FiledFiled
                                   07/16/20
                                        01/22/21
                                              Entered
                                                  Entered
                                                      07/16/20
                                                          01/22/21
                                                               14:00:44
                                                                   21:50:07
                                                                         PagePage
                                                                              6 of 12
                                                                                   7 of
Case 3:21-cv-00538-N Document 26-47 Filed 13 06/09/21 Page 124 of 146 PageID 15551




                                                                        012624
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1822-138
                         854 FiledFiled
                                   07/16/20
                                        01/22/21
                                              Entered
                                                  Entered
                                                      07/16/20
                                                          01/22/21
                                                               14:00:44
                                                                   21:50:07
                                                                         PagePage
                                                                              7 of 12
                                                                                   8 of
Case 3:21-cv-00538-N Document 26-47 Filed 13 06/09/21 Page 125 of 146 PageID 15552




                                                                        012625
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1822-138
                         854 FiledFiled
                                   07/16/20
                                        01/22/21
                                              Entered
                                                  Entered
                                                      07/16/20
                                                          01/22/21
                                                               14:00:44
                                                                   21:50:07
                                                                         PagePage
                                                                              8 of 12
                                                                                   9 of
Case 3:21-cv-00538-N Document 26-47 Filed 13 06/09/21 Page 126 of 146 PageID 15553




                                                                        012626
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-138
                        854 Filed Filed
                                  07/16/20
                                        01/22/21
                                               Entered
                                                    Entered
                                                       07/16/20
                                                            01/22/21
                                                                14:00:44
                                                                     21:50:07
                                                                           PagePage
                                                                                9 of 12
                                                                                      10
Case 3:21-cv-00538-N Document 26-47 Filedof 1306/09/21 Page 127 of 146 PageID 15554




                                                                         012627
Case 19-34054-sgj11 Doc 1822-138
                        854 Filed 07/16/20
                                  Filed 01/22/21
                                              Entered
                                                   Entered
                                                      07/16/20
                                                           01/22/21
                                                               14:00:44
                                                                    21:50:07
                                                                         Page Page
                                                                              10 of 12
                                                                                    11
Case 3:21-cv-00538-N Document 26-47 Filedof 1306/09/21 Page 128 of 146 PageID 15555




                                                                        012628
Case 19-34054-sgj11 Doc 1822-138
                        854 Filed 07/16/20
                                  Filed 01/22/21
                                              Entered
                                                   Entered
                                                      07/16/20
                                                           01/22/21
                                                               14:00:44
                                                                    21:50:07
                                                                         Page Page
                                                                              11 of 12
Case 3:21-cv-00538-N Document 26-47 Filedof 1306/09/21 Page 129 of 146 PageID 15556




  This Agreement shall be binding upon the parties and their respective successors and assigns,
  and no other person shall acquire or have any right under or by virtue of this Agreement.

  Failure of any party at any time to require performance of any provision of this Agreement shall
  not affect the right to require full performance thereof at any time thereafter, and the waiver by
  any party of a breach of such provisions shall not be taken as or held to be a waiver of any
  subsequent breach or as nullifying the effectiveness of such provision.

  Notices provided for in this Agreement shall be in writing and shall be deemed to have been duly
  given when delivered by hand or overnight courier or three days after it has been mailed by
  United States registered mail, return receipt requested, postage prepaid, addressed to the
  respective address set forth above in this Agreement, or to such other address as either party may
  have furnished to the other in writing in accordance herewith.

  This Agreement and my rights and duties hereunder shall not be assignable or delegable by me.

  The Company may withhold from any amounts payable under this Agreement such Federal, state
  and local taxes as may be required to be withheld pursuant to any applicable law or regulation.

  This Agreement may be executed (including by electronic execution) in any number of
  counterparts, each of which when so executed shall be deemed an original, but all such
  counterparts shall constitute one and the same instrument. Delivery of an executed counterpart
  of this Agreement by electronic mail shall have the same force and effect as the delivery of an
  original executed counterpart of this Agreement.

  Please confirm the foregoing is in accordance with your understanding by signing and returning
  a copy of this Agreement, whereupon it shall become binding and enforceable in accordance
  with its terms.

  Very truly yours,


  James. P. Seery, Jr.

  AGREED AND ACCEPTED

  HIGHLAND CAPITAL MANAGEMENT L.P.

  By: Strand Advisors,, IInc.,
                          ncc., its
                                 tss general partner


  _____________________________________
      _____
          __
           ____ __
                 _____
                     __________                        _____________________________________
  Johnn Dubel
        Dubbeell                                       Russell Nelms
  Director                                             Director
  Strand Advisors, Inc.                                Strand Advisors, Inc.




                                                                                      012629
Case 19-34054-sgj11 Doc 1822-138
                        854 Filed 07/16/20
                                  Filed 01/22/21
                                              Entered
                                                   Entered
                                                      07/16/20
                                                           01/22/21
                                                               14:00:44
                                                                    21:50:07
                                                                         Page Page
                                                                              12 of 12
                                                                                    13
Case 3:21-cv-00538-N Document 26-47 Filedof 1306/09/21 Page 130 of 146 PageID 15557




                                                                        012630
Case 19-34054-sgj11 Doc 1822-139 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-47 Filed16 06/09/21 Page 131 of 146 PageID 15558



                          EXHIBIT NNNNNN




                                                                     012631
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-139
                        1772 FiledFiled
                                    01/19/21
                                        01/22/21
                                               Entered
                                                  Entered
                                                       01/19/21
                                                           01/22/21
                                                                12:09:04
                                                                    21:50:07PagePage
                                                                                   1 of215of
                                                                Docket #1772 Date Filed: 01/19/2021
Case 3:21-cv-00538-N Document 26-47 Filed 16 06/09/21 Page 132    of 146 PageID 15559



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

                                                                )
  In re:                                                        ) Chapter 11
                                                                )
  HIGHLAND CAPITAL MANAGEMENT, L.P., 1                          ) Case No. 19-34054 (SGJ)
                                                                )
                                    Debtor.                     )
                                                                )

           CERTIFICATION OF PATRICK M. LEATHEM WITH RESPECT TO THE
              TABULATION OF VOTES ON THE FIFTH AMENDED PLAN OF
            REORGANIZATION OF HIGHLAND CAPITAL MANAGEMENT, L.P.

  I, Patrick M. Leathem, depose and say under the penalty of perjury:

           1.       I am a Senior Consultant in Corporate Restructuring Services, employed by

  Kurtzman Carson Consultants LLC (“KCC”), located at 222 N. Pacific Coast Highway, 3rd

  Floor, El Segundo, California 90245. I am over the age of 18 and not a party to this action.

           2.       On October 18, 2019, the United States Bankruptcy Court for the District of

  Delaware Court entered the Order Appointing Kurtzman Carson Consultants as Claims and

  Noticing Agent for the Debtor Pursuant to 28 U.S.C. § 156(c), 11 U.S.C. § 105(a) and Local Rule

  2002-1(f) (Docket No. 43), prior to a venue transfer to this District.

           3.       On November 24, 2020, the Court entered the Order (A) Approving the Adequacy of

  the Disclosure Statement; (B) Scheduling a Hearing to Confirm the Fifth Amended Plan of

  Reorganization; (C) Establishing Deadline for Filing Objections to Confirmation of Plan; (D)

  Approving Form of Ballots, Voting Deadline and Solicitation Procedures; and (E) Approving

  Form and Manner of Notice (Docket No. 1476) (the “Disclosure Statement Order”) 2


  1
       The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
       address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
  2
       Capitalized terms used but not otherwise defined herein shall have the same meanings ascribed to them in the
       Disclosure Statement Order.


                                                                           ¨1¤}HV5!3                  #/«
  DOCS_SF:104819.1 36027/002
                                                                                                  012632
                                                                               1934054210119000000000003
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-139
                        1772 FiledFiled
                                    01/19/21
                                        01/22/21
                                               Entered
                                                  Entered
                                                       01/19/21
                                                           01/22/21
                                                                12:09:04
                                                                    21:50:07
                                                                           Page
                                                                              Page
                                                                                2 of315
                                                                                      of
Case 3:21-cv-00538-N Document 26-47 Filed 16 06/09/21 Page 133 of 146 PageID 15560



  establishing, among other things, certain solicitation and voting tabulation procedures with respect

  to the Fifth Amended Plan of Reorganization of Highland Capital Management, L.P. (Docket No.

  1472) (as further amended, supplemented, or modified, the “Plan”). I supervised the solicitation

  and tabulation performed by KCC’s employees.

           4.       KCC has considerable experience in soliciting and tabulating votes to accept or

  reject proposed chapter 11 plans. Except as otherwise stated, I could and would testify to the

  following based upon my personal knowledge. I am authorized to submit this Certification on

  behalf of KCC.

  A.       Service and Transmittal of Solicitation Packages and Related Information

           5.       On December 1, 2020, KCC caused to be served the Confirmation Hearing Notice

  on the Debtor’s creditors listed in the creditor matrix and all other parties required to receive

  such notice pursuant to the Disclosure Statement Order. On December 1, 2020, KCC caused to

  be served Solicitation Packages on all holders of Claims in Classes 2, 7, 8, 9, 10 and 11

  (collectively the “Voting Classes”) entitled to vote as of November 23, 2020 (the “Voting

  Record Date”), and a Notice of Non-Voting Status in lieu of a Solicitation Package on all

  holders of Unimpaired Claims in Classes 1, 3, 4, 5 3 and 6 in accordance with the Disclosure

  Statement Order.         A certificate of service evidencing the foregoing was filed with the

  Bankruptcy Court on December 23, 2020 as Docket No. 1630.

           6.       On or before December 1, 2020, KCC posted links to the electronic versions of

  the Confirmation Hearing Notice, Disclosure Statement (with the Plan as an Exhibit), and

  Disclosure Statement Order on the public access website at www.kccllc.net/hcmlp.




  3
   No parties were classified as Class 5 Retained Employee Claims for purposes of service of the Notice of Non-
  Voting Status or Solicitation Packages.



                                                          2
  DOCS_SF:104819.1 36027/002
                                                                                                    012633
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-139
                        1772 FiledFiled
                                    01/19/21
                                        01/22/21
                                               Entered
                                                  Entered
                                                       01/19/21
                                                           01/22/21
                                                                12:09:04
                                                                    21:50:07
                                                                           Page
                                                                              Page
                                                                                3 of415
                                                                                      of
Case 3:21-cv-00538-N Document 26-47 Filed 16 06/09/21 Page 134 of 146 PageID 15561



           7.       On December 3, 2020 the Confirmation Hearing Notice was published in The

  New York Times (National Edition). An affidavit evidencing the publication of the Confirmation

  Hearing Notice was filed with the Court on December 3, 2020 (Docket No. 1505).

  B.       The Tabulation Process

           8.       The Disclosure Statement Order established November 23, 2020 as the Voting

  Record Date. Pursuant to the Disclosure Statement Order, holders of Claims in Class 2 (Frontier

  Secured Claim), Class 7 (Convenience Claims), Class 8 (General Unsecured Claims), Class 9

  (Subordinated Claims), Class 10 (Class B/C Limited Partnership Interests) and Class 11 (Class A

  Limited Partnership Interests) were entitled to vote to accept or reject the Plan. Furthermore,

  Class 7 Claims were provided the option to elect treatment as Class 8 Claims (the “GUC

  Election”), and liquidated Class 8 Claims were provided the option to elect treatment as Class 7

  Claims as provided under the Plan (the “Convenience Election”) (in each case under limited

  circumstances, and without affecting classification for tabulation purposes). No other classes

  were entitled to vote on the Plan.

           9.       Pursuant to the Disclosure Statement Order, KCC relied on the Debtor’s

  Schedules of Assets and Liabilities and the Claims information pertaining to the Debtor’s chapter

  11 case, as reflected in KCC’s systems, to identify the holders of Claims entitled to vote to

  accept or reject the Plan. Finally, KCC relied on guidance from the Debtor’s advisors to identify

  holders of Class B/C Limited Partnership Interests in Class 10 and Class A Limited Partnership

  Interests in Class 11 (collectively, “Interests”) entitled to vote to accept or reject the Plan, and

  the amounts of respective interests held as well as the tabulation of certain ballots, as set forth on

  Exhibit A hereto.




                                                    3
  DOCS_SF:104819.1 36027/002
                                                                                         012634
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-139
                        1772 FiledFiled
                                    01/19/21
                                        01/22/21
                                               Entered
                                                  Entered
                                                       01/19/21
                                                           01/22/21
                                                                12:09:04
                                                                    21:50:07
                                                                           Page
                                                                              Page
                                                                                4 of515
                                                                                      of
Case 3:21-cv-00538-N Document 26-47 Filed 16 06/09/21 Page 135 of 146 PageID 15562



             10.      Using the information outlined above, KCC created a voting database reflecting

  the names of holders in the Voting Classes, addresses of such holders, voting amounts and

  classification of Claims and Interests in the Voting Classes.

             11.      Using its KCC CaseView voting database (“KCC CaseView”), KCC generated

  ballots for Holders of Claims and Interests entitled to vote to accept or reject the Plan. The

  Disclosure Statement Order established January 5, 2021 at 5:00 p.m. (prevailing Central Time)

  as the deadline for receiving ballots to accept or reject the Plan (the “Voting Deadline”), except

  to the extent such Voting Deadline was extended by the Debtor in writing in its sole discretion.

             12.      In accordance with the Disclosure Statement Order, KCC received and tabulated

  Ballots as follows: (a) each returned paper Ballot was opened and inspected at KCC’s offices; (b)

  paper Ballots were date-stamped and scanned into KCC CaseView; (c) each Ballot submitted

  electronically through KCC’s electronic voting platform was electronically received and

  processed; and (d) all Ballots received on or before the Voting Deadline were then entered into

  KCC CaseView and tabulated.

             13.      The final tabulation of votes cast by timely and properly completed Ballots

  received by KCC is attached hereto as Exhibit A. The detailed ballot reports for Voting

  Classes 2, 7, 8, 9 and 11 4 are attached to this Certification as Exhibits A-1, A-2, A-3, A-4, and

  A-5, along with a summary 5 provided to KCC by the Debtor with respect to the Debtor’s

  position with respect to the tabulation and classification of votes in the Voting Classes pursuant

  to the Disclosure Statement Order, Plan and applicable law.




  4
      No Class 10 Ballots were returned.
  5
   Please see footnotes on the detailed ballot reports with respect to tabulation of certain ballots in Class 7, Class 8,
  and Class 9.




                                                              4
  DOCS_SF:104819.1 36027/002
                                                                                                          012635
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-139
                        1772 FiledFiled
                                    01/19/21
                                        01/22/21
                                               Entered
                                                  Entered
                                                       01/19/21
                                                           01/22/21
                                                                12:09:04
                                                                    21:50:07
                                                                           Page
                                                                              Page
                                                                                5 of615
                                                                                      of
Case 3:21-cv-00538-N Document 26-47 Filed 16 06/09/21 Page 136 of 146 PageID 15563



  C.       Ballots That Were Not Counted

           14.      Attached as Exhibit B to this Certification is a detailed report of any Ballots that

  were not included in the tabulation above because they did not satisfy the requirements for a

  valid Ballot as set forth in the Disclosure Statement Order.

                                                Conclusion

           To the best of my knowledge, information and belief, the foregoing information

  concerning the distribution, submission and tabulation of Ballots in connection with the Plan is

  true. The Ballots received by KCC are stored at KCC’s office and are available for inspection by

  or submission to this Court.


  Dated: January 19, 2021
                                                                  /s/ Patrick M. Leathem
                                                                 Patrick M. Leathem




                                                     5
  DOCS_SF:104819.1 36027/002
                                                                                         012636
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1822-139
                        1772 FiledFiled
                                    01/19/21
                                        01/22/21
                                               Entered
                                                  Entered
                                                       01/19/21
                                                           01/22/21
                                                                12:09:04
                                                                    21:50:07
                                                                           Page
                                                                              Page
                                                                                6 of715
                                                                                      of
Case 3:21-cv-00538-N Document 26-47 Filed 16 06/09/21 Page 137 of 146 PageID 15564


                                 EXHIBIT A




                                                                         012637
                                 Case
                                 Case19-34054-sgj11
                                      19-34054-sgj11Doc
                                                    Doc1822-139
                                                        1772 FiledFiled
                                                                    01/19/21
                                                                        01/22/21Entered
                                                                                   Entered
                                                                                        01/19/21
                                                                                            01/22/21
                                                                                                 12:09:04
                                                                                                     21:50:07
                                                                                                            Page
                                                                                                               Page
                                                                                                                 7 of815
                                                                                                                       of
                                                                        Exhibit
                                                                          16 A
                                                                      Ballot Tabulation Summary


                                                      Ballots Not    Number        Number
                         Class                        Tabulated     Accepting      Rejecting   Amount Accepting      Amount Rejecting              Voting Result
 Class 2 - Frontier Secured Claim                          0             1              0         $5,209,963.62            $0.00           Accepted in Number
                                                                     100.00%         0.00%          100.00%               0.00%            Accepted in Dollar
 Class 7 - Convenience Claims                             4             14              0        $2,765,906.51            $0.00            Accepted in Number
                                                                     100.00%         0.00%          100.00%               0.00%            Accepted in Dollar
 Class 8 - General Unsecured Claims                       2             12             31       $301,826,418.36       $20,833,059.67       Rejected in Number
                                                                      27.91%        72.09%           93.54%               6.46%            Accepted in Dollar
 Class 9 - Subordinated Claims                            0              5              0        $35,000,000.00            $0.00           Accepted in Number
                                                                     100.00%        0.00%           100.00%               0.00%            Accepted in Dollar

                                                      Ballots Not    Number        Number      Amount of Interests   Amount of Interests
                        Class                         Tabulated     Accepting      Rejecting      Accepting              Rejecting                 Voting Result
 Class 10 - Class B/C Limited Partnership Interests        0             0             0             0.00                   0.00           No Votes
                                                                      0.00%         0.00%           0.00%                  0.00%           No Votes
 Class 11 - Class A Limited Partnership Interests          0             0             1             0.00             37.37% Interests     Rejected in Number
                                                                      0.00%        100.00%          0.00%                 100.00%          Rejected in Amount
                                                                                                                                                                   Case 3:21-cv-00538-N Document 26-47 Filed 06/09/21
                                                                                                                                                                   Page 138 of 146 PageID 15565




In re Highland Capital Management, L.P.
Case No. 19-34054 (SGJ)                                                         Page 1 of 1

                                                                                                                                             012638
        Case
        Case19-34054-sgj11
              19-34054-sgj11Doc
                            Doc1822-139
                                1772 FiledFiled
                                            01/19/21
                                                01/22/21
                                                       Entered
                                                           Entered
                                                               01/19/21
                                                                   01/22/21
                                                                        12:09:04
                                                                            21:50:07
                                                                                   Page
                                                                                      Page
                                                                                        8 of915
                                                                                              of
                                                  16 A-1
        Case 3:21-cv-00538-N Document 26-47 Exhibit
                                                Filed 06/09/21 Page 139 of 146 PageID 15566
                                            Class 2 Ballot Detail
                                           Frontier Secured Claim


                       Creditor Name      Ballot No.    Voting Amount       Date Filed     Vote
             Frontier State Bank              7             $5,209,963.62    12/21/2020 Accept




In re Highland Capital Management, L.P.
Case No. 19-34054 (SGJ)                          Page 1 of 1

                                                                                       012639
        Case 19-34054-sgj11 Doc 1822-139
                                1772 FiledFiled
                                           01/19/21
                                                01/22/21Entered
                                                            Entered
                                                                01/19/21
                                                                    01/22/21
                                                                         12:09:04
                                                                             21:50:07
                                                                                   PagePage
                                                                                        9 of 15
                                                                                             10
                                                 of 16A-2
        Case 3:21-cv-00538-N Document 26-47 Exhibit
                                                Filed 06/09/21 Page 140 of 146 PageID 15567
                                                    Class 7 Ballot Detail
                                                    Convenience Claims



                      Creditor Name1             Ballot No.      Voting Amount        Date Filed     Vote
             Argo Partners                           3                  $10,000.00     12/08/2020 Accept
             CBIZ Valuation Group, LLC               48                  $8,269.26     01/05/2021 Accept
             Contrarian Funds, LLC                   1                $268,095.08      12/04/2020 Accept

             Crescent TC Investors, L.P.             41                  $27,480.67     01/04/2021 Accept
             Daniel Sheehan & Associates,             6                  $32,433.75     12/21/2020 Accept
             PLLC
             Department of the Treasury -            39                  $85,281.32     01/04/2021 Accept
             Internal Revenue Service
             Katten Muchin Rosenman LLP               4                  $16,695.00     12/10/2020 Accept
             MCS Capital LLC c/o STC, Inc.            8                 $507,430.34     12/21/2020 Accept

             Meta-e Discovery, LLC                    9                 $779,969.84     12/22/2020   Accept
             Parmentier, Andrew                      51                 $136,350.00     01/05/2021   Accept
             Pivotal Research Group LLC              11                   $2,500.00     12/29/2020   Accept
             Ryan P. Newell (Connolly                12                 $166,062.22     12/31/2020   Accept
             Gallagher LLP)
             Siepe Services, LLC                     64                  $80,183.88     01/05/2021 Accept

             Stinson Leonard Street LLP              65                 $645,155.15     01/14/2021 Accept


             1
               The Debtor advised the Solicitation Agent that: (i) under the terms of the Plan, the Disclosure
             Statement Order, and applicable bankruptcy law, neither Scott Ellington, Frank Waterhouse, or Isaac
             Leventon have Class 7 Convenience Claims or are entitled to elect to receive the treatment provided
             to Class 7 Convenience Claims; (ii) consistent with the Debtor’s ability to accept late votes under
             section 25(a) of the Voting Procedures Order, the Debtor has determined to accept the votes cast by
             Siepe Systems, LLC and Stinson Leonard Street LLP. Please see Exhibit B - Ballots Excluded from
             Tabulation.




In re Highland Capital Management, L.P.
Case No. 19-34054 (SGJ)                                   Page 1 of 1

                                                                                                     012640
         Case
         Case19-34054-sgj11
               19-34054-sgj11Doc
                             Doc1772
                                 1822-139
                                     Filed Filed
                                           01/19/21
                                                 01/22/21
                                                        Entered
                                                             Entered
                                                                01/19/21
                                                                     01/22/21
                                                                         12:09:04
                                                                              21:50:07
                                                                                    PagePage
                                                                                         10 of11
                                                                                              15
                                                  of 16A-3
         Case 3:21-cv-00538-N Document 26-47 Exhibit
                                                 Filed 06/09/21 Page 141 of 146 PageID 15568
                                                  Class 8 Ballot Detail
                                                General Unsecured Claims


                     Creditor Name1, 2          Ballot No.     Voting Amount          Date Filed     Vote
             Acis Capital Management L.P. and       45           $23,000,000.00        01/05/2021 Accept
             Acis Capital Management GP,
             LLC
             Charlotte Investor IV, L.P.           19                        $1.00     12/31/2020 Accept

             Contrarian Funds, LLC3                20                 $1,318,730.36    01/04/2021 Accept

             Ellington, Scott                      56                 $7,604,375.00    01/05/2021 Reject
             Employee 01                           50                         $1.00    01/05/2021 Reject

             Employee 02                           52                        $1.00     01/05/2021   Reject
             Employee 03                           2                         $1.00     12/07/2020   Accept
             Employee 04                           26                        $1.00     01/04/2021   Reject
             Employee 06                           32                        $1.00     01/04/2021   Reject

             Employee 08                           28                        $1.00     01/04/2021   Reject
             Employee 09                           40                        $1.00     01/04/2021   Reject
             Employee 11                           24                        $1.00     01/04/2021   Reject
             Employee 12                           29                        $1.00       1/4/2021   Reject
             Employee 13                           25                        $1.00     01/04/2021   Reject

             Employee 14                           27                        $1.00     01/04/2021 Reject
             Employee 15                           30                        $1.00     01/04/2021 Reject
             Employee 16                           43                        $1.00     01/04/2021 Reject

             Employee 17                           47                         $1.00    01/05/2021   Reject
             Employee 18                           34                         $1.00    01/04/2021   Reject
             Employee 19                           38                         $1.00    01/04/2021   Reject
             Employee 20                           49                         $1.00    01/05/2021   Reject
             Employee 22                           44                         $1.00    01/05/2021   Reject
             Employee 23                           23                         $1.00    01/04/2021   Reject
             Employee 25                           33                         $1.00    01/04/2021   Reject
             Employee 26                           31                         $1.00    01/04/2021   Reject
             Employee 27                           36                         $1.00    01/04/2021   Reject
             Employee 28                           46                         $1.00    01/05/2021   Reject
             Employee 29                           21                         $1.00    01/04/2021   Reject
             Employee 30                           37                         $1.00    01/04/2021   Reject
             HarbourVest 2017 Global AIF L.P.      18                 $4,366,125.00    12/31/2020   Accept

             HarbourVest 2017 Global Fund          17                 $2,183,085.00    12/31/2020 Accept
             L.P.
             HarbourVest Dover Street IX           16             $31,954,320.00       12/31/2020 Accept
             Investment L.P.
             HarbourVest Skew Base AIF L.P.        13                  $648,990.00     12/31/2020 Accept

             Highland Crusader Offshore            10                   $50,000.00     12/28/2020 Accept
             Partners, L.P., et al.
             Hunter Covitz                         35                  $250,000.00     01/04/2021 Reject

              HV International VIII Secondary      14                 $5,847,480.00    12/31/2020 Accept
              L.P.
In re Highland Capital Management, L.P.
Case No. 19-34054 (SGJ)                                 Page 1 of 2

                                                                                                    012641
        Case
        Case19-34054-sgj11
              19-34054-sgj11Doc
                            Doc1772
                                1822-139
                                    Filed Filed
                                          01/19/21
                                                01/22/21
                                                       Entered
                                                            Entered
                                                               01/19/21
                                                                    01/22/21
                                                                        12:09:04
                                                                             21:50:07
                                                                                   PagePage
                                                                                        11 of12
                                                                                             15
                                                 of 16A-3
        Case 3:21-cv-00538-N Document 26-47 Exhibit
                                                Filed 06/09/21 Page 142 of 146 PageID 15569
                                                     Class 8 Ballot Detail
                                                   General Unsecured Claims


                    Creditor Name1, 2               Ballot No.      Voting Amount          Date Filed      Vote
             Jean Paul Sevilla                          63               $400,000.00        01/05/2021 Reject

             Leventon, Isaac                            58                 $1,342,379.68     01/05/2021 Reject

             Patrick Hagaman Daugherty                  42              $9,134,019.00        01/04/2021 Reject
             Raymond Joseph Dougherty                   62                      $1.00        01/05/2021 Reject
             Redeemer Commttee Highland                  5            $137,696,610.00        12/16/2020 Accept
             Crusader Fund
             UBS Securities LLC                         22             $94,761,076.00        01/04/2021 Accept

             Waterhouse, Frank                          59                 $2,102,260.99     01/05/2021 Reject

             1
              The Debtor advised the Solicitation Agent that: (i) 29 of the 31 of rejecting votes in this class are by
             either (a) employees who assert contingent claims in the amount of $1 for unvested amounts under
             the Debtor's deferred compensation program and the Debtor’s former annual bonus program which
             was terminated on January 14, 2021, and (b) Messrs. Leventon, Ellington, and Waterhouse; (ii) solely
             for purposes of voting on the Plan, and not for any other purposes, the votes of Messrs Sevilla, Covitz,
             Leventon, Ellington, and Waterhouse are tabulated as set forth above even though the proofs of claim
             filed by these individuals do not provide a determination to ascertain the voting amount with respect to
             any annual bonus or deferred compensation claims asserted against the Debtor; (iii) the vote cast by
             Raymond Joseph Dougherty in Class 9 should be properly tabulated as a Class 8 General Unsecured
             Claim because there is no order entered by the Bankruptcy Court subordinating this claim pursuant to
             the Plan.
             2
              The Debtor advised the Solicitation Agent that (i) the Court approved a settlement at a hearing
             conducted on January 14, 2021 with (a) HarbourVest 2017 Global Fund L.P.; (b) HarbourVest 2017
             Global AIF L.P.; (c) HarbourVest Dover Street IX Investment L.P.; (d) HV International VIII Secondary
             L.P., (e) HarbourVest Skew Base AIF L.P.; and (f) and HarbourVest Partners L.P., (collectively,
             “HarbourVest”) pursuant to which HarbourVest was allowed a general unsecured claim in the amount
             of $45 million in the aggregate and a subordinated claim in the amount of $35 million in the aggregate;
             and (ii) HarbourVest has voted its allowed claims in the amounts set forth above with respect to its
             votes in Class 8 and Class 9 to accept the Plan. Please see Exhibit A-4 - Class 9 Ballot Detail.

             3
               Contrarian Funds, LLC’s Ballot No. 20 elected treatment as Class 7 Convenience Claim (the
             “Convenience Election”), but such election does not alter classification for tabulation purposes under
             the Plan. For the avoidance of doubt, this Certification does not certify the validity or enforceability of
             any elections received and reported hereon, but rather this Certification is providing such information
             for reporting and informational purposes.




In re Highland Capital Management, L.P.
Case No. 19-34054 (SGJ)                                      Page 2 of 2

                                                                                                          012642
        Case
        Case19-34054-sgj11
              19-34054-sgj11Doc
                            Doc1772
                                1822-139
                                    Filed Filed
                                          01/19/21
                                                01/22/21
                                                       Entered
                                                            Entered
                                                               01/19/21
                                                                    01/22/21
                                                                        12:09:04
                                                                             21:50:07
                                                                                   PagePage
                                                                                        12 of13
                                                                                             15
                                                 of 16A-4
        Case 3:21-cv-00538-N Document 26-47 Exhibit
                                                Filed 06/09/21 Page 143 of 146 PageID 15570
                                                     Class 9 Ballot Detail
                                                     Subordinated Claims



                     Creditor Name1               Ballot No.      Voting Amount          Date Filed     Vote
             HarbourVest 2017 Global AIF L.P.         18              $3,395,875.00       12/31/2020 Accept



             HarbourVest 2017 Global Fund             17                 $1,697,955.00    12/31/2020 Accept
             L.P.


             HarbourVest Dover Street IX              16             $24,853,360.00       12/31/2020 Accept
             Investment L.P.


             HarbourVest Skew Base AIF L.P.           13                  $504,770.00     12/31/2020 Accept



             HV International VIII Secondary          14                 $4,548,040.00    12/31/2020 Accept
             L.P.



             1
              The Debtor advised the Solicitation Agent that (i) the Court approved a settlement at a hearing
             conducted on January 14, 2021 with (a) HarbourVest 2017 Global Fund L.P.; (b) HarbourVest 2017
             Global AIF L.P.; (c) HarbourVest Dover Street IX Investment L.P.; (d) HV International VIII Secondary
             L.P., (e) HarbourVest Skew Base AIF L.P.; and (f) and HarbourVest Partners L.P., (collectively,
             “HarbourVest”) pursuant to which HarbourVest was allowed a general unsecured claim in the amount
             of $45 million in the aggregate and a subordinated claim in the amount of $35 million in the aggregate;
             and (ii) HarbourVest has voted its allowed claims in the amounts set forth above with respect to its
             votes in Class 8 and Class 9 to accept the Plan.




In re Highland Capital Management, L.P.
Case No. 19-34054 (SGJ)                                    Page 1 of 1

                                                                                                       012643
        Case
        Case19-34054-sgj11
              19-34054-sgj11Doc
                            Doc1772
                                1822-139
                                    Filed Filed
                                          01/19/21
                                                01/22/21
                                                       Entered
                                                            Entered
                                                               01/19/21
                                                                    01/22/21
                                                                        12:09:04
                                                                             21:50:07
                                                                                   PagePage
                                                                                        13 of14
                                                                                             15
                                                 of 16A-5
        Case 3:21-cv-00538-N Document 26-47 Exhibit
                                                Filed 06/09/21 Page 144 of 146 PageID 15571
                                                    Class 11 Ballot Detail
                                            Class A Limited Partnership Interests


                     Creditor Name               Ballot No.     Voting Amount       Date Filed      Vote
             The Dugaboy Investment Trust            60       37.37% Interest          1/5/2021 Reject




In re Highland Capital Management, L.P.
Case No. 19-34054 (SGJ)                                  Page 1 of 1

                                                                                                012644
Case
Case19-34054-sgj11
      19-34054-sgj11Doc
                    Doc1772
                        1822-139
                            Filed Filed
                                  01/19/21
                                        01/22/21
                                               Entered
                                                    Entered
                                                       01/19/21
                                                            01/22/21
                                                                12:09:04
                                                                     21:50:07
                                                                           PagePage
                                                                                14 of15
                                                                                     15
Case 3:21-cv-00538-N Document 26-47 Filedof 1606/09/21 Page 145 of 146 PageID 15572


                                 EXHIBIT B




                                                                         012645
          Case
          Case19-34054-sgj11
                19-34054-sgj11Doc
                              Doc1772
                                  1822-139
                                      Filed Filed
                                            01/19/21
                                                  01/22/21
                                                         Entered
                                                              Entered
                                                                 01/19/21
                                                                      01/22/21
                                                                          12:09:04
                                                                               21:50:07
                                                                                     PagePage
                                                                                          15 of16
                                                                                               15
                                                   of 1606/09/21
          Case 3:21-cv-00538-N Document 26-47 Exhibit
                                                  Filed B          Page 146 of 146 PageID 15573
                                               Ballots Excluded from Tabulation



  Class       CreditorName            Date Filed     Ballot No.     Voting Amount         Vote           Reason Excluded1
    7 Frank Waterhouse                  1/5/2021         54             $403,706.00 Reject              Not Entitled to Vote
    8 HarbourVest Partners L.P.       12/31/2020         15                   $1.00 Accept              No voting amount
        on behalf of funds and                                                                          was allocated to this
        accounts under                                                                                  Ballot by HarbourVest
        management                                                                                      under the settlement
                                                                                                        approved by the Court
                                                                                                        at a hearing
                                                                                                        conducted on January
                                                                                                        14, 2021.

      7   Isaac D. Leventon               1/5/2021       61              $300,491.00   Reject           Not Entitled to Vote
      7   Scott B. Ellington              1/5/2021       53              $510,000.00   Reject           Not Entitled to Vote
      8   Surgent, Thomas                 1/5/2021       57                    $1.00   Abstain          No Vote
      7   Thomas Surgent                  1/5/2021       55              $510,000.00   Abstain          No Vote

  1
   The Debtor advised the Solicitation Agent that: (i) under the terms of the Plan, the Disclosure Statement Order, and
  applicable bankruptcy law, neither Scott Ellington, Frank Waterhouse, or Isaac Leventon have Class 7 Convenience Claims
  or are entitled to elect to receive the treatment provided to Class 7 Convenience Claims; (ii) consistent with the Debtor’s
  ability to accept late votes under section 25(a) of the Voting Procedures Order, the Debtor has determined to accept the
  votes cast by Siepe Systems, LLC and Stinson Leonard Street LLP.




In re Highland Capital Management, L.P.
Case No. 19-34054 (SGJ)                                   Page 1 of 1

                                                                                                      012646
